Exhibit 10.1

MASTER REPURCHASE AGREEMENT

Dated as of October 13, 2006

AMONG:

CITIGROUP GLOBAL MARKETS REALTY CORP., as buyer (“Buyer”, which term shall
include any “Principal” as defined and provided for in Annex I) or as agent
pursuant hereto (“Agent”),

SPIRIT FINANCE ACQUISITIONS, LLC, as seller with respect to Purchased Assets
that are LLC Interests (“LLC Seller”),

SPIRIT SPE WAREHOUSE FUNDING, LLC, as seller with respect to Purchased Assets
that are Loans (“Loan Seller”),

and

SPIRIT FINANCE CORPORATION, as seller with respect to Purchased Assets that are
Loans (“Spirit Seller”; collectively LLC Seller, Loan Seller and Spirit Seller
as applicable, “Seller”).


1.                                      APPLICABILITY

Buyer shall, from time to time, agree to enter into transactions in which Seller
transfers to Buyer Eligible Assets against the transfer of funds by Buyer, with
a simultaneous agreement by Buyer to transfer to Seller such Purchased Assets at
a date certain, against the transfer of funds by Seller.  Each such transaction
shall be referred to herein as a “Transaction” and, unless otherwise agreed in
writing, shall be governed by this Agreement.


2.                                      DEFINITIONS AND INTERPRETATION


A)                                      DEFINED TERMS.

“Accepted Servicing Standards” shall have the meaning assigned thereto in the
Custody Agreement.

“Additional Purchased Assets” shall have the meaning assigned thereto in Section
6 hereof.

“Affiliate” shall mean, with respect to any Person, any other Person which,
directly or indirectly, controls, is controlled by, or is under common control
with, such Person.  For purposes of this definition, “control” (together with
the correlative meanings of


--------------------------------------------------------------------------------




“controlled by” and “under common control with”) means possession, directly or
indirectly, of the power (a) to vote 10% or more of the securities (on a fully
diluted basis) having ordinary voting power for the directors or managing
general partners (or their equivalent) of such Person, or (b) to direct or cause
the direction of the management or policies of such Person, whether through the
ownership of voting securities, by contract, or otherwise.

“Agent” shall mean Citigroup Global Markets Realty Corp. or any successor.

“Agreement” shall mean this Master Repurchase Agreement, as may be amended,
supplemented or otherwise modified from time to time.

“ALTA” shall mean the American Land Title Association.

 “Appraisal” shall mean, with respect to a Loan, an appraisal of the related
Mortgaged Property securing a Loan (i) from an MAI professional real estate
appraiser who (A) is a member in good standing of the Appraisal Institute and
(B) if the state in which the subject Mortgaged Property is located certifies or
licenses appraisers, is certified or licensed in such state, (ii) conducted in
accordance with the standards of the Appraisal Institute or such other standards
as mutually agreed to by the parties hereto, and (iii) performed within six (6)
months of the date such Appraisal is delivered to Buyer, or such other form of
appraisal approved by Buyer in its sole discretion.

“Appraised Value” shall mean the value set forth in an appraisal (described on
the Asset Schedule) made in connection with the origination or acquisition of
the related Loan as the value of the Mortgaged Property securing such Loan.

“Asset Base” shall mean, as of any date of determination, the aggregate
Collateral Value of all Purchased Assets.

“Asset Base Certificate” shall mean the certificate prepared by Seller
substantially in the form of Exhibit B, attached hereto.

“Asset Schedule” shall mean the list of Loans and/or LLC Interests delivered by
Seller to Buyer and Custodian together with each Transaction Notice and attached
by Custodian to the Trust Receipt and setting forth (i) as to each Loan, the
related Borrower name, the address of the related Mortgaged Property and the
outstanding principal balance of the Loan as of the initial Purchase Date,
together with any other information specified by Buyer from time to time, and
(ii) as to any LLC Interests, any information specified by Buyer from time to
time.

“Bankruptcy Code” shall mean the United States Bankruptcy Code of 1978, as
amended from time to time.

“Borrower” shall mean the obligor or obligors on a Note, including any Person
that has acquired the related collateral and assumed the obligations of the
original obligor or obligors under the Note and, in the case of Net Lease Loans,
the Tenant of the related Mortgaged Property.

2


--------------------------------------------------------------------------------




“Business Day” shall mean any day other than (i) a Saturday or Sunday, (ii) a
day on which the New York Stock Exchange, the Federal Reserve Bank of New York,
Custodian or banking and savings and loan institutions in New York, New York or
the city and state in which Custodian’s offices are located are closed, or (iii)
a day on which trading in securities on the New York Stock Exchange or any other
major securities exchange in the United States is not conducted.

“Buyer’s Margin Amount” shall mean, with respect to any Transaction as of any
date of determination, the amount obtained by application of the Buyer’s Margin
Percentage to the Repurchase Price (exclusive of accrued Pricing Differential)
for such Transaction as of such date.

“Buyer’s Margin Percentage” shall have the meaning assigned thereto in the Side
Letter.

“Capital Lease Obligations” shall mean, for any Person, all obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) Property to the extent such obligations are required
to be classified and accounted for as a capital lease on a balance sheet of such
Person under GAAP, and, for purposes of this Agreement, the amount of such
obligations shall be the capitalized amount thereof, determined in accordance
with GAAP.

“Cash Equivalents” shall mean (a) securities with maturities of 90 days or less
from the date of acquisition issued or fully guaranteed or insured by the United
States Government or any agency thereof, (b) certificates of deposit with
maturities of 90 days or less from the date of acquisition and overnight bank
deposits of any commercial bank having capital and surplus in excess of
$500,000,000, (c) repurchase obligations of any commercial bank satisfying the
requirements of clause (b) of this definition, having a term of not more than
seven (7) days with respect to securities issued or fully guaranteed or insured
by the United States Government, (d) commercial paper of a domestic issuer rated
at least “A-1” or the equivalent thereof by S&P or “P-1” or the equivalent
thereof by Moody’s and in either case maturing within 90 days after the day of
acquisition, (e) securities with maturities of 90 days or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory, the securities of which state,
commonwealth, territory, political subdivision or taxing authority (as the case
may be) are rated at least “A” by S&P or “A” by Moody’s, (f) securities with
maturities of 90 days or less from the date of acquisition backed by standby
letters of credit issued by any commercial bank satisfying the requirements of
clause (b) of this definition or, (g) shares of money market mutual or similar
funds which invest exclusively in assets satisfying the requirements of clauses
(a) through (f) of this definition.

“Change in Control” shall mean the acquisition by any Person, or two or more
Persons acting in concert, of beneficial ownership (within the meaning of Rule
13d-3 of the Securities and Exchange Commission under the Securities Exchange
Act of 1934, as amended from time to time) of outstanding shares of voting stock
of such Person at any

3


--------------------------------------------------------------------------------




time, if after giving effect to such acquisition such Person or Persons owns
twenty percent (20%) or more of such outstanding voting stock.

“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the date of this Agreement, (b) any change in any law, rule or regulation or in
the interpretation or application thereof by any Governmental Authority after
the date of this Agreement or (c) compliance by Buyer (or any Affiliate of
Buyer) with any request, guideline or directive (whether or not having the force
of law) of any Governmental Authority made or issued after the date of this
Agreement.

“Closing Date” shall mean October 13, 2006.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Collateral” shall have the meaning assigned thereto in Section 9 hereof.

“Collateral Value” shall mean with respect to each Purchased Asset, (i) on the
applicable Purchase Date, the value of such Purchased Asset as ascribed by
Buyer, and (ii) on any date of determination following the applicable Purchase
Date, the least of (a) the outstanding principal balance of such Purchased
Asset, (b) the related Market Value, (c) a value equal to 60% of the Appraised
Value of such Purchased Asset and (d) a value equal to 60% of the cost of
acquiring such Purchased Asset, as applicable; provided, that the Collateral
Value shall be deemed to be zero with respect to each Purchased Asset that is
not an Eligible Asset.

“Collection Account” shall have the meaning assigned thereto in the Custody
Agreement.

“Computer Tape” shall mean a computer tape or other electronic medium generated
by or on behalf of Seller and delivered to Buyer and Custodian which provides
information relating to the Purchased Assets, including the information set
forth in the Asset Schedule, in a format acceptable to Buyer.

“Confirmation” shall have the meaning assigned thereto in Section 4(b) hereof.

“Contractual Obligation” shall mean as to any Person, any material provision of
any agreement, instrument or other undertaking to which such Person is a party
or by which it or any of its property is bound or any material provision of any
security issued by such Person.

“Custody Agreement” shall mean the Custody and Servicing Agreement, dated as of
October 13, 2006, as may be amended, among Seller, Buyer, Servicer and
Custodian.

“Custodian” shall mean LaSalle Bank National Association or its successors and
permitted assigns.

“Custodian’s Loan File” shall have the meaning assigned thereto in the Custody
Agreement.

4


--------------------------------------------------------------------------------




“Default” shall mean an Event of Default or an event that with notice or lapse
of time or both would become an Event of Default.

“Default Rate” shall mean, as of any date of determination, the lesser of (i)
the Pricing Rate plus 3.50% and (ii) the maximum rate permitted by applicable
law.

“Defaulted Loan” shall mean a Loan with respect to which a default (other than a
payment default) occurs that materially and adversely affects the interests of
Seller and that continues unremedied for the applicable grace period under the
terms of the Loan (or, if no grace period is specified, for 30 days).

“Delinquent Loan” shall mean a Loan for which any related payment has not been
received on or before the date 30 days after the date on which such payment is
due pursuant to the related Note without regard to any grace period; provided,
that a Delinquent Loan shall remain a Delinquent Loan until the related Borrower
cures such delinquency and makes two (2) successive monthly payments on a timely
basis, including any related grace period.

“Effective Date” shall mean October 13, 2006.

“Eligible Asset” shall have the meaning assigned thereto in the Side Letter.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

“ERISA Affiliate” shall mean any corporation or trade or business that is a
member of any group of organizations (i) described in Section 414(b) or (c) of
the Code of which Seller is a member and (ii) solely for purposes of potential
liability under Section 302(c)(11) of ERISA and Section 412(c)(11) of the Code
and the lien created under Section 302(f) of ERISA and Section 412(n) of the
Code, described in Section 414(m) or (o) of the Code of which Seller is a
member.

“Event of Default” shall have the meaning assigned thereto in Section 19 hereof.

“Foreign Buyer” shall mean any Buyer that is organized under the laws of a
jurisdiction other than the one in which Seller is located.  For purposes of
this definition, the United States of America, each state thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“GAAP” shall mean generally accepted accounting principles in the United States
of America in effect from time to time.

“Governmental Authority” shall mean, with respect to any Person, any nation or
government, any state or other political subdivision thereof, or any entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government and any court or arbitrator having
jurisdiction over such Person, any of its subsidiaries or any of their
properties.

5


--------------------------------------------------------------------------------




“Guarantee” shall mean, as to any Person, any obligation of such Person directly
or indirectly guaranteeing any Indebtedness of any other Person or in any manner
providing for the payment of any Indebtedness of any other Person or otherwise
protecting the holder of such Indebtedness against loss (whether by virtue of
partnership arrangements, by agreement to keep-well, to purchase assets, goods,
securities or services, or to take-or-pay or otherwise); provided, that the term
“Guarantee” shall not include (i) endorsements for collection or deposit in the
ordinary course of business or (ii) obligations to make servicing advances for
delinquent taxes and insurance, or other obligations in respect of a Mortgaged
Property, to the extent required by Buyer. The amount of any Guarantee of a
Person shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by such Person in good faith. The terms
“Guarantee” and “Guaranteed” used as verbs shall have correlative meanings.

“Guarantor” shall mean Spirit Finance Corporation.

“Hedge Counterparty” shall mean Citibank, N.A. or a Person (i)(A) with long-term
and commercial paper or short-term deposit ratings of “P-1” by Moody’s and “A-1”
by S&P and (B) which shall agree in writing that, in the event that any of its
long-term or commercial paper or short-term deposit ratings cease to be at or
above “A-2” by Moody’s and “A” by S&P, it shall secure its obligations in
accordance with the request of Buyer or Buyer shall have the option to treat
such failure as an Early Termination Event (as defined in the related ISDA
Master Agreement) by such Hedge Counterparty, (ii) that has entered into a Hedge
Instrument and (iii) that is acceptable to Buyer.

“Hedge Instrument” shall mean any interest rate cap agreement, interest rate
floor agreement, interest rate swap agreement or other interest rate hedging
agreement entered into by Seller with a Hedge Counterparty.  Each Hedge
Instrument shall meet the requirements set forth in Section 38 hereof with
respect thereto and shall be a hedging instrument as described in Section
856(c)(6) of the Code.

“Improvements” shall mean all buildings, structures, improvements, parking
areas, landscaping, fixtures and articles of property now erected on, attached
to, or used or adapted for use in the operation of any Mortgaged Property,
including, without limitation, all heating, air conditioning and incinerating
apparatus and equipment, all boilers, engines, motors, dynamos, generating
equipment, piping and plumbing fixtures, water heaters, ranges, cooking
apparatus and mechanical kitchen equipment, refrigerators, freezers, cooling,
ventilating, sprinkling and vacuum cleaning systems, fire extinguishing
apparatus, gas and electric fixtures, carpeting, floor covering, underpadding,
storm sashes, awnings, signs, furnishings of public spaces, halls and lobbies,
and shrubbery and plants.

“Income” shall mean, with respect to any Purchased Asset at any time, any
principal thereof and all interest thereon and all dividends, sale proceeds
(including, without limitation, any proceeds from the securitization of such
Purchased Asset or other disposition thereof) and other collections and
distributions thereon (including, without

6


--------------------------------------------------------------------------------




limitation, any proceeds received in respect of mortgage insurance), but not
including any commitment or origination fees.

“Indebtedness” shall mean, for any Person: (a) obligations created, issued or
incurred by such Person for borrowed money (whether by loan, the issuance and
sale of debt securities or the sale of Property to another Person subject to an
understanding or agreement, contingent or otherwise, to repurchase such Property
from such Person); (b) obligations of such Person to pay the deferred purchase
or acquisition price of Property or services, other than trade accounts payable
(other than for borrowed money) arising, and accrued expenses incurred, in the
ordinary course of business so long as such trade accounts payable are payable
within ninety (90) days of the date the respective goods are delivered or the
respective services are rendered; (c) indebtedness of others secured by a Lien
on the Property of such Person, whether or not the respective indebtedness so
secured has been assumed by such Person; (d) obligations (contingent or
otherwise) of such Person in respect of letters of credit or similar instruments
issued or accepted by banks and other financial institutions for account of such
Person; (e) Capital Lease Obligations of such Person; (f) obligations of such
Person under repurchase agreements or like arrangements; (g) indebtedness of
others Guaranteed by such Person; (h) all obligations of such Person incurred in
connection with the acquisition or carrying of fixed assets by such Person; (i)
indebtedness of general partnerships of which such Person is a general partner;
and (j) any other indebtedness of such Person by a note, bond, debenture or
similar instrument.

“Indenture” shall mean the Amended and Restated Master Indenture, dated as of
March 17, 2006, among Spirit Master Funding, LLC, Citibank, N.A. and each
joining party thereto, as such may be supplemented or amended from time to time.

“Investment Company Act” shall mean the Investment Company Act of 1940, as
amended, including all rules and regulations promulgated thereunder.

“Lease” shall mean each lease entered into between a Borrower or Net Lease
Borrower and a Tenant, as amended or restated with the consent of Buyer.

“LIBO Rate” shall mean with respect to each day a Transaction is outstanding (or
if such day is not a Business Day, the next succeeding Business Day), the rate
(reset on a daily basis) per annum equal to the rate published by Bloomberg or
if such rate is not available, the rate appearing at page 3750 of the Telerate
Screen as one-month LIBO Rate on such date, and if such rate shall not be so
quoted, the rate per annum at which Buyer is offered Dollar deposits at or about
11:00 A.M., New York City time, on such date by prime banks in the interbank
eurodollar market where the eurodollar and foreign currency and exchange
operations in respect of its Transactions are then being conducted for delivery
on such day for a period of one month and in an amount comparable to the amount
of the Transactions to be outstanding on such day.

“Lien” shall mean any lien, claim, charge, restriction, pledge, security
interest, mortgage, deed of trust or other encumbrance.

7


--------------------------------------------------------------------------------




“LLC Agreement” shall mean the limited liability company agreement entered into
by a Net Lease Borrower, as applicable, pursuant to which LLC Interests are
issued by such Net Lease Borrower.

“LLC Certificate” shall mean physical certificates evidencing LLC Interests.

“LLC Interests” shall mean LLC membership interests issued pursuant to an LLC
Agreement, evidencing beneficial ownership interests in the related Net Lease
Borrower.

“Loan”  shall mean a Mortgage Loan or Net Lease Loan secured by Specialty
Retailers, Drug Stores, Movie Theatres, Education Facilities, Restaurants,
Interstate Travel Plazas, Automotive Dealerships and Retailers, Health
Clubs/Gyms, Recreational Facilities, Specialty Medical Facilities, Light
Manufacturing Facilities and any other Loan secured by any other asset type
approved by Buyer in its sole discretion, in each case originated by Seller or
any of its Affiliates in accordance with the Underwriting Guidelines.

“Loan Documents” shall have the meaning assigned thereto in the Custody
Agreement.

 “Margin Call” shall have the meaning assigned thereto in Section 6 hereof.

“Margin Deficit” shall have the meaning assigned thereto in Section 6 hereof.

“Market Value” shall mean the value, determined by Buyer in its sole discretion,
of the Purchased Assets if sold in their entirety to a single third-party
purchaser.  Buyer’s determination of Market Value shall be conclusive upon the
parties, absent manifest error on the part of Buyer.  Buyer shall have the right
to mark to market the Purchased Assets on a daily basis, which Market Value with
respect to one or more of the Purchased Assets may be determined to be zero.
Seller acknowledges that Buyer’s determination of Market Value is for the
limited purposes of determining (i) the Purchase Price, (ii) whether there is a
Margin Deficit pursuant to Section 6 hereof and (iii) Collateral Value for
purchasing purposes hereunder without the ability to perform customary
purchaser’s due diligence and is not necessarily equivalent to a determination
of the fair market value of the Purchased Assets achieved by obtaining competing
bids in an orderly market in which the originator/servicer is not in default
under a repurchase facility and the bidders have adequate opportunity to perform
customary loan and servicing due diligence.

“Master Lease” shall mean a master lease pursuant to which multiple Mortgaged
Properties are leased.

“Master Lease FCCR” shall mean the sum of all cash flows for all Mortgaged
Properties under a Master Lease (each, as used to calculate FCCR for one such
Mortgaged Property under such Master Lease).

“Master Loan Agreement” shall mean the Master Loan Agreement, dated as of
October 13, 2006, between Spirit Master Funding III, LLC and Spirit SPE
Warehouse Funding, LLC and, with respect to Spirit Seller, the Master Loan
Agreement dated September 13, 2005, as amended, and any other master loan
agreement between Spirit SPE Warehouse Funding, LLC, Spirit Finance Corporation
or any Affiliate thereof and a Net Lease

8


--------------------------------------------------------------------------------




Borrower approved by Buyer from time to time, as applicable, each as may be
amended, supplemented, modified or restated from time to time subject to the
consent of Buyer.

“Master Note” shall mean the master promissory note issued pursuant to the
applicable Master Loan Agreement together with all riders thereto and amendments
thereof or other evidence of indebtedness of a Net Lease Borrower.

“Material Adverse Change” shall mean, with respect to a Person, any material
adverse change in the business, condition (financial or otherwise), operations,
performance or properties taken as a whole or prospects of such Person.

“Material Adverse Effect” shall mean a material adverse effect on (a) the
property, business, operations, financial condition or prospects of Seller or
Gurantor, (b) the ability of Seller or Guarantor to perform in all material
respects its obligations under any of the Program Documents to which it is a
party, (c) the validity or enforceability in all material respects of any of the
Program Documents, (d) the rights and remedies of Buyer under any of the Program
Documents, (e) the timely repurchase of the Purchased Assets or other amounts
payable in connection therewith or (f) the Collateral.

“Maximum Aggregate LLC Interests Purchase Price” shall mean $150,000,000.

“Maximum Aggregate Purchase Price” shall mean $250,000,000 plus the Maximum
Aggregate LLC Interest Purchase Price.

“Moody’s” shall mean Moody’s Investors Service, Inc. and any successor or
successors thereto.

“Mortgage” shall mean with respect to a Loan, the mortgage, deed of trust or
other instrument which creates a first lien on the fee simple or leasehold
estate in the real property which secures the Note.

“Mortgage Loan” shall mean each of the mortgage loans which Custodian has been
instructed to hold for Buyer pursuant to the Custody and Servicing Agreement,
and which such mortgage loans each include, without limitation, (i) a Note, the
related Mortgage and all other Loan Documents and (ii) all right, title and
interest of Seller in and to the Mortgaged Property covered by such Mortgage.

“Mortgaged Property” shall mean the real property (including all improvements,
buildings, fixtures, building equipment and personal property thereon and all
additions, alterations and replacements made at any time with respect to the
foregoing) and all other collateral securing repayment of the debt evidenced by
the applicable Note.

“Multiemployer Plan” shall mean a multiemployer plan defined as such in Section
3(37) of ERISA to which contributions have been or are required to be made by
Seller or any ERISA Affiliate and that is subject to Section 412 of the Code or
Section 302 or by Title IV of ERISA.

9


--------------------------------------------------------------------------------




“Net Lease Borrower” shall mean Spirit Master Funding, LLC, Spirit Master
Funding II, LLC, Spirit Master Funding III, LLC, and any other Affiliate or
Subsidiary of Seller approved by Buyer.

“Net Lease Loan” shall mean indebtedness of a Net Lease Borrower, evidenced by a
Note issued pursuant to the Master Loan Agreement, secured by a Mortgage on a
Mortgaged Property owned by such Net Lease Borrower.

“Net Worth” shall mean, with respect to any Person, the excess of total assets
of such Person, over total liabilities of such Person, adding back accumulated
depreciation but excluding the impact of “other comprehensive income”, all as
determined in accordance with GAAP.

“Net Worth Increase Amounts” shall mean, on any date of determination, 75% of
the net proceeds of any issuance of equity securities by Gurantor subsequent to
the date of this Agreement.

“Net Worth Requirements” shall have the meaning assigned thereto in the Spirit
Guarantee.

“Non-Usage Fee” shall have the meaning assigned thereto in the Side Letter.

“Note” shall mean, with respect to any Loan, the Master Note or any other Note,
as applicable, together with all riders thereto and amendments thereof or other
evidence of indebtedness of the related Borrower.

“Notice Date” shall have the meaning assigned thereto in Section 4 hereof.

“Obligations” shall mean: (a) all of Seller’s obligations to pay the Repurchase
Price on the Repurchase Date, and other obligations and liabilities of Seller,
to Buyer, its Affiliates or Custodian arising under, or in connection with, the
Program Documents or otherwise, whether now existing or hereafter arising; (b)
any and all sums paid by Buyer or on behalf of Buyer pursuant to the Program
Documents in order to preserve any Purchased Asset or its interest therein; (c)
in the event of any proceeding for the collection or enforcement of any of
Seller’s indebtedness, obligations or liabilities referred to in clause (a), the
reasonable expenses of retaking, holding, collecting, preparing for sale,
selling or otherwise disposing of or realizing on any Purchased Asset, or of any
exercise by Buyer or such Affiliate of its rights under the related agreements,
including without limitation, reasonable attorneys’ fees and disbursements and
court costs; and (d) all of Seller’s indemnity obligations to Buyer or Custodian
or both pursuant to the Program Documents.

“PBGC” shall mean the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions under ERISA.

“Permitted Exceptions” shall mean the exceptions to lien priority including but
not limited to: (i) the lien of current real property taxes and assessments not
yet due and payable; (ii) covenants, conditions and restrictions, rights of way,
easements and other matters of the public record as of the date of recording
acceptable to mortgage lending

10


--------------------------------------------------------------------------------




institutions generally and specifically referred to in the lender’s title
insurance policy delivered to Seller and (A) referred to or otherwise considered
in the appraisal (if any) made for Seller or (B) which do not adversely affect
the appraised value of the Mortgaged Property set forth in such appraisal; and
(iii) other matters to which like properties are commonly subject which do not
materially interfere with the benefits of the security intended to be provided
by the Mortgage or the use, enjoyment, value or marketability of the related
Mortgaged Property.

“Person” shall mean any legal person, including any individual, corporation,
partnership, association, joint venture, trust, limited liability company,
unincorporated organization, governmental entity or other entity of similar
nature.

“Plan” shall mean an employee benefit or other plan established or maintained by
Seller or any ERISA Affiliate and that is subject to Section 412 of the Code or
Section 302 or by Title IV of ERISA, other than a Multiemployer Plan.

“Price Differential” shall mean, with respect to each Transaction as of any
date, the aggregate amount obtained by daily application of the Pricing Rate for
such Transaction to the Purchase Price on a 360-day-per-year basis for the
actual number of days during the period commencing on (and including) the
Purchase Date and ending on (but excluding) the date of determination (reduced
by any amount of such Price Differential in respect of such period previously
paid by Seller to Buyer) with respect to such Transaction.

“Pricing Rate” shall mean the per annum percentage rate for determination of the
Price Differential calculated as described in Section 3(b) hereof or as
otherwise set forth in the related Confirmation.

“Prime Rate” shall mean the prime rate of U.S. commercial banks as published in
The Wall Street Journal (or, if more than one such rate is published, the
average of such rates).

“Principal” shall have the meaning given to it in Annex I.

“Program Documents” shall mean this Agreement, the Custody Agreement, any
Servicing Agreement, the Spirit Guaranty, any Securities Account Control
Agreement, any assignment of Hedge Instrument, the Side Letter and any other
agreement entered into by Seller and/or Guarantor, on the one hand, and Buyer or
one of its Affiliates (or Custodian on its behalf) on the other, in connection
herewith or therewith.

“Property” shall mean any right or interest in or to property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible.

“Purchase Date” shall mean the date on which Purchased Assets are to be
transferred by Seller to Buyer.

“Purchase Price” shall have the meaning assigned thereto in the Side Letter.

11


--------------------------------------------------------------------------------




“Purchased Assets” shall mean, with respect to a Transaction, the LLC Interests,
the Loans comprising the Note as set forth in the applicable Master Loan
Agreement, or other Loans, together with the related Records, Servicing Rights,
Seller’s rights under any related Hedge Instruments, and other Collateral, such
other property, rights, titles or interests as are specified on a related
Transaction Notice, and all instruments, chattel paper, securities, investment
property, accounts, and general intangibles comprising or relating to all of the
foregoing.  The term “Purchased Assets” with respect to any Transaction at any
time also shall include Additional Purchased Assets delivered pursuant to
Section 6 hereof.

“Qualified Originator” shall mean (a) Spirit SPE Warehouse Funding, LLC, (b)
Spirit Finance Corporation and (c) any other originator of Loans as may be
approved by Buyer in its sole discretion in writing from time to time.

“Rated Loan” shall mean a Loan (i) with an Investment Grade Credit Rating or
shadow rating from any of the Rating Agencies or (ii) for which the timely
payment of principal and interest is insured by a monoline insurer, the
long-term debt obligations of which have an Investment Grade Credit Rating but
are rated no lower than “AAA” or “Aaa” by any of the Rating Agencies.

“Rating Agencies” shall mean S&P and Moody’s.

“Records” shall mean all instruments, agreements and other books, records, and
reports and data generated by other media for the storage of information
maintained by Seller or any other person or entity with respect to a Purchased
Asset. Records shall include the Notes, LLC Certificates, any Mortgages, the
Custodian’s Loan Files and any other instruments necessary to document or
service a Loan or the LLC Interests.

“Renewal Fee” shall mean a fee as mutually agreed to by Buyer and Seller.

“Repurchase Date” shall have the meaning assigned thereto in Section 3(b) and
shall also include the date determined by application of Section 20.

“Repurchase Price” shall mean the price at which Purchased Assets are to be
transferred from Buyer to Seller upon termination of a Transaction, which will
be determined in each case (including Transactions terminable upon demand) as
the sum of the Purchase Price, the Price Differential, any of Buyer’s costs
relating to the unwinding of a related Hedge Instrument, as applicable, as of
the date of such determination.

“Requirement of Law” shall mean as to any Person, the certificate of
incorporation and by-laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

“Responsible Officer” shall mean, as to any Person, the chief executive officer
or, with respect to financial matters, the chief financial officer of such
Person; provided, that in the event any such officer is unavailable at any time
he or she is required to take any

12


--------------------------------------------------------------------------------




action hereunder, Responsible Officer shall mean any officer authorized to act
on such officer’s behalf as demonstrated by a certificate of corporate
resolution.

“Restricted Payments” shall mean with respect to any Person, collectively, all
dividends or other distributions of any nature (cash, securities, assets or
otherwise), and all payments, by virtue of redemption or otherwise, on any class
of equity securities (including, without limitation, warrants, options or rights
therefor) issued by such Person, whether such securities are now or may
hereafter be authorized or outstanding and any distribution in respect of any of
the foregoing, whether directly or indirectly.

“S&P” shall mean Standard and Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc., and any successor or successors thereto.

“Securities Account Control Agreement” shall mean an agreement, in form and
substance acceptable to Buyer, among Seller, a securities intermediary and
Buyer, pursuant to which Buyer obtains a perfected security interest in one or
more Hedge Instruments.

“Servicer” shall mean (i) Midland Loan Services, Inc., a Delaware corporation,
or (ii) any other servicer approved by Buyer in its sole discretion.

“Servicer Termination Event” shall have the meaning assigned thereto in the
Custody Agreement.

“Servicing Agreement” shall mean any agreement (other than the Custody
Agreement) giving rise or relating to Servicing Rights with respect to a
Purchased Asset, including any assignment or other agreement relating to such
agreement.

“Servicing Rights” shall mean contractual, possessory or other rights of Seller,
Servicer or any other Person arising under a Servicing Agreement, the Custody
Agreement or otherwise, to administer or service a Purchased Asset or to possess
related Records.

“Servicing Transmission” shall mean a computer-readable magnetic or other
electronic format acceptable to the parties containing the information
identified on Exhibit C.

“Side Letter” shall mean the Side Letter, dated as of October 13, 2006, between
Seller and Buyer, as the same may be amended, restated or modified from time to
time.

“Spirit Guaranty” shall mean the limited Guaranty of Gurantor in favor of Buyer,
dated as of October 13, 2006.

“Subsidiary” shall mean, with respect to any Person, any corporation,
partnership or other entity of which at least a majority of the securities or
other ownership interests having by the terms thereof ordinary voting power to
elect a majority of the board of directors or other persons performing similar
functions of such corporation, partnership or other entity (irrespective of
whether or not at the time securities or other ownership interests of any other
class or classes of such corporation, partnership or other entity shall have or
might have voting power by reason of the happening of any contingency) is at the
time

13


--------------------------------------------------------------------------------




directly or indirectly owned or controlled by such Person or one or more
Subsidiaries of such Person or by such Person and one or more Subsidiaries of
such Person.

“Tangible Net Worth” shall mean, with respect to any Person, as of any date of
determination: (i) the consolidated Net Worth of such Person and its
Subsidiaries, less (ii) the consolidated net book value of all assets of such
Person and its Subsidiaries (to the extent reflected as an asset in the balance
sheet of such Person or any Subsidiary at such date) which will be treated as
intangibles under GAAP, including, without limitation, such items as deferred
taxes, net leasehold improvements, good will, trademarks, trade names, service
marks, copyrights, patents, licenses and unamortized debt discount and expense,
but not including lease intangibles.

“Tenant” shall mean the tenant of a Mortgaged Property pursuant to a Lease or
sub-lease of such Mortgaged Property, together with such tenant’s Affiliates and
any guarantor of such tenant’s obligations under such Lease.

“Termination Date” shall have the meaning assigned thereto in Section 28.

“Tier One Asset” shall have the meaning assigned thereto in the Side Letter.

“Total Assets” shall mean with respect to any Person, for any period, the
aggregate assets of such Person and its Subsidiaries during such period,
calculated in accordance with GAAP.

“Total Indebtedness” shall mean with respect to any Person, for any period, the
aggregate Indebtedness of such Person and its Subsidiaries during such period,
less the amount of any nonspecific consolidated balance sheet reserves
maintained in accordance with GAAP.

“Transaction” shall have the meaning assigned thereto in Section 1.

“Transaction Notice” shall mean a written request of Seller to enter into a
Transaction, in the form attached to the Custody Agreement, which is delivered
to Buyer and Custodian.

“Triple Net Lease” shall mean a Lease under which the tenant pays all operating
expenses of the property including, without limitation, insurance, taxes,
maintenance and capital expenditures relating to such property.

“Trust Receipt” shall mean a Trust Receipt and Certification as defined in the
Custody Agreement.

“Trustee Report” shall mean the Trustee Report as defined in the Indenture.

“Underwriting Guidelines” shall mean the Spirit Finance Corporation Underwriting
Manual, dated as of April 2005, which has been approved in writing by Buyer, as
the same may be amended from time to time.

14


--------------------------------------------------------------------------------


“Underwriting Package” shall mean, with respect to each Loan, the Spirit Finance
Credit Memorandum as defined in the Underwriting Guidelines.

“Uniform Commercial Code” shall mean the Uniform Commercial Code as in effect on
the date hereof in the State of New York; provided, that if by reason of
mandatory provisions of law, the perfection or the effect of perfection or
non-perfection of the security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than New York,
“Uniform Commercial Code” shall mean the Uniform Commercial Code as in effect in
such other jurisdiction for purposes of the provisions hereof relating to such
perfection or effect of perfection or non-perfection.

“Unit-Level FCCR” shall mean with respect to the FCCR for any unit where unit
information was available as of the date of determination, the ratio of (1) the
sum of the unit’s, (i) pre-tax income, (ii) interest expense, (iii) all non-cash
amounts in respect of depreciation and amortization, (iv) all non-recurring
expenses, (v) specifically documented discretionary management fees, and (vi)
all operating lease or rent expense (including with respect to any equipment
loans) less (vii) all non-recurring income and normalized overhead based on
parent company’s general and administrative expenses as a percent of sales (if
not available, industry standards applied), for the related fiscal period, to
(2) the sum of the unit’s, (i) total operating lease or rent expense, (ii)
interest expense and (iii) scheduled principal payments on indebtedness payable
in respect of the unit or obligor, in each case for the period of time as to
which such figure is presented.

“Weighted Average Aggregate FCCR” shall mean the FCCR calculated by weighting
Unit-Level FCCR and Master Lease FCCR by Collateral Value of the related
Purchased Assets.

“Wet Funded Loan” shall mean a Loan for which the related Custodian’s Loan File
has not been delivered to Custodian as of the related Purchase Date.  Upon
delivery of the Custodian’s Loan File to Custodian, the Loan shall cease to be a
Wet Funded Loan.


B)                                     CAPITALIZED TERMS USED BUT NOT DEFINED IN
THIS AGREEMENT SHALL HAVE THE MEANINGS ASSIGNED THERETO IN THE CUSTODY
AGREEMENT.


C)                                      HEADINGS ARE FOR CONVENIENCE ONLY AND DO
NOT AFFECT INTERPRETATION. THE FOLLOWING RULES OF THIS SUBSECTION (C) APPLY
UNLESS THE CONTEXT REQUIRES OTHERWISE. THE SINGULAR INCLUDES THE PLURAL AND
CONVERSELY. A GENDER INCLUDES ALL GENDERS. WHERE A WORD OR PHRASE IS DEFINED,
ITS OTHER GRAMMATICAL FORMS HAVE A CORRESPONDING MEANING. A REFERENCE TO A
SUBSECTION, SECTION, ANNEX OR EXHIBIT IS, UNLESS OTHERWISE SPECIFIED, A
REFERENCE TO A SECTION OF, OR ANNEX OR EXHIBIT TO, THIS AGREEMENT. A REFERENCE
TO A PARTY TO THIS AGREEMENT OR ANOTHER AGREEMENT OR DOCUMENT INCLUDES THE
PARTY’S SUCCESSORS AND PERMITTED SUBSTITUTES OR ASSIGNS. A REFERENCE TO AN
AGREEMENT OR DOCUMENT IS TO THE AGREEMENT OR DOCUMENT AS AMENDED, MODIFIED,
NOVATED, SUPPLEMENTED OR REPLACED, EXCEPT TO THE EXTENT PROHIBITED BY ANY
PROGRAM DOCUMENT. A REFERENCE TO LEGISLATION OR TO A PROVISION OF LEGISLATION
INCLUDES A MODIFICATION OR RE-ENACTMENT OF IT, A LEGISLATIVE PROVISION
SUBSTITUTED FOR IT AND A REGULATION OR STATUTORY INSTRUMENT ISSUED UNDER IT. A
REFERENCE TO WRITING INCLUDES A FACSIMILE TRANSMISSION AND ANY MEANS OF
REPRODUCING WORDS IN A TANGIBLE AND PERMANENTLY VISIBLE FORM. A REFERENCE TO
CONDUCT INCLUDES, WITHOUT LIMITATION,

15


--------------------------------------------------------------------------------





AN OMISSION, STATEMENT OR UNDERTAKING, WHETHER OR NOT IN WRITING. AN EVENT OF
DEFAULT SUBSISTS UNTIL IT HAS BEEN WAIVED IN WRITING BY BUYER. THE WORDS
“HEREOF”, “HEREIN”, “HEREUNDER” AND SIMILAR WORDS REFER TO THIS AGREEMENT AS A
WHOLE AND NOT TO ANY PARTICULAR PROVISION OF THIS AGREEMENT. THE TERM
“INCLUDING” IS NOT LIMITING AND MEANS “INCLUDING WITHOUT LIMITATION.” IN THE
COMPUTATION OF PERIODS OF TIME FROM A SPECIFIED DATE TO A LATER SPECIFIED DATE,
THE WORD “FROM” MEANS “FROM AND INCLUDING”; THE WORDS “TO” AND “UNTIL” EACH MEAN
“TO BUT EXCLUDING”, AND THE WORD “THROUGH” MEANS “TO AND INCLUDING.” THIS
AGREEMENT MAY USE SEVERAL DIFFERENT LIMITATIONS, TESTS OR MEASUREMENTS TO
REGULATE THE SAME OR SIMILAR MATTERS. ALL SUCH LIMITATIONS, TESTS AND
MEASUREMENTS ARE INDEPENDENT OF EACH OTHER AND SHALL EACH BE PERFORMED IN
ACCORDANCE WITH THEIR TERMS. UNLESS THE CONTEXT OTHERWISE CLEARLY REQUIRES, ALL
ACCOUNTING TERMS NOT EXPRESSLY DEFINED HEREIN SHALL BE CONSTRUED, AND ALL
FINANCIAL COMPUTATIONS REQUIRED UNDER THIS AGREEMENT SHALL BE MADE, IN
ACCORDANCE WITH GAAP, CONSISTENTLY APPLIED. REFERENCES HEREIN TO “FISCAL YEAR”
AND “FISCAL QUARTER” REFER TO SUCH FISCAL PERIODS OF SELLER. EXCEPT WHERE
OTHERWISE PROVIDED IN THIS AGREEMENT, ANY DETERMINATION, CONSENT, APPROVAL,
STATEMENT OR CERTIFICATE MADE OR CONFIRMED IN WRITING WITH NOTICE TO SELLER BY
BUYER OR AN AUTHORIZED OFFICER OF BUYER PROVIDED FOR IN THIS AGREEMENT IS
CONCLUSIVE AND BINDS THE PARTIES IN THE ABSENCE OF MANIFEST ERROR, EXCEPT WHERE
THE CONSENT OF SELLER IS REQUIRED. A REFERENCE TO AN AGREEMENT INCLUDES A
SECURITY INTEREST, GUARANTEE, AGREEMENT OR LEGALLY ENFORCEABLE ARRANGEMENT
WHETHER OR NOT IN WRITING RELATED TO SUCH AGREEMENT. A REFERENCE TO A DOCUMENT
INCLUDES AN AGREEMENT (AS SO DEFINED) IN WRITING OR A CERTIFICATE, NOTICE,
INSTRUMENT OR DOCUMENT, OR ANY INFORMATION RECORDED IN COMPUTER DISK FORM. WHERE
SELLER IS REQUIRED TO PROVIDE ANY DOCUMENT TO BUYER UNDER THE TERMS OF THIS
AGREEMENT, THE RELEVANT DOCUMENT SHALL BE PROVIDED IN WRITING OR PRINTED FORM
UNLESS BUYER REQUESTS OTHERWISE. AT THE REQUEST OF BUYER, THE DOCUMENT SHALL BE
PROVIDED IN COMPUTER DISK FORM OR BOTH PRINTED AND COMPUTER DISK FORM, UNLESS
SUCH COMPUTER DISK COPY REQUIRES SELLER TO PAY AN UNREASONABLE EXPENSE.  THIS
AGREEMENT IS THE RESULT OF NEGOTIATIONS AMONG AND HAS BEEN REVIEWED BY COUNSELS
TO BUYER AND SELLER, AND IS THE PRODUCT OF ALL THE PARTIES. IN THE
INTERPRETATION OF THIS AGREEMENT, NO RULE OF CONSTRUCTION SHALL APPLY TO
DISADVANTAGE ONE PARTY ON THE GROUND THAT SUCH PARTY PROPOSED OR WAS INVOLVED IN
THE PREPARATION OF ANY PARTICULAR PROVISION OF THIS AGREEMENT OR THIS AGREEMENT
ITSELF. EXCEPT WHERE OTHERWISE EXPRESSLY STATED, BUYER MAY GIVE OR WITHHOLD, OR
GIVE CONDITIONALLY, APPROVALS AND CONSENTS AND MAY FORM OPINIONS AND MAKE
DETERMINATIONS AND EXERCISE DISCRETION AT ITS ABSOLUTE DISCRETION.  ANY
REQUIREMENT OF GOOD FAITH, DISCRETION OR JUDGMENT BY BUYER SHALL NOT BE
CONSTRUED TO REQUIRE BUYER TO REQUEST OR AWAIT RECEIPT OF INFORMATION OR
DOCUMENTATION NOT IMMEDIATELY AVAILABLE FROM OR WITH RESPECT TO SELLER, A
SERVICER OF THE PURCHASED ASSETS, ANY OTHER PERSON OR THE PURCHASED ASSETS
THEMSELVES.


3.                                      THE TRANSACTIONS


A)                                      SELLER SHALL REPURCHASE PURCHASED ASSETS
FROM BUYER ON EACH RELATED REPURCHASE DATE.  EACH OBLIGATION TO REPURCHASE
EXISTS WITHOUT REGARD TO ANY PRIOR OR INTERVENING LIQUIDATION OR FORECLOSURE
WITH RESPECT TO EACH PURCHASED ASSET (BUT LIQUIDATION OR FORECLOSURE PROCEEDS
RECEIVED BY BUYER SHALL BE APPLIED TO REDUCE THE REPURCHASE PRICE EXCEPT AS
OTHERWISE PROVIDED HEREIN).  SELLER IS OBLIGATED TO OBTAIN THE PURCHASED ASSETS
FROM BUYER OR ITS DESIGNEE (INCLUDING CUSTODIAN) AT SELLER’S EXPENSE ON (OR
AFTER) THE RELATED REPURCHASE DATE.


B)                                     PROVIDED THAT THE APPLICABLE CONDITIONS
IN SECTIONS 10(A) AND (B) HAVE BEEN SATISFIED, EACH PURCHASED ASSET THAT IS A
LOAN THAT IS REPURCHASED BY SELLER ON THE 10TH DAY OF

16


--------------------------------------------------------------------------------





EACH MONTH (OR, IF SUCH 10TH DAY IS NOT A BUSINESS DAY, THE IMMEDIATELY
FOLLOWING BUSINESS DAY) AND EACH PURCHASED ASSET THAT IS AN LLC INTEREST THAT IS
REPURCHASED BY SELLER ON THE 20TH DAY OF EACH MONTH (OR, IF SUCH 20TH DAY IS NOT
A BUSINESS DAY, THE IMMEDIATELY FOLLOWING BUSINESS DAY) FOLLOWING THE RELATED
INITIAL PURCHASE DATE (THE DAY OF THE MONTH SO DETERMINED FOR EACH MONTH, OR ANY
OTHER DATE DESIGNATED BY SELLER TO BUYER FOR SUCH A REPURCHASE ON AT LEAST ONE
(1) BUSINESS DAY’S PRIOR NOTICE TO BUYER, A “REPURCHASE DATE,” WHICH TERM SHALL
ALSO INCLUDE THE DATE DETERMINED BY APPLICATION OF SECTION 20) SHALL
AUTOMATICALLY BECOME SUBJECT TO A NEW TRANSACTION UNLESS BUYER IS NOTIFIED BY
SELLER AT LEAST ONE (1) BUSINESS DAY PRIOR TO THE RELATED REPURCHASE DATE;
PROVIDED, THAT IF THE REPURCHASE DATE SO DETERMINED IS LATER THAN THE
TERMINATION DATE, THE REPURCHASE DATE FOR SUCH TRANSACTION SHALL AUTOMATICALLY
RESET TO THE TERMINATION DATE, AND THE PROVISIONS OF THIS SENTENCE AS IT MIGHT
RELATE TO A NEW TRANSACTION SHALL EXPIRE ON SUCH DATE. FOR EACH PURCHASED ASSET
SUBJECT TO A TRANSACTION, UNLESS OTHERWISE AGREED, (X) WITH RESPECT TO THE LLC
INTERESTS, TO THE EXTENT BUYER DOES NOT HAVE ACCESS TO SUCH REPORT THROUGH
CITIBANK, N.A., SELLER SHALL PROVIDE TO BUYER THE MOST RECENT TRUSTEE REPORT
IMMEDIATELY UPON SELLER’S RECEIPT OF SAME, (Y) THE ACCRUED AND UNPAID PRICE
DIFFERENTIAL SHALL BE CALCULATED BEGINNING ON THE FIRST DAY AND ENDING ON THE
LAST DAY OF THE CALENDAR MONTH PRIOR TO THE RELATED REPURCHASE DATE AND SETTLED
IN CASH ON EACH RELATED REPURCHASE DATE AND (Z) THE PRICING RATE SHALL BE AS SET
FORTH IN THE SIDE LETTER.  IN THE EVENT A PRICING RATE IS BASED ON A LIBO RATE
THAT IS NOT FIXED FOR ANY SUCH PERIOD, AGENT SHALL ESTABLISH A LIBO RATE ON EACH
BUSINESS DAY, BASED ON ONE-MONTH LIBO RATE FOR EACH SUCH DAY, AND THE PRICING
RATE WILL CHANGE UPON EACH CHANGE IN LIBO RATE.  NOTWITHSTANDING ANY OTHER
PROVISION HEREIN OR IN ANY PROGRAM DOCUMENT, SELLER MUST REPURCHASE FROM BUYER
EACH PURCHASED ASSET NOT LATER THAN ONE (1) YEAR AFTER THE TRANSFER OF THE
RELATED ELIGIBLE ASSET FROM SELLER TO BUYER.  THE REPURCHASE DATE FOR EACH
TRANSACTION WILL NOT OCCUR MORE THAN THIRTY-FIVE (35) DAYS FOLLOWING THE
PURCHASE DATE FOR SUCH TRANSACTION.


C)                                      IN THE EVENT SPIRIT SELLER SHALL HAVE NO
FURTHER PURCHASED ASSETS SUBJECT TO ANY OUTSTANDING TRANSACTIONS, THEN, UPON
NOTICE OF AT LEAST THREE (3) BUSINESS DAYS’ PRIOR NOTICE TO BUYER, SPIRIT SELLER
MAY WITHDRAW AS A SELLER AND THIS AGREEMENT AND ANY OTHER PROGRAM DOCUMENT SHALL
HAVE NO FURTHER FORCE AND EFFECT WITH RESPECT TO SPIRIT SELLER AS A SELLER
HEREUNDER AND THEREUNDER.


4.                                      ENTERING INTO TRANSACTIONS; TRANSACTION
NOTICE, CONFIRMATIONS


A)                                      UNLESS OTHERWISE AGREED, SELLER SHALL
GIVE BUYER NOTICE BY NO LATER THAN 5:00 P.M. (NEW YORK CITY TIME) ON THE DAY
THAT IS TWO (2) BUSINESS DAYS PRIOR TO ANY PROPOSED PURCHASE DATE (THE DATE ON
WHICH SUCH NOTICE IS GIVEN, THE “NOTICE DATE”). ON THE NOTICE DATE, SELLER SHALL
REQUEST THAT BUYER ENTER INTO A TRANSACTION BY FURNISHING TO BUYER A TRANSACTION
NOTICE, ASSET SCHEDULE AND ASSET BASE CERTIFICATE.  SELLER SHALL DELIVER TO
CUSTODIAN A TRANSACTION NOTICE, THE RELATED ASSET SCHEDULE AND THE RELATED
CUSTODIAN’S LOAN FILE FOR EACH LOAN OR LLC INTERESTS SUBJECT TO SUCH TRANSACTION
IN ACCORDANCE WITH THE TERMS OF THE CUSTODY AGREEMENT.  IN THE EVENT THAT ON ANY
NOTICE DATE THE RATIO OF THE OUTSTANDING NOTE PRINCIPAL BALANCE PLUS THE
OUTSTANDING PURCHASE PRICE FOR PURCHASED ASSETS THAT ARE LLC INTERESTS OVER THE
AGGREGATE COLLATERAL VALUE IS GREATER THAN OR EQUAL TO 85%, ANY TRANSACTION THAT
SELLER SHALL REQUEST ON SUCH NOTICE DATE SHALL REQUIRE THE CONSENT OF BUYER IN
ITS SOLE DISCRETION; PROVIDED, HOWEVER, THAT ANY SUCH NOTICE DATE OCCURS AFTER
THE FIRST SECURITIZATION OF PURCHASED ASSETS FOLLOWING THE CLOSING DATE.

17


--------------------------------------------------------------------------------





B)                                     IN THE EVENT THAT THE PARTIES HERETO
DESIRE TO ENTER INTO A TRANSACTION ON TERMS OTHER THAN AS SET FORTH HEREIN, THE
PARTIES SHALL EXECUTE A “CONFIRMATION” SPECIFYING SUCH TERMS PRIOR TO ENTERING
INTO SUCH TRANSACTION. ANY SUCH CONFIRMATION AND THE RELATED TRANSACTION NOTICE,
TOGETHER WITH THIS AGREEMENT, SHALL CONSTITUTE CONCLUSIVE EVIDENCE OF THE TERMS
AGREED BETWEEN BUYER AND SELLER WITH RESPECT TO THE TRANSACTION TO WHICH THE
CONFIRMATION RELATES.


5.                                      PAYMENT AND TRANSFER

Unless otherwise agreed, all transfers of funds hereunder shall be in
immediately available funds and all Purchased Assets transferred shall be
transferred to Custodian pursuant to the Custody Agreement. Any Repurchase Price
received by Buyer after 2:00 p.m. (New York City time) shall be applied on the
next succeeding Business Day.


6.                                      MARGIN MAINTENANCE


A)                                      IF AT ANY TIME THE AGGREGATE MARKET
VALUE OF ALL PURCHASED ASSETS SUBJECT TO ALL TRANSACTIONS IS LESS THAN THE
AGGREGATE BUYER’S MARGIN AMOUNT FOR ALL SUCH TRANSACTIONS (A “MARGIN DEFICIT”),
THEN BUYER MAY BY NOTICE TO SELLER REQUIRE SELLER IN SUCH TRANSACTIONS, AT
BUYER’S OPTION, TO TRANSFER TO BUYER CASH, ADDITIONAL LOANS OR LLC INTERESTS
ACCEPTABLE TO BUYER IN ITS SOLE DISCRETION (“ADDITIONAL PURCHASED ASSETS”), SO
THAT THE CASH AND AGGREGATE MARKET VALUE OF THE PURCHASED ASSETS, INCLUDING ANY
SUCH ADDITIONAL PURCHASED ASSETS, WILL THEREUPON EQUAL OR EXCEED SUCH AGGREGATE
BUYER’S MARGIN AMOUNT (SUCH REQUIREMENT, A “MARGIN CALL”).


B)                                     NOTICE REQUIRED PURSUANT TO THIS SECTION
6 MAY BE GIVEN BY ANY MEANS PROVIDED IN SECTION 36 HEREOF. ANY NOTICE GIVEN
BEFORE 1:00 P.M. (NEW YORK CITY TIME) ON A BUSINESS DAY SHALL BE MET, AND THE
RELATED MARGIN CALL SATISFIED, NO LATER THAN 5:00 P.M. (NEW YORK CITY TIME) ON
THE NEXT SUCCEEDING BUSINESS DAY; NOTICE GIVEN AFTER 1:00 P.M. (NEW YORK CITY
TIME) ON A BUSINESS DAY SHALL BE MET, AND THE RELATED MARGIN CALL SATISFIED, NO
LATER THAN 2:00 P.M. (NEW YORK CITY TIME) ON THE SECOND SUCCEEDING BUSINESS DAY.
THE FAILURE OF BUYER, ON ANY ONE OR MORE OCCASIONS, TO EXERCISE ITS RIGHTS
HEREUNDER, SHALL NOT CHANGE OR ALTER THE TERMS AND CONDITIONS TO WHICH THIS
AGREEMENT IS SUBJECT OR LIMIT THE RIGHT OF BUYER TO DO SO AT A LATER DATE.
SELLER AND BUYER EACH AGREE THAT A FAILURE OR DELAY BY BUYER TO EXERCISE ITS
RIGHTS HEREUNDER SHALL NOT LIMIT OR WAIVE BUYER’S RIGHTS UNDER THIS AGREEMENT OR
OTHERWISE EXISTING BY LAW OR IN ANY WAY CREATE ADDITIONAL RIGHTS FOR SELLER.


7.                                      INCOME PAYMENTS

Where a particular term of a Transaction extends over the date on which Income
is paid in respect of any Purchased Assets subject to that Transaction, such
Income shall be the property of Buyer. Notwithstanding the foregoing, and
provided no Default has occurred and is continuing, all Income received, whether
by Seller, Guarantor, Buyer, Custodian, Servicer or any servicer or any other
Person, in respect of the Purchased Assets shall be applied in accordance with
Section 4.1(c) of the Custody Agreement.


8.                                      TAXES; TAX TREATMENT


A)                                      ALL PAYMENTS MADE BY SELLER UNDER THIS
AGREEMENT SHALL BE MADE FREE AND CLEAR OF, AND WITHOUT DEDUCTION OR WITHHOLDING
FOR OR ON ACCOUNT OF, ANY PRESENT OR FUTURE TAXES, LEVIES,

18


--------------------------------------------------------------------------------





IMPOSTS, DEDUCTIONS, CHARGES OR WITHHOLDINGS, AND ALL LIABILITIES (INCLUDING
PENALTIES, INTEREST AND ADDITIONS TO TAX) WITH RESPECT THERETO IMPOSED BY ANY
GOVERNMENTAL AUTHORITY THEREOF OR THEREIN, EXCLUDING INCOME TAXES, BRANCH
PROFITS TAXES, FRANCHISE TAXES OR ANY OTHER TAX IMPOSED ON NET INCOME BY THE
UNITED STATES, A STATE OR A FOREIGN JURISDICTION UNDER THE LAWS OF WHICH BUYER
IS ORGANIZED OR OF ITS APPLICABLE LENDING OFFICE, OR ANY POLITICAL SUBDIVISION
THEREOF (ALL SUCH NON-EXCLUDED TAXES, “TAXES”), ALL OF WHICH SHALL BE PAID BY
SELLER FOR ITS OWN ACCOUNT NOT LATER THAN THE DATE WHEN DUE. IF SELLER IS
REQUIRED BY LAW OR REGULATION TO DEDUCT OR WITHHOLD ANY TAXES FROM OR IN RESPECT
OF ANY AMOUNT PAYABLE HEREUNDER, IT SHALL: (A) MAKE SUCH DEDUCTION OR
WITHHOLDING; (B) PAY THE AMOUNT SO DEDUCTED OR WITHHELD TO THE APPROPRIATE
GOVERNMENTAL AUTHORITY NOT LATER THAN THE DATE WHEN DUE; (C) DELIVER TO BUYER,
PROMPTLY, ORIGINAL TAX RECEIPTS AND OTHER EVIDENCE SATISFACTORY TO BUYER OF THE
PAYMENT WHEN DUE OF THE FULL AMOUNT OF SUCH TAXES; AND (D) PAY TO BUYER SUCH
ADDITIONAL AMOUNTS AS MAY BE NECESSARY SO THAT SUCH BUYER RECEIVES, FREE AND
CLEAR OF ALL TAXES, A NET AMOUNT EQUAL TO THE AMOUNT IT WOULD HAVE RECEIVED
UNDER THIS AGREEMENT, AS IF NO SUCH DEDUCTION OR WITHHOLDING HAD BEEN MADE.


B)                                     IN ADDITION, SELLER AGREES TO PAY TO THE
RELEVANT GOVERNMENTAL AUTHORITY, IN ACCORDANCE WITH APPLICABLE LAW, ANY CURRENT
OR FUTURE STAMP OR DOCUMENTARY TAXES OR ANY OTHER EXCISE OR PROPERTY TAXES,
CHARGES OR SIMILAR LEVIES (INCLUDING, WITHOUT LIMITATION, MORTGAGE RECORDING
TAXES, TRANSFER TAXES AND SIMILAR FEES) IMPOSED BY THE UNITED STATES OR ANY
TAXING AUTHORITY THEREOF OR THEREIN THAT ARISE FROM ANY PAYMENT MADE HEREUNDER
OR FROM THE EXECUTION, DELIVERY OR REGISTRATION OF, OR OTHERWISE WITH RESPECT
TO, THIS AGREEMENT (“OTHER TAXES”).


C)                                      SELLER AGREES TO INDEMNIFY BUYER FOR THE
FULL AMOUNT OF TAXES (INCLUDING ADDITIONAL AMOUNTS WITH RESPECT THERETO) AND
OTHER TAXES, AND THE FULL AMOUNT OF TAXES OF ANY KIND IMPOSED BY ANY
JURISDICTION ON AMOUNTS PAYABLE UNDER THIS SECTION 8(C), AND ANY LIABILITY
(INCLUDING PENALTIES, INTEREST AND EXPENSES) ARISING THEREFROM OR WITH RESPECT
THERETO; PROVIDED, THAT BUYER SHALL HAVE PROVIDED SELLER WITH EVIDENCE,
REASONABLY SATISFACTORY TO SELLER, OF PAYMENT OF TAXES OR OTHER TAXES, AS THE
CASE MAY BE; PROVIDED, FURTHER, THAT BUYER GIVES NOTICE TO SELLER OF ALL
DEFICIENCY NOTICES RECEIVED BY BUYER.


D)                                     ANY FOREIGN BUYER SHALL PROVIDE SELLER
WITH PROPERLY COMPLETED UNITED STATES INTERNAL REVENUE SERVICE (IRS) FORM W-8BEN
OR W-8ECI OR ANY SUCCESSOR FORM PRESCRIBED BY THE IRS, CERTIFYING THAT SUCH
BUYER IS ENTITLED TO BENEFITS UNDER AN INCOME TAX TREATY TO WHICH THE UNITED
STATES IS A PARTY WHICH REDUCES THE RATE OF WITHHOLDING TAX ON PAYMENTS OF
INTEREST OR CERTIFYING THAT THE INCOME RECEIVABLE PURSUANT TO THIS AGREEMENT IS
EFFECTIVELY CONNECTED WITH THE CONDUCT OF A TRADE OR BUSINESS IN THE UNITED
STATES ON OR PRIOR TO THE DATE UPON WHICH EACH SUCH FOREIGN BUYER BECOMES A
BUYER.  EACH FOREIGN BUYER WILL RESUBMIT THE APPROPRIATE FORM ON THE EARLIEST OF
(A) THE THIRD ANNIVERSARY OF THE PRIOR SUBMISSION OR (B) ON OR BEFORE THE
EXPIRATION OF THIRTY (30) DAYS AFTER THERE IS A “CHANGE IN CIRCUMSTANCES” WITH
RESPECT TO SUCH BUYER AS DEFINED IN TREAS. REG. SECTION 1.1441(E)(4)(II)(D). 
FOR ANY PERIOD WITH RESPECT TO WHICH A FOREIGN BUYER HAS FAILED TO PROVIDE
SELLER WITH THE APPROPRIATE FORM OR OTHER RELEVANT DOCUMENT PURSUANT TO THIS
SECTION 8(D) (UNLESS SUCH FAILURE IS DUE TO A CHANGE IN TREATY, LAW, OR
REGULATION OCCURRING SUBSEQUENT TO THE DATE ON WHICH A FORM ORIGINALLY WAS
REQUIRED TO BE PROVIDED), SUCH BUYER SHALL NOT BE ENTITLED TO ANY “GROSS-UP” OF
TAXES OR INDEMNIFICATION UNDER SECTION 8(C) WITH RESPECT TO TAXES IMPOSED BY THE
UNITED STATES; PROVIDED, HOWEVER, THAT SHOULD A FOREIGN BUYER, WHICH IS
OTHERWISE EXEMPT FROM A WITHHOLDING TAX, BECOME SUBJECT TO TAXES

19


--------------------------------------------------------------------------------





BECAUSE OF ITS FAILURE TO DELIVER A FORM REQUIRED HEREUNDER, SELLER SHALL TAKE
SUCH STEPS AS SUCH FOREIGN BUYER SHALL REASONABLY REQUEST TO ASSIST SUCH FOREIGN
BUYER TO RECOVER SUCH TAXES.


E)                                      WITHOUT PREJUDICE TO THE SURVIVAL OF ANY
OTHER AGREEMENT OF SELLER HEREUNDER, THE AGREEMENTS AND OBLIGATIONS OF SELLER
CONTAINED IN THIS SECTION 8 SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT. 
NOTHING CONTAINED IN THIS SECTION 8 SHALL REQUIRE BUYER TO MAKE AVAILABLE ANY OF
ITS TAX RETURNS OR OTHER INFORMATION THAT IT DEEMS TO BE CONFIDENTIAL OR
PROPRIETARY.


F)                                        EACH PARTY TO THIS AGREEMENT
ACKNOWLEDGES THAT IT IS ITS INTENT FOR PURPOSES OF U.S. FEDERAL, STATE AND LOCAL
INCOME AND FRANCHISE TAXES TO TREAT EACH TRANSACTION AS INDEBTEDNESS OF SELLER
THAT IS SECURED BY THE PURCHASED ASSETS AND THAT THE PURCHASED ASSETS ARE OWNED
BY SELLER IN THE ABSENCE OF A DEFAULT BY SELLER.  ALL PARTIES TO THIS AGREEMENT
AGREE TO SUCH TREATMENT AND AGREE TO TAKE NO ACTION INCONSISTENT WITH THIS
TREATMENT, UNLESS REQUIRED BY LAW.


9.                                      SECURITY INTEREST


A)                                      SELLER AND BUYER INTEND THAT THE
TRANSACTIONS HEREUNDER BE SALES TO BUYER OF THE PURCHASED ASSETS AND NOT LOANS
FROM BUYER TO SELLER SECURED BY THE PURCHASED ASSETS. HOWEVER, IN ORDER TO
PRESERVE BUYER’S RIGHTS UNDER THIS AGREEMENT IN THE EVENT THAT A COURT OR OTHER
FORUM RECHARACTERIZES THE TRANSACTIONS HEREUNDER AS OTHER THAN SALES, AND AS
SECURITY FOR SELLER’S PERFORMANCE OF ALL OF ITS OBLIGATIONS, SELLER HEREBY
GRANTS BUYER A FULLY PERFECTED FIRST PRIORITY SECURITY INTEREST IN THE FOLLOWING
PROPERTY, WHETHER NOW EXISTING OR HEREAFTER ACQUIRED: (I) THE PURCHASED ASSETS,
(II) THE RECORDS, (III) ALL RELATED SERVICING RIGHTS, (IV) ALL MORTGAGE
GUARANTIES AND INSURANCE RELATING TO SUCH PURCHASED ASSETS (ISSUED BY
GOVERNMENTAL AGENCIES OR OTHERWISE) OR THE RELATED MORTGAGED PROPERTY AND ANY
MORTGAGE INSURANCE CERTIFICATE OR OTHER DOCUMENT EVIDENCING SUCH MORTGAGE
GUARANTIES OR INSURANCE AND ALL CLAIMS AND PAYMENTS THEREUNDER, (V) ALL
INSTRUMENTS, CHATTEL PAPER, SECURITIES, INVESTMENT PROPERTY AND GENERAL
INTANGIBLES AND OTHER ASSETS COMPRISING OR RELATING TO THE PURCHASED ASSETS,
(VI) ANY SECURITIES ACCOUNT, INCLUDING THE COLLECTION ACCOUNT AND ALL SECURITY
ENTITLEMENTS TO FINANCIAL ASSETS NOW OR HEREAFTER CARRIED IN OR CREDITED TO ANY
SECURITIES ACCOUNT, (VII) ALL RIGHTS TO INCOME AND THE RIGHTS TO ENFORCE SUCH
PAYMENTS ARISING FROM ANY OF THE PURCHASED ASSETS, (VIII) ALL GUARANTEES OR
OTHER SUPPORT FOR THE PURCHASED ASSETS, (IX) ANY AND ALL REPLACEMENTS,
SUBSTITUTIONS AND DISTRIBUTIONS ON THE PURCHASED ASSETS, (X) ANY INTEREST IN THE
PURCHASED ASSETS OR THE SERVICING OF THE PURCHASED ASSETS, AND (XI) ANY NOW
EXISTING OR HEREAFTER ARISING PROCEEDS AND DISTRIBUTIONS WITH RESPECT TO ANY OF
THE FOREGOING AND ANY OTHER PROPERTY, RIGHTS, TITLES OR INTERESTS AS ARE
SPECIFIED ON A TRANSACTION NOTICE (COLLECTIVELY, THE “COLLATERAL”).  SELLER
ACKNOWLEDGES AND AGREES THAT ITS RIGHTS WITH RESPECT TO THE COLLATERAL
(INCLUDING WITHOUT LIMITATION, ITS SECURITY INTEREST IN THE PURCHASED ASSETS AND
ANY OTHER COLLATERAL GRANTED TO SELLER PURSUANT TO ANY OTHER AGREEMENT) ARE AND
SHALL CONTINUE TO BE AT ALL TIMES JUNIOR AND SUBORDINATE TO THE RIGHTS OF BUYER
HEREUNDER.

The parties acknowledge and agree that the perfection of such security interest
is intended to be accomplished through possession of the related Purchased
Assets by Buyer, Custodian or by any other Person on Buyer’s behalf, and that
such possession unless otherwise agreed is for Buyer’s own account.


B)                                     SELLER HEREBY IRREVOCABLY CONSTITUTES AND
APPOINTS BUYER AND ANY OFFICER OR AGENT THEREOF, WITH FULL POWER OF
SUBSTITUTION, AS ITS TRUE AND LAWFUL ATTORNEY-IN-FACT WITH FULL

20


--------------------------------------------------------------------------------





IRREVOCABLE POWER AND AUTHORITY IN THE PLACE AND STEAD OF SELLER AND IN THE NAME
OF SELLER OR IN ITS OWN NAME, FROM TIME TO TIME IN BUYER’S DISCRETION, FOR THE
PURPOSE OF CARRYING OUT THE TERMS OF THIS AGREEMENT, TO TAKE ANY AND ALL
APPROPRIATE ACTION AND TO EXECUTE ANY AND ALL DOCUMENTS AND INSTRUMENTS WHICH
MAY BE REASONABLY NECESSARY OR DESIRABLE TO ACCOMPLISH THE PURPOSES OF THIS
AGREEMENT, TO FILE SUCH FINANCING STATEMENT OR STATEMENTS RELATING TO THE
PURCHASED ASSETS AND THE COLLATERAL WITHOUT SELLER’S SIGNATURE THEREON AS BUYER
AT ITS OPTION MAY DEEM APPROPRIATE, AND, WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, SELLER HEREBY GIVES BUYER THE POWER AND RIGHT, ON BEHALF OF SELLER,
WITHOUT ASSENT BY, BUT WITH NOTICE TO, SELLER, IF AN EVENT OF DEFAULT SHALL HAVE
OCCURRED AND BE CONTINUING, TO DO THE FOLLOWING:

(I)                                     IN THE NAME OF SELLER, OR IN ITS OWN
NAME, OR OTHERWISE, TO TAKE POSSESSION OF AND ENDORSE AND COLLECT ANY CHECKS,
DRAFTS, NOTES, ACCEPTANCES OR OTHER INSTRUMENTS FOR THE PAYMENT OF MONEYS DUE
WITH RESPECT TO ANY OTHER PURCHASED ASSETS AND TO FILE ANY CLAIM OR TO TAKE ANY
OTHER ACTION OR PROCEEDING IN ANY COURT OF LAW OR EQUITY OR OTHERWISE DEEMED
APPROPRIATE BY BUYER FOR THE PURPOSE OF COLLECTING ANY AND ALL SUCH MONEYS DUE
WITH RESPECT TO ANY OTHER PURCHASED ASSETS WHENEVER PAYABLE;

(II)                                  TO PAY OR DISCHARGE TAXES AND LIENS LEVIED
OR PLACED ON OR THREATENED AGAINST THE PURCHASED ASSETS;

(III)                               (A) TO DIRECT ANY PARTY LIABLE FOR ANY
PAYMENT UNDER ANY PURCHASED ASSETS TO MAKE PAYMENT OF ANY AND ALL MONEYS DUE OR
TO BECOME DUE THEREUNDER DIRECTLY TO BUYER OR AS BUYER SHALL DIRECT; (B) TO ASK
OR DEMAND FOR, COLLECT, RECEIVE PAYMENT OF AND RECEIPT FOR, ANY AND ALL MONEYS,
CLAIMS AND OTHER AMOUNTS DUE OR TO BECOME DUE AT ANY TIME IN RESPECT OF OR
ARISING OUT OF ANY PURCHASED ASSETS; (C) TO SIGN AND ENDORSE ANY INVOICES,
ASSIGNMENTS, VERIFICATIONS, NOTICES AND OTHER DOCUMENTS IN CONNECTION WITH ANY
PURCHASED ASSETS; (D) TO COMMENCE AND PROSECUTE ANY SUITS, ACTIONS OR
PROCEEDINGS AT LAW OR IN EQUITY IN ANY COURT OF COMPETENT JURISDICTION TO
COLLECT THE PURCHASED ASSETS OR ANY PROCEEDS THEREOF AND TO ENFORCE ANY OTHER
RIGHT IN RESPECT OF ANY PURCHASED ASSETS; (E) TO DEFEND ANY SUIT, ACTION OR
PROCEEDING BROUGHT AGAINST SELLER WITH RESPECT TO ANY PURCHASED ASSETS; (F) TO
SETTLE, COMPROMISE OR ADJUST ANY SUIT, ACTION OR PROCEEDING DESCRIBED IN CLAUSE
(E) ABOVE AND, IN CONNECTION THEREWITH, TO GIVE SUCH DISCHARGES OR RELEASES AS
BUYER MAY DEEM APPROPRIATE; AND (G) GENERALLY, TO SELL, TRANSFER, PLEDGE AND
MAKE ANY AGREEMENT WITH RESPECT TO OR OTHERWISE DEAL WITH ANY PURCHASED ASSETS
AS FULLY AND COMPLETELY AS THOUGH BUYER WERE THE ABSOLUTE OWNER THEREOF FOR ALL
PURPOSES, AND TO DO, AT BUYER’S OPTION AND SELLER’S EXPENSE, AT ANY TIME, AND
FROM TIME TO TIME, ALL ACTS AND THINGS WHICH BUYER DEEMS NECESSARY TO PROTECT,
PRESERVE OR REALIZE UPON THE PURCHASED ASSETS AND THE COLLATERAL AND BUYER’S
LIENS THEREON AND TO EFFECT THE INTENT OF THIS AGREEMENT, ALL AS FULLY AND
EFFECTIVELY AS SELLER MIGHT DO.

Seller hereby ratifies all that said attorneys shall lawfully do or cause to be
done by virtue hereof.  This power of attorney is a power coupled with an
interest and shall be irrevocable until all Obligations have been paid in full
and this Agreement is terminated in accordance with the terms hereof.

Seller also authorizes Buyer, if an Event of Default shall have occurred, from
time to time, to execute, in connection with any sale provided for in Section 20
hereof, any

21


--------------------------------------------------------------------------------





ENDORSEMENTS, ASSIGNMENTS OR OTHER INSTRUMENTS OF CONVEYANCE OR TRANSFER WITH
RESPECT TO THE PURCHASED ASSETS.  THE POWERS CONFERRED ON BUYER HEREUNDER ARE
SOLELY TO PROTECT BUYER’S INTERESTS IN THE PURCHASED ASSETS AND SHALL NOT IMPOSE
ANY DUTY UPON IT TO EXERCISE ANY SUCH POWERS.  BUYER SHALL BE ACCOUNTABLE ONLY
FOR AMOUNTS THAT IT ACTUALLY RECEIVES AS A RESULT OF THE EXERCISE OF SUCH
POWERS, AND NEITHER IT NOR ANY OF ITS OFFICERS, DIRECTORS, EMPLOYEES OR AGENTS
SHALL BE RESPONSIBLE TO SELLER FOR ANY ACT OR FAILURE TO ACT HEREUNDER, EXCEPT
FOR ITS OR THEIR OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.


10.                               CONDITIONS PRECEDENT


A)                                      AS CONDITIONS PRECEDENT TO THE FIRST
TRANSACTION TO OCCUR ON OR AFTER THE EFFECTIVE DATE, BUYER SHALL HAVE COMPLETED
THE DUE DILIGENCE REVIEW PURSUANT TO SECTION 39, AND SUCH REVIEW SHALL BE
SATISFACTORY TO BUYER IN ITS SOLE DISCRETION.  BUYER SHALL HAVE RECEIVED ON OR
BEFORE THE DAY OF SUCH FIRST TRANSACTION THE FOLLOWING, IN FORM AND SUBSTANCE
SATISFACTORY TO BUYER AND DULY EXECUTED BY EACH PARTY THERETO:

(I)                                     THE PROGRAM DOCUMENTS DULY EXECUTED AND
DELIVERED BY THE PARTIES THERETO AND BEING IN FULL FORCE AND EFFECT, FREE OF ANY
MODIFICATION, BREACH OR WAIVER;

(II)                                  EVIDENCE THAT ALL OTHER ACTIONS NECESSARY
OR, IN THE OPINION OF BUYER, DESIRABLE TO PERFECT AND PROTECT BUYER’S INTEREST
IN THE PURCHASED ASSETS AND OTHER COLLATERAL HAVE BEEN TAKEN, INCLUDING, WITHOUT
LIMITATION, DULY EXECUTED AND FILED UNIFORM COMMERCIAL CODE FINANCING STATEMENTS
ON FORM UCC-1;

(III)                               A CERTIFIED COPY OF SELLER’S LIMITED
LIABILITY COMPANY RESOLUTIONS AND GUARANTOR’S CORPORATE RESOLUTIONS, APPROVING
THE PROGRAM DOCUMENTS AND TRANSACTIONS THEREUNDER (EITHER SPECIFICALLY OR BY
GENERAL RESOLUTION), AND ALL DOCUMENTS EVIDENCING OTHER NECESSARY LIMITED
LIABILITY COMPANY OR CORPORATE ACTION OR GOVERNMENTAL APPROVALS AS MAY BE
REQUIRED IN CONNECTION WITH THE PROGRAM DOCUMENTS;

(IV)                              AN INCUMBENCY CERTIFICATE OF THE SECRETARIES
OF SELLER, CERTIFYING THE NAMES, TRUE SIGNATURES AND TITLES OF SELLER’S
REPRESENTATIVES DULY AUTHORIZED TO REQUEST TRANSACTIONS HEREUNDER AND TO EXECUTE
THE PROGRAM DOCUMENTS AND THE OTHER DOCUMENTS TO BE DELIVERED THEREUNDER;

(V)                                 OPINIONS OF SELLER’S COUNSEL AS TO SUCH
MATTERS AS BUYER MAY REASONABLY REQUEST (INCLUDING, WITHOUT LIMITATION,
PERFECTED SECURITY INTEREST IN THE COLLATERAL) AND IN FORM AND SUBSTANCE
ACCEPTABLE TO BUYER;

(VI)                              A COPY OF THE UNDERWRITING GUIDELINES
CERTIFIED BY AN OFFICER OF SELLER;

(VII)                           EVIDENCE OF ESTABLISHMENT OF THE COLLECTION
ACCOUNT;

(VIII)                        THE SPIRIT GUARANTY; AND

(IX)                                ANY OTHER DOCUMENTS REASONABLY REQUESTED BY
BUYER.

22


--------------------------------------------------------------------------------





B)                                     THE OBLIGATION OF BUYER TO ENTER INTO
EACH TRANSACTION (INCLUDING THE INITIAL TRANSACTION) PURSUANT TO THIS AGREEMENT
IS SUBJECT TO THE FOLLOWING CONDITIONS PRECEDENT:

(I)                                     BUYER OR ITS DESIGNEE SHALL HAVE
RECEIVED ON OR BEFORE THE DAY OF A TRANSACTION WITH RESPECT TO SUCH PURCHASED
ASSETS THE FOLLOWING, IN FORM AND SUBSTANCE SATISFACTORY TO BUYER AND (IF
APPLICABLE) DULY EXECUTED:

(A)                              TRANSACTION NOTICE AND ASSET SCHEDULE DELIVERED
PURSUANT TO SECTION 4(A);

(B)                                THE TRUST RECEIPT WITH RESPECT TO SUCH
PURCHASED ASSETS, WITH THE ASSET SCHEDULE ATTACHED; AND

(C)                                SUCH CERTIFICATES, CUSTOMARY OPINIONS OF
COUNSEL OR OTHER DOCUMENTS AS BUYER MAY REASONABLY REQUEST; PROVIDED, THAT SUCH
OPINIONS OF COUNSEL SHALL NOT BE REQUIRED ROUTINELY IN CONNECTION WITH EACH
TRANSACTION BUT SHALL ONLY BE REQUIRED FROM TIME TO TIME AS DEEMED NECESSARY BY
BUYER IN GOOD FAITH.

(II)                                  NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE
OCCURRED AND BE CONTINUING.

(III)                               BUYER SHALL NOT HAVE DETERMINED THAT THE
INTRODUCTION OF OR A CHANGE IN ANY REQUIREMENT OF LAW OR IN THE INTERPRETATION
OR ADMINISTRATION OF ANY REQUIREMENT OF LAW APPLICABLE TO BUYER HAS MADE IT
UNLAWFUL, AND NO GOVERNMENTAL AUTHORITY SHALL HAVE ASSERTED THAT IT IS UNLAWFUL,
FOR BUYER TO ENTER INTO TRANSACTIONS WITH A PRICING RATE BASED ON LIBO RATE.

(IV)                              ALL REPRESENTATIONS AND WARRANTIES IN THE
PROGRAM DOCUMENTS SHALL BE TRUE AND CORRECT ON THE DATE OF SUCH TRANSACTION AND
SELLER AND GURANTOR ARE IN COMPLIANCE WITH THE TERMS AND CONDITIONS OF THE
PROGRAM DOCUMENTS.

(V)                                 THE THEN AGGREGATE OUTSTANDING PURCHASE
PRICE FOR ALL PURCHASED ASSETS, WHEN ADDED TO THE PURCHASE PRICE FOR THE
REQUESTED TRANSACTION, SHALL NOT EXCEED THE MAXIMUM AGGREGATE PURCHASE PRICE
WITH RESPECT TO ALL PURCHASED ASSETS.

(VI)                              BUYER SHALL HAVE DETERMINED THAT ALL ACTIONS
NECESSARY OR, IN THE OPINION OF BUYER, DESIRABLE TO MAINTAIN BUYER’S PERFECTED
INTEREST IN THE PURCHASED ASSETS AND OTHER COLLATERAL HAVE BEEN TAKEN,
INCLUDING, WITHOUT LIMITATION, DULY EXECUTED AND FILED UNIFORM COMMERCIAL CODE
FINANCING STATEMENTS ON FORM UCC-1.

(VII)                           SELLER SHALL HAVE PAID TO BUYER ALL FEES AND
EXPENSES OWED TO BUYER IN ACCORDANCE WITH THIS AGREEMENT.

(VIII)                        BUYER OR ITS DESIGNEE SHALL HAVE RECEIVED ANY
OTHER DOCUMENTS REASONABLY REQUESTED BY BUYER.

(IX)                                THERE IS NO MARGIN DEFICIT AT THE TIME
IMMEDIATELY PRIOR TO OR IMMEDIATELY FOLLOWING SUCH TRANSACTION.

23


--------------------------------------------------------------------------------




(X)                                   NO EVENT OR EVENTS SHALL HAVE BEEN
REASONABLY DETERMINED BY BUYER TO HAVE OCCURRED RESULTING IN THE EFFECTIVE
ABSENCE OF A “REPO MARKET” RESPECTING LOANS OR MORTGAGE-BACKED OR ASSET-BACKED
SECURITIES SUCH THAT BUYER IS OR WAS UNABLE TO FINANCE OR FUND PURCHASES UNDER
THIS AGREEMENT THROUGH THE “REPO MARKET” OR BUYER’S CUSTOMERS.

(XI)                                EACH SECURED PARTY (INCLUDING ANY PARTY THAT
HAS A PRECAUTIONARY SECURITY INTEREST IN A LOAN OR LLC INTERESTS) HAS RELEASED
ALL OF ITS RIGHT, TITLE AND INTEREST IN, TO AND UNDER SUCH LOAN OR LLC INTERESTS
(INCLUDING, WITHOUT LIMITATION, ANY SECURITY INTEREST THAT SUCH SECURED PARTY OR
SECURED PARTY’S AGENT MAY HAVE BY VIRTUE OF ITS POSSESSION, CUSTODY OR CONTROL
THEREOF) AND HAS FILED UNIFORM COMMERCIAL CODE TERMINATION STATEMENTS IN RESPECT
OF ANY UNIFORM COMMERCIAL CODE FILINGS MADE IN RESPECT OF SUCH LOAN OR LLC
INTERESTS, AND EACH SUCH RELEASE AND UNIFORM COMMERCIAL CODE TERMINATION
STATEMENT HAS BEEN DELIVERED TO BUYER PRIOR TO SUCH TRANSACTION.

(XII)                             SELLER SHALL HAVE DELIVERED IN SUCH
TRANSACTION TO BUYER, WITH RESPECT TO A LOAN, THE UNDERWRITING PACKAGE (A) FOR
EACH LOAN THAT IS A TIER ONE ASSET, NOT LESS THAN FOUR (4) BUSINESS DAYS PRIOR
TO THE DATE OF THE RELATED TRANSACTION NOTICE AND (B) FOR EACH LOAN THAT IS NOT
A TIER ONE ASSET, NOT LESS THAN TEN (10) BUSINESS DAYS PRIOR TO THE DATE OF THE
RELATED TRANSACTION NOTICE, AND BUYER SHALL HAVE APPROVED EACH SUCH LOAN IN ITS
SOLE DISCRETION. BUYER AGREES THAT IT SHALL NOTIFY SELLER OF ITS APPROVAL OR
DISAPPROVAL OF EACH SUCH PROPOSED LOAN WITHIN TEN (10) BUSINESS DAYS AFTER ITS
RECEIPT OF THE COMPLETE UNDERWRITING PACKAGE AND SUPPLEMENTAL REQUESTS (WHETHER
REQUESTED ORALLY OR IN WRITING) RELATED TO SUCH PROPOSED LOAN. FOR PURPOSES OF
THIS PROVISION, AN UNDERWRITING PACKAGE RECEIVED BY BUYER AFTER 1:00 P.M. (NEW
YORK CITY TIME) SHALL BE DEEMED TO BE RECEIVED ON THE FOLLOWING BUSINESS DAY.

(XIII)                          EACH LOAN CONSTITUTING A PURCHASED ASSET IN SUCH
TRANSACTION SHALL HAVE AN INTEREST RATE NOT LESS THAN: (A) WITH RESPECT TO A
FIXED-RATE LOAN, THE 10-YEAR U.S. DOLLAR INTEREST RATE SWAPS PLUS 1.75% AS OF
THE INITIAL PURCHASE DATE OF SUCH PURCHASED ASSET; OR (B) WITH RESPECT TO A
FLOATING-RATE LOAN, LIBO RATE PLUS 1.75% AS OF THE INITIAL PURCHASE DATE OF SUCH
PURCHASED ASSET.

(XIV)                         SATISFACTION OF ANY CONDITIONS PRECEDENT TO THE
FIRST TRANSACTION ON OR AFTER THE EFFECTIVE DATE AS SET FORTH IN CLAUSE (A) OF
THIS SECTION 10 THAT WERE NOT SATISFIED PRIOR TO SUCH FIRST PURCHASE DATE.

(XV)                            WITH RESPECT TO THE LLC INTERESTS, SELLER SHALL
HAVE DIRECTED ALL PAYMENTS ON THE LLC INTEREST TO BE DEPOSITED INTO A CASH
ACCOUNT ENTITLED “CITIGROUP GLOBAL MARKETS REALTY CORP.”, FOR THE BENEFIT OF
BUYER.


11.                               RELEASE OF PURCHASED ASSETS

Upon timely payment in full of the Repurchase Price and all other Obligations
owing with respect to a Purchased Asset, if no Default or Event of Default has
occurred and is continuing, Buyer shall, and shall direct Custodian to, release
such Purchased Asset unless such release would give rise to or perpetuate a
Margin Deficit. Except as set forth in Sections 6 and

24


--------------------------------------------------------------------------------





16, SELLER SHALL GIVE AT LEAST THREE (3) BUSINESS DAYS’ PRIOR WRITTEN NOTICE TO
BUYER IF SUCH REPURCHASE SHALL OCCUR ON OTHER THAN A REPURCHASE DATE SET FORTH
IN SECTION 3(B).

If such a Margin Deficit is applicable, Buyer shall notify Seller of the amount
thereof and Seller may thereupon satisfy the Margin Call in the manner specified
in Section 6.


12.                               RELIANCE

With respect to any Transaction, Buyer may conclusively rely upon, and shall
incur no liability to Seller in acting upon, any request or other communication
that Buyer reasonably believes to have been given or made by a person authorized
to enter into a Transaction on Seller’s behalf.


13.                               REPRESENTATIONS AND WARRANTIES

Seller hereby represents and warrants, and shall on and as of the Purchase Date
for any Transaction and on and as of each date thereafter through and including
the related Repurchase Date be deemed to represent and warrant, that:


A)                                      EXISTENCE.  SELLER (A) IS DULY
ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE
JURISDICTION OF ITS ORGANIZATION AND, WITH RESPECT TO SPIRIT SELLER, QUALIFIES
AS A REAL ESTATE INVESTMENT TRUST UNDER SECTION 856 OF THE CODE AND IS IN
COMPLIANCE WITH ALL PROVISIONS OF THE CODE GOVERNING ITS STATUS AS A REAL ESTATE
INVESTMENT TRUST, (B) HAS ALL REQUISITE LIMITED LIABILITY COMPANY, CORPORATE OR
OTHER POWER, AND HAS ALL GOVERNMENTAL LICENSES, AUTHORIZATIONS, CONSENTS AND
APPROVALS, NECESSARY TO OWN ITS ASSETS AND CARRY ON ITS BUSINESS AS NOW BEING,
OR AS PROPOSED TO BE, CONDUCTED, EXCEPT WHERE THE LACK OF SUCH LICENSES,
AUTHORIZATIONS, CONSENTS AND APPROVALS WOULD NOT BE REASONABLY LIKELY TO HAVE A
MATERIAL ADVERSE EFFECT, (C) IS QUALIFIED TO DO BUSINESS AND IS IN GOOD STANDING
IN ALL OTHER JURISDICTIONS IN WHICH THE NATURE OF THE BUSINESS CONDUCTED BY IT
MAKES SUCH QUALIFICATION NECESSARY, EXCEPT WHERE FAILURE SO TO QUALIFY WOULD NOT
BE REASONABLY LIKELY (EITHER INDIVIDUALLY OR IN THE AGGREGATE) TO HAVE A
MATERIAL ADVERSE EFFECT, AND (D) IS IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH
ALL REQUIREMENTS OF LAW, EXCEPT WHERE FAILURE SO TO COMPLY WOULD NOT HAVE A
MATERIAL ADVERSE EFFECT.


B)                                     RESERVED.


C)                                      LITIGATION.  THERE ARE NO ACTIONS,
SUITS, ARBITRATIONS, INVESTIGATIONS OR PROCEEDINGS PENDING OR, TO ITS KNOWLEDGE,
THREATENED AGAINST SELLER OR ANY OF ITS SUBSIDIARIES OR AFFECTING ANY OF THE
PROPERTY THEREOF BEFORE ANY GOVERNMENTAL AUTHORITY, (I) AS TO WHICH INDIVIDUALLY
OR IN THE AGGREGATE THERE IS A REASONABLE LIKELIHOOD OF AN ADVERSE DECISION
WHICH WOULD BE REASONABLY LIKELY TO HAVE A MATERIAL ADVERSE EFFECT OR (II) WHICH
QUESTIONS THE VALIDITY OR ENFORCEABILITY OF ANY OF THE PROGRAM DOCUMENTS OR ANY
ACTION TO BE TAKEN IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREBY AND
THERE IS A REASONABLE LIKELIHOOD OF A MATERIAL ADVERSE EFFECT OR ADVERSE
DECISION.


D)                                     NO BREACH.  NEITHER (A) THE EXECUTION AND
DELIVERY OF THE PROGRAM DOCUMENTS NOR (B) THE CONSUMMATION OF THE TRANSACTIONS
THEREIN CONTEMPLATED IN COMPLIANCE WITH THE TERMS AND PROVISIONS THEREOF WILL
CONFLICT WITH OR RESULT IN A BREACH OF THE CHARTER OR BY-LAWS (OR OTHER

25


--------------------------------------------------------------------------------





ORGANIZATIONAL OR GOVERNING DOCUMENTS) OF SELLER, OR ANY APPLICABLE LAW, RULE OR
REGULATION, OR ANY ORDER, WRIT, INJUNCTION OR DECREE OF ANY GOVERNMENTAL
AUTHORITY, OR OTHER MATERIAL AGREEMENT OR INSTRUMENT TO WHICH SELLER, OR ANY OF
ITS SUBSIDIARIES, IS A PARTY OR BY WHICH ANY OF THEM OR ANY OF THEIR PROPERTY IS
BOUND OR TO WHICH ANY OF THEM IS SUBJECT, OR CONSTITUTE A DEFAULT UNDER ANY SUCH
MATERIAL AGREEMENT OR INSTRUMENT, OR (EXCEPT FOR THE LIENS CREATED PURSUANT TO
THIS AGREEMENT) RESULT IN THE CREATION OR IMPOSITION OF ANY LIEN UPON ANY
PROPERTY OF SELLER OR ANY OF ITS SUBSIDIARIES, PURSUANT TO THE TERMS OF ANY SUCH
AGREEMENT OR INSTRUMENT.


E)                                      ACTION.  SELLER HAS ALL NECESSARY
LIMITED LIABILITY COMPANY, CORPORATE OR OTHER POWER, AUTHORITY AND LEGAL RIGHT
TO EXECUTE, DELIVER AND PERFORM ITS OBLIGATIONS UNDER EACH OF THE PROGRAM
DOCUMENTS TO WHICH IT IS A PARTY; THE EXECUTION, DELIVERY AND PERFORMANCE BY
SELLER OF EACH OF THE PROGRAM DOCUMENTS TO WHICH IT IS A PARTY HAS BEEN DULY
AUTHORIZED BY ALL NECESSARY CORPORATE OR OTHER ACTION ON ITS PART; AND EACH
PROGRAM DOCUMENT HAS BEEN DULY AND VALIDLY EXECUTED AND DELIVERED BY SELLER AND
CONSTITUTES A LEGAL, VALID AND BINDING OBLIGATION OF SELLER, ENFORCEABLE AGAINST
SELLER IN ACCORDANCE WITH ITS TERMS.


F)                                        APPROVALS.  NO AUTHORIZATIONS,
APPROVALS OR CONSENTS OF, AND NO FILINGS OR REGISTRATIONS WITH, ANY GOVERNMENTAL
AUTHORITY, OR ANY OTHER PERSON, ARE NECESSARY FOR THE EXECUTION, DELIVERY OR
PERFORMANCE BY SELLER OF THE PROGRAM DOCUMENTS TO WHICH IT IS A PARTY OR FOR THE
LEGALITY, VALIDITY OR ENFORCEABILITY THEREOF, EXCEPT FOR FILINGS AND RECORDINGS
IN RESPECT OF THE LIENS CREATED PURSUANT TO THIS AGREEMENT.


G)                                     MARGIN REGULATIONS.  NEITHER A
TRANSACTION HEREUNDER, NOR THE USE OF THE PROCEEDS THEREOF, WILL VIOLATE OR BE
INCONSISTENT WITH THE PROVISIONS OF REGULATION T, U OR X.


H)                                     TAXES.  SELLER AND ITS SUBSIDIARIES HAVE
FILED ALL FEDERAL INCOME TAX RETURNS AND ALL OTHER MATERIAL TAX RETURNS THAT ARE
REQUIRED TO BE FILED BY THEM AND HAVE PAID ALL TAXES DUE PURSUANT TO SUCH
RETURNS OR PURSUANT TO ANY ASSESSMENT RECEIVED BY ANY OF THEM, EXCEPT FOR ANY
SUCH TAXES, IF ANY, THAT ARE BEING APPROPRIATELY CONTESTED IN GOOD FAITH BY
APPROPRIATE PROCEEDINGS DILIGENTLY CONDUCTED AND WITH RESPECT TO WHICH ADEQUATE
RESERVES HAVE BEEN PROVIDED. THE CHARGES, ACCRUALS AND RESERVES ON THE BOOKS OF
SELLER AND ITS SUBSIDIARIES IN RESPECT OF TAXES AND OTHER GOVERNMENTAL CHARGES
ARE ADEQUATE.


I)                                         INVESTMENT COMPANY ACT.  NEITHER
SELLER NOR ANY OF ITS SUBSIDIARIES IS AN “INVESTMENT COMPANY”, OR A COMPANY
“CONTROLLED” BY AN “INVESTMENT COMPANY”, WITHIN THE MEANING OF THE INVESTMENT
COMPANY ACT. SELLER IS NOT SUBJECT TO ANY FEDERAL OR STATE STATUTE OR REGULATION
WHICH LIMITS ITS ABILITY TO INCUR INDEBTEDNESS.


J)                                         NO LEGAL BAR.  WITH THE CAVEAT AS SET
FORTH IN 13(D), THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT AND
THE TRANSACTIONS HEREUNDER AND THE USE OF THE PROCEEDS THEREOF WILL NOT VIOLATE
ANY REQUIREMENT OF LAW OR CONTRACTUAL OBLIGATION OF SELLER OR OF ANY OF ITS
SUBSIDIARIES AND WILL NOT RESULT IN, OR REQUIRE, THE CREATION OR IMPOSITION OF
ANY LIEN (OTHER THAN THE LIENS CREATED HEREUNDER) ON ANY OF ITS OR THEIR
RESPECTIVE PROPERTIES OR REVENUES PURSUANT TO ANY SUCH REQUIREMENT OF LAW OR
CONTRACTUAL OBLIGATION.


K)                                      NO DEFAULT.  NEITHER SELLER NOR ANY OF
ITS SUBSIDIARIES IS IN DEFAULT UNDER OR WITH RESPECT TO ANY OF ITS CONTRACTUAL
OBLIGATIONS IN ANY RESPECT WHICH SHOULD REASONABLY BE EXPECTED

26


--------------------------------------------------------------------------------





TO HAVE A MATERIAL ADVERSE EFFECT. NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED
AND IS CONTINUING UNDER THIS AGREEMENT.


L)                                         COLLATERAL; COLLATERAL SECURITY.

(I)                                     SELLER HAS NOT ASSIGNED, PLEDGED, OR
OTHERWISE CONVEYED OR ENCUMBERED ANY PURCHASED ASSET TO ANY OTHER PERSON, AND
IMMEDIATELY PRIOR TO THE SALE OF ANY SUCH PURCHASED ASSET TO BUYER, SELLER WAS
THE SOLE OWNER OF SUCH PURCHASED ASSET AND HAD GOOD AND MARKETABLE TITLE
THERETO, FREE AND CLEAR OF ALL LIENS, IN EACH CASE EXCEPT FOR LIENS TO BE
RELEASED SIMULTANEOUSLY WITH THE LIENS GRANTED IN FAVOR OF BUYER HEREUNDER AND
NO PERSON OTHER THAN SELLER HAS ANY LIEN ON ANY PURCHASED ASSET.

(II)                                  THE PROVISIONS OF THIS AGREEMENT ARE
EFFECTIVE TO CREATE IN FAVOR OF BUYER A VALID SECURITY INTEREST IN ALL RIGHT,
TITLE AND INTEREST OF SELLER IN, TO AND UNDER THE COLLATERAL.

(III)                               UPON RECEIPT BY CUSTODIAN OF EACH NOTE,
ENDORSED IN BLANK BY A DULY AUTHORIZED OFFICER OF THE PAYEE OR LAST ENDORSEE,
BUYER SHALL HAVE A FULLY PERFECTED FIRST PRIORITY SECURITY INTEREST THEREIN, IN
THE LOAN EVIDENCED THEREBY AND IN SELLER’S INTEREST IN THE RELATED MORTGAGED
PROPERTY.

(IV)                              UPON RECEIPT BY CUSTODIAN OF EACH LLC
CERTIFICATE, BUYER SHALL HAVE A FULLY PERFECTED FIRST PRIORITY SECURITY INTEREST
IN THE RELATED LLC INTERESTS.

(V)                                 UPON THE FILING OF FINANCING STATEMENTS ON
FORM UCC-1, NAMING BUYER AS “SECURED PARTY” AND SELLER AS “DEBTOR” AND
DESCRIBING THE COLLATERAL, THE SECURITY INTERESTS GRANTED HEREUNDER IN THE
COLLATERAL WILL CONSTITUTE FULLY PERFECTED FIRST PRIORITY SECURITY INTERESTS
UNDER THE UNIFORM COMMERCIAL CODE IN ALL RIGHT, TITLE AND INTEREST OF SELLER IN,
TO AND UNDER SUCH COLLATERAL, WHICH CAN BE PERFECTED BY FILING UNDER THE UNIFORM
COMMERCIAL CODE.


M)                                   CHIEF EXECUTIVE OFFICE; CHIEF OPERATING
OFFICE.  SELLER’S CHIEF EXECUTIVE OFFICE ON THE EFFECTIVE DATE IS LOCATED AT
14631 N. SCOTTSDALE ROAD, SUITE 200, SCOTTSDALE, ARIZONA 85254 AND THE CHIEF
OPERATING OFFICE IS LOCATED AT 14631 N. SCOTTSDALE ROAD, SUITE 200, SCOTTSDALE,
ARIZONA 85254.


N)                                     LOCATION OF BOOKS AND RECORDS.  THE
LOCATION WHERE SELLER KEEPS ITS BOOKS AND RECORDS, INCLUDING ALL COMPUTER TAPES
AND RECORDS RELATING TO THE PURCHASED ASSETS AND ANY COLLATERAL, IS ITS CHIEF
EXECUTIVE OFFICE OR CHIEF OPERATING OFFICE OR THE OFFICES OF CUSTODIAN AND
SERVICER.


O)                                     TRUE AND COMPLETE DISCLOSURE.  THE
INFORMATION, REPORTS, FINANCIAL STATEMENTS, EXHIBITS AND SCHEDULES FURNISHED IN
WRITING BY OR ON BEHALF OF SELLER TO BUYER IN CONNECTION WITH THE NEGOTIATION,
PREPARATION OR DELIVERY OF THIS AGREEMENT AND THE OTHER PROGRAM DOCUMENTS OR
INCLUDED HEREIN OR THEREIN OR DELIVERED PURSUANT HERETO OR THERETO, WHEN TAKEN
AS A WHOLE, DO NOT CONTAIN ANY UNTRUE STATEMENT OF MATERIAL FACT OR OMIT TO
STATE ANY MATERIAL FACT NECESSARY TO MAKE THE STATEMENTS HEREIN OR THEREIN, IN
LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING. ALL
WRITTEN INFORMATION FURNISHED AFTER THE DATE HEREOF BY OR ON BEHALF OF SELLER TO

27


--------------------------------------------------------------------------------





BUYER IN CONNECTION WITH THIS AGREEMENT AND THE OTHER PROGRAM DOCUMENTS AND THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY WILL BE TRUE, COMPLETE AND ACCURATE
IN EVERY MATERIAL RESPECT, OR (IN THE CASE OF PROJECTIONS) BASED ON REASONABLE
ESTIMATES, ON THE DATE AS OF WHICH SUCH INFORMATION IS STATED OR CERTIFIED.
THERE IS NO FACT KNOWN TO A RESPONSIBLE OFFICER THAT, AFTER DUE INQUIRY, COULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT THAT HAS NOT BEEN
DISCLOSED HEREIN, IN THE OTHER PROGRAM DOCUMENTS OR IN A REPORT, FINANCIAL
STATEMENT, EXHIBIT, SCHEDULE, DISCLOSURE LETTER OR OTHER WRITING FURNISHED TO
BUYER FOR USE IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY.


P)                                     ERISA.  EACH PLAN TO WHICH SELLER OR ITS
SUBSIDIARIES MAKE DIRECT CONTRIBUTIONS, AND, TO THE KNOWLEDGE OF SELLER, EACH
OTHER PLAN AND EACH MULTIEMPLOYER PLAN, IS IN COMPLIANCE IN ALL MATERIAL
RESPECTS WITH, AND HAS BEEN ADMINISTERED IN ALL MATERIAL RESPECTS IN COMPLIANCE
WITH, THE APPLICABLE PROVISIONS OF ERISA, THE CODE AND ANY OTHER FEDERAL OR
STATE LAW. NO EVENT OR CONDITION HAS OCCURRED AND IS CONTINUING AS TO WHICH
SELLER WOULD BE UNDER AN OBLIGATION TO FURNISH A REPORT TO BUYER UNDER SECTION
14(A)(VI) HEREOF.


Q)                                     LICENSES.  BUYER WILL NOT BE REQUIRED
SOLELY AS A RESULT OF PURCHASING THE PURCHASED ASSETS TO BE LICENSED, REGISTERED
OR APPROVED OR TO OBTAIN PERMITS OR OTHERWISE QUALIFY (I) TO DO BUSINESS IN ANY
STATE IN WHICH IT CURRENTLY SO REQUIRED OR (II) UNDER ANY STATE CONSUMER
LENDING, FAIR DEBT COLLECTION OR OTHER APPLICABLE STATE STATUTE OR REGULATION.


R)                                        TRUE SALES.  ANY AND ALL INTEREST OF A
QUALIFIED ORIGINATOR IN, TO AND UNDER ANY MORTGAGE FUNDED IN THE NAME OF OR
ACQUIRED BY SUCH QUALIFIED ORIGINATOR OR SELLER WHICH IS AN AFFILIATE OF SELLER
HAS BEEN SOLD, TRANSFERRED, CONVEYED AND ASSIGNED TO SELLER PURSUANT TO A LEGAL
SALE AND SUCH QUALIFIED ORIGINATOR RETAINS NO INTEREST IN SUCH LOAN.


S)                                      NO BURDENSOME RESTRICTIONS.  NO
REQUIREMENT OF LAW OR CONTRACTUAL OBLIGATION OF SELLER OR ANY OF ITS
SUBSIDIARIES HAS A MATERIAL ADVERSE EFFECT.


T)                                        SUBSIDIARIES.  ALL OF THE SUBSIDIARIES
OF SELLER AT THE DATE HEREOF ARE LISTED ON SCHEDULE A TO THIS AGREEMENT.


U)                                     ORIGINATION AND ACQUISITION OF LOANS. 
THE LOANS WERE ORIGINATED OR ACQUIRED BY SELLER OR A QUALIFIED ORIGINATOR, AND
THE ORIGINATION AND COLLECTION PRACTICES USED BY SELLER OR QUALIFIED ORIGINATOR,
AS APPLICABLE, WITH RESPECT TO THE LOANS HAVE BEEN, IN ALL MATERIAL RESPECTS
LEGAL, PROPER, PRUDENT AND CUSTOMARY IN THE FRANCHISE OR COMMERCIAL, AS
APPLICABLE, MORTGAGE LOAN ORIGINATION BUSINESS AND IN ACCORDANCE WITH THE
UNDERWRITING GUIDELINES.  THE SERVICING OF EACH OF THE LOANS HAS BEEN IN ALL
MATERIAL RESPECTS, LEGAL, PROPER, PRUDENT AND CUSTOMARY IN THE COMMERCIAL
MORTGAGE LOAN SERVICING BUSINESS AND IN ACCORDANCE WITH THE ACCEPTED SERVICING
PRACTICES.


V)                                     SOLVENCY; FRAUDULENT CONVEYANCE. AS OF
THE DATE HEREOF AND IMMEDIATELY AFTER GIVING EFFECT TO EACH TRANSACTION, THE
FAIR VALUE OF THE ASSETS OF SELLER IS GREATER THAN THE FAIR VALUE OF ITS
LIABILITIES (INCLUDING, WITHOUT LIMITATION, CONTINGENT LIABILITIES IF AND TO THE
EXTENT REQUIRED TO BE RECORDED AS A LIABILITY ON THE FINANCIAL STATEMENTS OF
SELLER IN ACCORDANCE WITH GAAP) OF SELLER AND SELLER IS AND WILL BE SOLVENT, IS
AND WILL BE ABLE TO PAY ITS DEBTS AS THEY MATURE AND DOES NOT AND WILL NOT HAVE
AN UNREASONABLY SMALL AMOUNT OF CAPITAL TO ENGAGE IN THE

28


--------------------------------------------------------------------------------





BUSINESS IN WHICH IT IS ENGAGED AND PROPOSES TO ENGAGE. SELLER DOES NOT INTEND
TO INCUR, OR BELIEVE THAT IT HAS INCURRED, DEBTS BEYOND ITS ABILITY TO PAY SUCH
DEBTS AS THEY MATURE. SELLER IS NOT CONTEMPLATING THE COMMENCEMENT OF
INSOLVENCY, BANKRUPTCY, LIQUIDATION OR CONSOLIDATION PROCEEDINGS OR THE
APPOINTMENT OF A RECEIVER, LIQUIDATOR, CONSERVATOR, TRUSTEE OR SIMILAR OFFICIAL
IN RESPECT OF SELLER OR ANY OF ITS ASSETS. SELLER IS NOT TRANSFERRING ANY
PURCHASED ASSET WITH ANY INTENT TO HINDER, DELAY OR DEFRAUD ANY OF ITS
CREDITORS.


W)                                   FCCR.  (I) THE WEIGHTED AVERAGE AGGREGATE
FCCR FOR ALL OF THE PURCHASED ASSETS IS NOT LESS THAN 1.5; AND (II)(A) NO MORE
THAN FIVE PERCENT (5%) OF THE PURCHASED ASSETS (BY AGGREGATE COLLATERAL VALUE)
HAVE A UNIT-LEVEL FCCR OF BETWEEN 1.25 AND 1.10; PROVIDED, THAT IF THE AGGREGATE
COLLATERAL VALUE OF THE PURCHASED ASSETS IS LESS THAN $100,000,000, THEN NO MORE
THAN THE GREATER OF (1) FIVE PERCENT (5%) OF THE PURCHASED ASSETS (BY AGGREGATE
COLLATERAL VALUE) OR (2) $6,500,000 IN COLLATERAL VALUE OF THE PURCHASED ASSETS
HAVE A UNIT-LEVEL FCCR OF BETWEEN 1.25 AND 1.10; AND (B) NO MORE THAN FIVE
PERCENT (5%) OF PURCHASED ASSETS HAVE A MASTER LEASE FCCR OF BETWEEN 1.25 AND
1.10; PROVIDED, THAT IF THE AGGREGATE COLLATERAL VALUE OF THE PURCHASED ASSETS
IS LESS THAN $100,000,000, THEN NO MORE THAN THE GREATER OF (1) FIVE PERCENT
(5%) OF THE PURCHASED ASSETS (BY AGGREGATE COLLATERAL VALUE) OR (2) $6,500,000
IN COLLATERAL VALUE OF THE PURCHASED ASSETS HAVE A MASTER LEASE FCCR OF BETWEEN
1.25 AND 1.10.


X)                                       PROGRAM DOCUMENTS.  THE PROGRAM
DOCUMENTS AND ANY OTHER AGREEMENT EXECUTED AND DELIVERED IN CONNECTION WITH THE
LOANS AND THE LLC INTERESTS ARE GENUINE, AND EACH IS THE LEGAL, VALID AND
BINDING OBLIGATION OF THE MAKER THEREOF ENFORCEABLE IN ACCORDANCE WITH ITS
TERMS. THE PROGRAM DOCUMENTS ARE IN FULL FORCE AND EFFECT, AND THE
ENFORCEABILITY OF THE PROGRAM DOCUMENTS HAVE NOT BEEN CONTESTED BY ANY OTHER
PARTY.  NO DEFAULT OR EVENT OF DEFAULT EXISTS UNDER ANY OF THE PROGRAM DOCUMENTS
THAT COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT OR THAT HAS
NOT BEEN CURED OR REMEDIED ON A TIMELY BASIS.  NEITHER SELLER NOR ANY OTHER
PARTY TO THE PROGRAM DOCUMENTS HAVE WAIVED THE PERFORMANCE BY ANY OTHER PARTY OF
ANY ACTION, IF THE FAILURE TO PERFORM SUCH ACTION WOULD CAUSE THE PROGRAM
DOCUMENTS TO BE IN DEFAULT, NOR HAS SELLER WAIVED ANY DEFAULT RESULTING FROM ANY
ACTION OR INACTION BY SUCH PARTY, IN EACH CASE IF SUCH WAIVER COULD REASONABLY
BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


Y)                                     CORPORATE SEPARATENESS.  THE CAPITAL OF
SELLER IS ADEQUATE FOR THE RESPECTIVE BUSINESS AND UNDERTAKINGS OF SELLER. 
OTHER THAN AS PROVIDED IN THIS AGREEMENT AND THE OTHER PROGRAM DOCUMENTS, LOAN
SELLER IS NOT ENGAGED IN ANY BUSINESS TRANSACTIONS WITH GUARANTOR OR ANY OF ITS
AFFILIATES OTHER THAN TRANSACTIONS IN THE ORDINARY COURSE OF ITS BUSINESS ON AN
“ARMS-LENGTH” BASIS.  THE FUNDS AND ASSETS OF LOAN SELLER ARE NOT, AND WILL NOT
BE, COMMINGLED WITH THE FUNDS OF ANY OTHER PERSON.


14.                               COVENANTS OF SELLER

Seller hereby covenants with Buyer as follows:


A)                                      FINANCIAL STATEMENTS.  SELLER SHALL
DELIVER TO BUYER:

(I)                                ANNUAL CONSOLIDATED AUDITED FINANCIAL
STATEMENTS OF SELLER OR CONSOLIDATED FINANCIAL STATEMENTS OF ANY ENTITY THAT IS
CONSOLIDATED WITH SELLER AND ITS AFFILIATES NO LATER THAN 90 DAYS AFTER YEAR-END
AND QUARTERLY UNAUDITED STATEMENTS OF SELLER AND ITS

29


--------------------------------------------------------------------------------




AFFILIATES NO LATER THAN 45 DAYS AFTER QUARTER-END, ALL IN ACCORDANCE WITH GAAP,
CONSISTENTLY APPLIED, AS AT THE END OF, AND FOR, SUCH PERIOD (SUBJECT TO NORMAL
YEAR-END AUDIT ADJUSTMENTS);

(II)                             AS SOON AS REASONABLY PRACTICABLE, (A)
QUARTERLY AND ANNUAL CONSOLIDATING FINANCIAL STATEMENTS REFLECTING MATERIAL
INTER-COMPANY ADJUSTMENTS AND (B) ALL FORM 10-K, REGISTRATION STATEMENTS AND
OTHER “CORPORATE FINANCE” FILINGS MADE WITH THE SECURITIES AND EXCHANGE
COMMISSION (OTHER THAN 8-K AND SECTION 16 FILINGS); PROVIDED, HOWEVER, THAT
SELLER WILL PROVIDE BUYER WITH A COPY OF SELLER’S OR ITS AFFILIATES’ ANNUAL SEC
FORM 10-K FILING NO LATER THAN 90 DAYS AFTER YEAR-END, ALL IN ACCORDANCE WITH
GAAP, CONSISTENTLY APPLIED, AS AT THE END OF, AND FOR, SUCH PERIOD (SUBJECT TO
NORMAL YEAR-END AUDIT ADJUSTMENTS);

(III)                          RESERVED;

(IV)                         MONTHLY PORTFOLIO PERFORMANCE DATA WITH RESPECT TO
THE NOTES AND ASSOCIATED COLLATERAL, INCLUDING, WITHOUT LIMITATION, ANY
OUTSTANDING DELINQUENCIES, PREPAYMENTS IN WHOLE OR IN PART;

(V)                            FROM TIME TO TIME SUCH OTHER INFORMATION
REGARDING THE COLLATERAL AND THE FINANCIAL CONDITION, OPERATIONS, OR BUSINESS OF
SELLER AND GUARANTOR AS BUYER MAY REASONABLY REQUEST; AND

(VI)                         AS SOON AS REASONABLY POSSIBLE, AND IN ANY EVENT
WITHIN THIRTY (30) DAYS AFTER A RESPONSIBLE OFFICER KNOWS, OR WITH RESPECT TO
ANY PLAN OR MULTIEMPLOYER PLAN TO WHICH SELLER OR ANY OF ITS SUBSIDIARIES MAKES
DIRECT CONTRIBUTIONS, HAS REASON TO BELIEVE, THAT ANY OF THE EVENTS OR
CONDITIONS SPECIFIED BELOW WITH RESPECT TO ANY PLAN OR MULTIEMPLOYER PLAN HAS
OCCURRED OR EXISTS, A STATEMENT SIGNED BY A SENIOR FINANCIAL OFFICER OF SELLER
SETTING FORTH DETAILS RESPECTING SUCH EVENT OR CONDITION AND THE ACTION, IF ANY,
THAT SELLER OR ITS ERISA AFFILIATE PROPOSES TO TAKE WITH RESPECT THERETO (AND A
COPY OF ANY REPORT OR NOTICE REQUIRED TO BE FILED WITH OR GIVEN TO PBGC BY
SELLER OR AN ERISA AFFILIATE WITH RESPECT TO SUCH EVENT OR CONDITION):

(A)                              ANY REPORTABLE EVENT, AS DEFINED IN SECTION
4043(B) OF ERISA AND THE REGULATIONS ISSUED THEREUNDER, WITH RESPECT TO A PLAN,
AS TO WHICH PBGC HAS NOT BY REGULATION OR OTHERWISE WAIVED THE REQUIREMENT OF
SECTION 4043(A) OF ERISA THAT IT BE NOTIFIED WITHIN THIRTY (30) DAYS OF THE
OCCURRENCE OF SUCH EVENT (PROVIDED THAT A FAILURE TO MEET THE MINIMUM FUNDING
STANDARD OF SECTION 412 OF THE CODE OR SECTION 302 OF ERISA, INCLUDING, WITHOUT
LIMITATION, THE FAILURE TO MAKE ON OR BEFORE ITS DUE DATE A REQUIRED INSTALLMENT
UNDER SECTION 412(M) OF THE CODE OR SECTION 302(E) OF ERISA, SHALL BE A
REPORTABLE EVENT REGARDLESS OF THE ISSUANCE OF ANY WAIVERS IN ACCORDANCE WITH
SECTION 412(D) OF THE CODE) (A “REPORTABLE EVENT”); AND ANY REQUEST FOR A WAIVER
UNDER SECTION 412(D) OF THE CODE FOR ANY PLAN;

30


--------------------------------------------------------------------------------


(B)                                THE DISTRIBUTION UNDER SECTION 4041(C) OF
ERISA OF A NOTICE OF INTENT TO TERMINATE ANY PLAN OR ANY ACTION TAKEN BY SELLER
OR AN ERISA AFFILIATE TO TERMINATE ANY PLAN;

(C)                                THE INSTITUTION BY PBGC OF PROCEEDINGS UNDER
SECTION 4042 OF ERISA FOR THE TERMINATION OF, OR THE APPOINTMENT OF A TRUSTEE TO
ADMINISTER, ANY PLAN, OR THE RECEIPT BY SELLER OR ANY ERISA AFFILIATE OF A
NOTICE FROM A MULTIEMPLOYER PLAN THAT SUCH ACTION HAS BEEN TAKEN BY PBGC WITH
RESPECT TO SUCH MULTIEMPLOYER PLAN;

(D)                               THE COMPLETE OR PARTIAL WITHDRAWAL FROM A
MULTIEMPLOYER PLAN BY SELLER OR ANY ERISA AFFILIATE THAT RESULTS IN LIABILITY
UNDER SECTION 4201 OR 4204 OF ERISA (INCLUDING THE OBLIGATION TO SATISFY
SECONDARY LIABILITY AS A RESULT OF A PURCHASER DEFAULT) OR THE RECEIPT BY SELLER
OR ANY ERISA AFFILIATE OF NOTICE FROM A MULTIEMPLOYER PLAN THAT IT IS IN
REORGANIZATION OR INSOLVENCY PURSUANT TO SECTION 4241 OR 4245 OF ERISA OR THAT
IT INTENDS TO TERMINATE OR HAS TERMINATED UNDER SECTION 4041A OF ERISA;

(E)                                 THE INSTITUTION OF A PROCEEDING BY A
FIDUCIARY OF ANY MULTIEMPLOYER PLAN AGAINST SELLER OR ANY ERISA AFFILIATE TO
ENFORCE SECTION 515 OF ERISA, WHICH PROCEEDING IS NOT DISMISSED WITHIN THIRTY
(30) DAYS;

(F)                                 THE ADOPTION OF AN AMENDMENT TO ANY PLAN
THAT, PURSUANT TO SECTION 401(A)(29) OF THE CODE OR SECTION 307 OF ERISA, WOULD
RESULT IN THE LOSS OF TAX-EXEMPT STATUS OF THE TRUST OF WHICH SUCH PLAN IS A
PART IF SELLER OR AN ERISA AFFILIATE FAILS TO TIMELY PROVIDE SECURITY TO SUCH
PLAN IN ACCORDANCE WITH THE PROVISIONS OF SAID SECTIONS; AND

(VII)                      SELLER WILL FURNISH TO BUYER, AT THE TIME IT
FURNISHES THE FINANCIAL STATEMENTS PURSUANT TO PARAGRAPH (III) ABOVE, A
CERTIFICATE OF A RESPONSIBLE OFFICER OF SELLER TO THE EFFECT THAT, TO THE BEST
OF SUCH RESPONSIBLE OFFICER’S KNOWLEDGE, SELLER DURING SUCH FISCAL PERIOD HAS
OBSERVED OR PERFORMED ALL OF ITS COVENANTS AND OTHER AGREEMENTS, AND SATISFIED
EVERY MATERIAL CONDITION, CONTAINED IN THIS AGREEMENT AND THE OTHER PROGRAM
DOCUMENTS TO BE OBSERVED, PERFORMED OR SATISFIED BY IT, AND THAT SUCH
RESPONSIBLE OFFICER HAS OBTAINED NO KNOWLEDGE OF ANY DEFAULT OR EVENT OF DEFAULT
EXCEPT AS SPECIFIED IN SUCH CERTIFICATE (AND, IF ANY DEFAULT OR EVENT OF DEFAULT
HAS OCCURRED AND IS CONTINUING, DESCRIBING THE SAME IN REASONABLE DETAIL AND
DESCRIBING THE ACTION SELLER HAS TAKEN OR PROPOSES TO TAKE WITH RESPECT
THERETO).


B)                                     LITIGATION.  SELLER WILL PROMPTLY, AND IN
ANY EVENT WITHIN ONE (1) BUSINESS DAY AFTER SERVICE OF PROCESS, GIVE TO BUYER
NOTICE OF ALL LEGAL OR ARBITRABLE PROCEEDINGS AFFECTING SELLER, GUARANTOR OR ANY
OF ITS SUBSIDIARIES THAT QUESTIONS OR CHALLENGES THE VALIDITY OR ENFORCEABILITY
OF ANY OF THE PROGRAM DOCUMENTS OR AS TO WHICH THERE IS A REASONABLE LIKELIHOOD

31


--------------------------------------------------------------------------------





OF ADVERSE DETERMINATION WHICH WOULD RESULT IN A MATERIAL ADVERSE EFFECT OR IN
WHICH THE MATTER IN CONTROVERSY EXCEEDS $1,000,000.


C)                                      EXISTENCE, ETC.  EACH OF SELLER AND ITS
SUBSIDIARIES WILL:

(I)                                WITH RESPECT TO SELLER AND NET LEASE
BORROWERS ONLY, PRESERVE AND MAINTAIN ITS LEGAL EXISTENCE AND ALL OF ITS
MATERIAL RIGHTS, PRIVILEGES, LICENSES AND FRANCHISES;

(II)                             COMPLY WITH THE REQUIREMENTS OF ALL APPLICABLE
LAWS, RULES, REGULATIONS AND ORDERS OF GOVERNMENTAL AUTHORITIES (INCLUDING,
WITHOUT LIMITATION, TRUTH IN LENDING, REAL ESTATE SETTLEMENT PROCEDURES AND ALL
ENVIRONMENTAL LAWS) IF FAILURE TO COMPLY WITH SUCH REQUIREMENTS WOULD BE
REASONABLY LIKELY (EITHER INDIVIDUALLY OR IN THE AGGREGATE) TO HAVE A MATERIAL
ADVERSE EFFECT;

(III)                          KEEP ADEQUATE RECORDS AND BOOKS OF ACCOUNT, IN
WHICH COMPLETE ENTRIES WILL BE MADE IN ACCORDANCE WITH GAAP CONSISTENTLY
APPLIED;

(IV)                         PAY AND DISCHARGE ALL TAXES, ASSESSMENTS AND
GOVERNMENTAL CHARGES OR LEVIES IMPOSED ON IT OR ON ITS INCOME OR PROFITS OR ON
ANY OF ITS PROPERTY PRIOR TO THE DATE ON WHICH PENALTIES ATTACH THERETO, EXCEPT
FOR ANY SUCH TAX, ASSESSMENT, CHARGE OR LEVY THE PAYMENT OF WHICH IS BEING
CONTESTED IN GOOD FAITH AND BY PROPER PROCEEDINGS AND AGAINST WHICH ADEQUATE
RESERVES ARE BEING MAINTAINED; AND

(V)                            PERMIT REPRESENTATIVES OF BUYER, DURING NORMAL
BUSINESS HOURS UPON ONE (1) BUSINESS DAY’S PRIOR WRITTEN NOTICE AT A MUTUALLY
DESIRABLE TIME OR AT ANY TIME DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, TO
EXAMINE, COPY AND MAKE EXTRACTS FROM ITS BOOKS AND RECORDS, TO INSPECT ANY OF
ITS PROPERTIES, AND TO DISCUSS ITS BUSINESS AND AFFAIRS WITH ITS OFFICERS, ALL
TO THE EXTENT REASONABLY REQUESTED BY BUYER.


D)                                     PROHIBITION OF FUNDAMENTAL CHANGES. 
SELLER SHALL NOT ENTER INTO ANY TRANSACTION OF MERGER OR CONSOLIDATION OR
AMALGAMATION, OR LIQUIDATE, WIND UP OR DISSOLVE ITSELF (OR SUFFER ANY
LIQUIDATION, WINDING UP OR DISSOLUTION) OR SELL ALL OR SUBSTANTIALLY ALL OF ITS
ASSETS; PROVIDED, THAT SELLER MAY MERGE OR CONSOLIDATE WITH (A) ANY SUBSIDIARY
OF SELLER OR (B) ANY OTHER PERSON IF SELLER IS THE SURVIVING ENTITY, OR BUYER
CONSENTS TO SUCH MERGER OR CONSOLIDATION; AND PROVIDED, FURTHER, THAT IF AFTER
GIVING EFFECT THERETO, NO DEFAULT WOULD EXIST HEREUNDER.


E)                                      MARGIN DEFICIT.  IF AT ANY TIME THERE
EXISTS A MARGIN DEFICIT, SELLER SHALL CURE SAME IN ACCORDANCE WITH SECTION 6(A)
HEREOF.


F)                                        NOTICES. SELLER SHALL GIVE NOTICE TO
BUYER PROMPTLY:

(I)                                UPON SELLER BECOMING AWARE OF, AND IN ANY
EVENT WITHIN ONE (1) BUSINESS DAY AFTER, THE OCCURRENCE OF ANY DEFAULT OR EVENT
OF DEFAULT OR ANY EVENT OF DEFAULT OR DEFAULT UNDER ANY OTHER MATERIAL AGREEMENT
OF SELLER;

32


--------------------------------------------------------------------------------




(II)                             UPON SELLER BECOMING AWARE OF ANY DEFAULT
RELATED TO ANY PURCHASED ASSET OR COLLATERAL, ANY MATERIAL ADVERSE EFFECT OR ANY
EVENT OR CHANGE IN CIRCUMSTANCES WHICH SHOULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT;

(III)                          UPON SELLER BECOMING AWARE DURING THE NORMAL
COURSE OF ITS BUSINESS THAT THE MORTGAGED PROPERTY IN RESPECT OF ANY LOAN OR
LOANS WITH AN AGGREGATE UNPAID PRINCIPAL BALANCE OF AT LEAST $250,000 HAS BEEN
DAMAGED BY WASTE, FIRE, EARTHQUAKE OR EARTH MOVEMENT, WINDSTORM, FLOOD, TORNADO
OR OTHER CASUALTY, OR OTHERWISE DAMAGED SO AS TO MATERIALLY AND ADVERSELY AFFECT
THE VALUE OF SUCH LOAN;

(IV)                         UPON THE ENTRY OF A JUDGMENT OR DECREE AGAINST
SELLER OR GUARANTOR OR ANY OF ITS SUBSIDIARIES IN AN AMOUNT IN EXCESS OF
$1,000,000; AND

(V)                            UPON THE TERMINATION OF THE CUSTODY AGREEMENT OR
ANY OTHER SERVICING AGREEMENT; AND

(VI)                         OF A MOVE OF SELLER’S CHIEF EXECUTIVE OFFICE OR
CHIEF OPERATING OFFICE FROM THE ADDRESSES REFERRED TO IN SECTION 13(M), WHICH
SUCH NOTICE SHALL BE WRITTEN NOTICE THIRTY (30) DAYS PRIOR TO SUCH MOVE.

Each notice pursuant to this Section 14(f) (other than (v) and (vi)) shall be
accompanied by a statement of a Responsible Officer of Seller setting forth
details of the occurrence referred to therein and stating what action Seller or
Gurantor has taken or proposes to take with respect thereto.


G)                                     SERVICING.  SELLER SHALL CAUSE SERVICER
TO SERVICE, OR CAUSE TO BE SERVICED, THE PURCHASED ASSETS, IN ACCORDANCE WITH
ACCEPTED SERVICING PRACTICES, PENDING ANY DELIVERY OF SUCH SERVICING TO BUYER
PURSUANT TO THE CUSTODY AGREEMENT OR ANY OTHER SERVICING AGREEMENT, EMPLOYING AT
LEAST THE SAME PROCEDURES AND EXERCISING THE SAME CARE THAT SERVICER CUSTOMARILY
EMPLOYS IN SERVICING MORTGAGED PROPERTIES AND MORTGAGE LOANS FOR ITS OWN
ACCOUNT.  SELLER SHALL CAUSE SERVICER TO HOLD OR CAUSE TO BE HELD ALL ESCROW
FUNDS COLLECTED WITH RESPECT TO SUCH PURCHASED ASSETS IN TRUST ACCOUNTS AND
SHALL APPLY THE SAME FOR THE PURPOSES FOR WHICH SUCH FUNDS WERE COLLECTED.  IF
SELLER SHOULD DISCOVER THAT, FOR ANY REASON WHATSOEVER, SELLER OR ANY ENTITY
RESPONSIBLE TO BUYER BY CONTRACT FOR MANAGING OR SERVICING ANY SUCH PURCHASED
ASSET HAS FAILED TO PERFORM FULLY SERVICER’S OBLIGATIONS WITH RESPECT TO THE
SERVICING OF THE PURCHASED ASSETS OR ANY OF THE OBLIGATIONS OF SUCH ENTITIES
WITH RESPECT TO THE LOANS OR THE LLC INTERESTS, SELLER SHALL PROMPTLY NOTIFY
BUYER.  PRIOR TO ANY PERSON OTHER THAN MIDLAND LOAN SERVICES, INC. BECOMING
SERVICER OR A SUBSERVICER OF THE PURCHASED ASSETS, BUYER SHALL HAVE THE RIGHT TO
APPROVE EACH SUCH SERVICER AND THE FORM OF ALL SERVICING AGREEMENTS OR SERVICING
SIDE LETTER AGREEMENTS WITH RESPECT THERETO.


H)                                     UNDERWRITING GUIDELINES.  SELLER SHALL
NOTIFY BUYER IN WRITING OF ANY MATERIAL MODIFICATIONS TO THE UNDERWRITING
GUIDELINES PRIOR TO IMPLEMENTATION OF SUCH CHANGE, AND UNLESS BUYER OBJECTS IN
WRITING WITHIN TEN (10) BUSINESS DAYS OF RECEIPT OF NOTICE, THE PROPOSED
MODIFICATIONS SHALL BE DEEMED ACCEPTABLE.

33


--------------------------------------------------------------------------------





I)                                         LINES OF BUSINESS.  SELLER WILL NOT
ENGAGE TO ANY SUBSTANTIAL EXTENT IN ANY LINE OR LINES OF BUSINESS ACTIVITY OTHER
THAN FINANCING, ACQUIRING, LEASING, SELLING OR EXCHANGING COMMERCIAL REAL
ESTATE, INTERESTS IN COMMERCIAL REAL ESTATE OR INTERESTS IN ENTITIES THAT OWN OR
OPERATE COMMERCIAL REAL ESTATE, AND THE BUSINESSES GENERALLY CARRIED ON BY IT AS
OF THE INITIAL PURCHASE DATE.


J)                                         TRANSACTIONS WITH AFFILIATES.  SELLER
WILL NOT ENTER INTO ANY TRANSACTION, INCLUDING, WITHOUT LIMITATION, ANY
PURCHASE, SALE, LEASE OR EXCHANGE OF PROPERTY OR THE RENDERING OF ANY SERVICE,
WITH ANY AFFILIATE UNLESS SUCH TRANSACTION IS (A) NOT EXPRESSLY PROHIBITED UNDER
THIS AGREEMENT, (B) IN THE ORDINARY COURSE OF SELLER’S BUSINESS AND (C) UPON
FAIR AND REASONABLE TERMS NO LESS FAVORABLE TO SELLER THAN IT WOULD OBTAIN IN A
COMPARABLE ARM’S LENGTH TRANSACTION WITH A PERSON WHICH IS NOT AN AFFILIATE.


K)                                      LIMITATION ON LIENS.  SELLER WILL NOT,
NOR WILL IT PERMIT OR ALLOW OTHERS TO, CREATE, INCUR OR PERMIT TO EXIST ANY
LIEN, SECURITY INTEREST OR CLAIM ON OR TO ANY OF ITS COLLATERAL, EXCEPT FOR: (I)
LIENS (NOT OTHERWISE PERMITTED HEREUNDER) WHICH ARE CREATED IN CONNECTION WITH
THE PURCHASE OF FIXED ASSETS AND EQUIPMENT NECESSARY IN THE ORDINARY COURSE OF
SELLER’S BUSINESS OR TO FINANCE RESIDUAL CERTIFICATES ISSUED IN CONNECTION WITH
SECURITIZATIONS OF MORTGAGE LOANS COMPLETED BY SELLER WHICH ARE FINANCED SOLELY
BASED ON A PLEDGE OF SUCH RESIDUAL CERTIFICATES; AND (II) LIENS ON THE
COLLATERAL CREATED PURSUANT TO THIS AGREEMENT. SELLER WILL DEFEND THE COLLATERAL
AGAINST, AND WILL TAKE SUCH OTHER ACTION AS IS NECESSARY TO REMOVE, ANY LIEN,
SECURITY INTEREST OR CLAIM ON OR TO THE COLLATERAL, OTHER THAN THE SECURITY
INTERESTS CREATED UNDER THIS AGREEMENT, AND SELLER WILL DEFEND THE RIGHT, TITLE
AND INTEREST OF BUYER IN AND TO ANY OF THE COLLATERAL AGAINST THE CLAIMS AND
DEMANDS OF ALL PERSONS WHOMSOEVER.  SELLER WILL NOT PERMIT OR ALLOW ANY OF ITS
SUBSIDIARIES TO CREATE, INCUR OR PERMIT TO EXIST ANY LIEN, SECURITY INTEREST OR
CLAIM ON OR TO ANY MORTGAGED PROPERTY THAT IS RELATED TO A PURCHASED ASSET,
EXCEPT IN ACCORDANCE WITH THE PROGRAM DOCUMENTS AND ANY MASTER LOAN AGREEMENT.


L)                                         LIMITATION ON SALE OF ASSETS.  EXCEPT
FOR SALES AND SECURITIZATIONS OF PURCHASED ASSETS WITH RESPECT TO WHICH SELLER
HAS PAID THE REPURCHASE PRICE AS SET FORTH HEREIN, SELLER AND ITS SUBSIDIARIES,
TAKEN AS A COLLECTIVE WHOLE, SHALL NOT CONVEY, SELL, LEASE, ASSIGN, TRANSFER OR
OTHERWISE DISPOSE OF (COLLECTIVELY, “TRANSFER”), ALL OR SUBSTANTIALLY ALL OF ITS
PROPERTY, BUSINESS OR ASSETS (INCLUDING, WITHOUT LIMITATION, RECEIVABLES AND
LEASEHOLD INTERESTS) WHETHER NOW OWNED OR HEREAFTER ACQUIRED OR ALLOW ANY
SUBSIDIARY TO TRANSFER SUBSTANTIALLY ALL OF SELLER’S CONSOLIDATED ASSETS TAKEN
AS A WHOLE TO ANY PERSON; PROVIDED, THAT SELLER MAY AFTER PRIOR WRITTEN NOTICE
TO BUYER ALLOW SUCH ACTION WITH RESPECT TO ANY SUBSIDIARY WHICH IS NOT A
MATERIAL PART OF SELLER’S OVERALL BUSINESS OPERATIONS.


M)                                   LIMITATION ON DISTRIBUTIONS.  WITHOUT
BUYER’S CONSENT, EXCEPT FOR CUSTOMARY DISTRIBUTIONS, SELLER SHALL NOT MAKE ANY
PAYMENT ON ACCOUNT OF, OR SET APART ASSETS FOR A SINKING OR OTHER ANALOGOUS FUND
FOR THE PURCHASE, REDEMPTION, DEFEASANCE, RETIREMENT OR OTHER ACQUISITION OF,
ANY STOCK OR SENIOR OR SUBORDINATE DEBT OF SELLER, WHETHER NOW OR HEREAFTER
OUTSTANDING, OR MAKE ANY OTHER DISTRIBUTION IN RESPECT THEREOF, EITHER DIRECTLY
OR INDIRECTLY, WHETHER IN CASH OR PROPERTY OR IN OBLIGATIONS OF SELLER.


N)                                     RESERVED.

34


--------------------------------------------------------------------------------





O)                                     RESTRICTED PAYMENTS.  SELLER SHALL NOT
MAKE ANY RESTRICTED PAYMENTS FOLLOWING AN EVENT OF DEFAULT.


P)                                     SERVICING TRANSMISSION.  SELLER SHALL
PROVIDE TO BUYER TWO (2) BUSINESS DAYS PRIOR TO EACH REPURCHASE DATE (I) THE
SERVICING TRANSMISSION, WITH RESPECT TO THE MORTGAGED PROPERTIES SERVICED UNDER
THE CUSTODY AGREEMENT BY SERVICER WHICH WERE A PART OF THE PURCHASED ASSETS
PRIOR TO THE FIRST DAY OF THE CURRENT MONTH, SUMMARIZING SERVICER’S DELINQUENCY
AND LOSS EXPERIENCE WITH RESPECT TO MORTGAGED PROPERTIES SERVICED BY SERVICER
(INCLUDING, IN THE CASE OF THE MORTGAGED PROPERTIES AND, SPECIFICALLY, THE
LEASES THEREOF, THE FOLLOWING CATEGORIES: CURRENT, 30-59, 60-89, 90-119, 120-149
AND 150+ DAYS DELINQUENT) AND (II) ANY OTHER INFORMATION REASONABLY REQUESTED BY
BUYER WITH RESPECT TO THE MORTGAGED PROPERTIES.  SERVICER SHALL ALSO INCLUDE IN
THE SERVICING TRANSMISSION SUCH INFORMATION RELATING TO THE SERVICING OF THE
PURCHASED ASSETS AS MAY BE REQUIRED BY BUYER UNDER THE CUSTODY AGREEMENT.


Q)                                     NO AMENDMENT OR WAIVER.  SELLER WILL NOT,
NOR WILL IT PERMIT OR ALLOW OTHERS TO AMEND, MODIFY, TERMINATE OR WAIVE ANY
PROVISION OF ANY PURCHASED ASSET TO WHICH SELLER IS A PARTY IN ANY MANNER WHICH
SHALL REASONABLY BE EXPECTED TO MATERIALLY AND ADVERSELY AFFECT THE VALUE OF
SUCH PURCHASED ASSET AS COLLATERAL.  SELLER WILL NOT, NOR WILL IT PERMIT OR
ALLOW OTHERS TO AMEND, MODIFY, TERMINATE OR WAIVE ANY PROVISION OF ANY LLC
AGREEMENT PURSUANT TO WHICH PURCHASED ASSETS HAVE BEEN ISSUED WITHOUT THE PRIOR
WRITTEN CONSENT OF BUYER.


R)                                        MAINTENANCE OF PROPERTY; INSURANCE. 
SELLER SHALL KEEP OR CAUSE THE RELATED OPERATOR OF THE MORTGAGED PROPERTIES TO
KEEP THE RELATED MORTGAGED PROPERTY IN GOOD WORKING ORDER AND CONDITION.  SELLER
SHALL MAINTAIN OR CAUSE THE RELATED MORTGAGOR OR TENANT UNDER A MORTGAGE OR
LEASE AS OPERATOR OF THE MORTGAGED PROPERTY TO MAINTAIN THE INSURANCE IN FORM
AND AMOUNT AS REQUIRED UNDER THE RELATED MORTGAGE OR LEASE AND SHALL NOT REDUCE
SUCH COVERAGE WITHOUT THE WRITTEN CONSENT OF BUYER, AND SHALL ALSO MAINTAIN OR
CAUSE THE TENANT UNDER THE TERMS OF THE LEASE TO MAINTAIN SUCH INSURANCE WITH
FINANCIALLY SOUND AND REPUTABLE INSURANCE COMPANIES, AND WITH RESPECT TO
PROPERTY AND RISKS OF A CHARACTER USUALLY MAINTAINED BY ENTITIES ENGAGED IN THE
SAME OR SIMILAR BUSINESS SIMILARLY SITUATED, AGAINST LOSS, DAMAGE AND LIABILITY
OF THE KINDS AND IN THE AMOUNTS CUSTOMARILY MAINTAINED BY SUCH ENTITIES.  THE
SCHEDULE OF INSURANCE ATTACHED AS SCHEDULE B HERETO SETS FORTH THE INSURANCE IN
EFFECT ON THE INITIAL PURCHASE DATE.


S)                                      FURTHER IDENTIFICATION OF COLLATERAL.
SELLER WILL FURNISH TO BUYER FROM TIME TO TIME STATEMENTS AND SCHEDULES FURTHER
IDENTIFYING AND DESCRIBING THE PURCHASED ASSETS AND SUCH OTHER REPORTS IN
CONNECTION WITH THE PURCHASED ASSETS AS BUYER MAY REASONABLY REQUEST, ALL IN
REASONABLE DETAIL.


T)                                        PURCHASED ASSET DETERMINED TO BE
DEFECTIVE.  UPON DISCOVERY BY SELLER OR BUYER OF ANY BREACH OF ANY
REPRESENTATION OR WARRANTY LISTED ON APPENDIX A HERETO APPLICABLE TO ANY
PURCHASED ASSET THAT WOULD RESULT IN THE PURCHASED ASSET NOT BEING AN ELIGIBLE
ASSET, THE PARTY DISCOVERING SUCH BREACH SHALL PROMPTLY GIVE NOTICE OF SUCH
DISCOVERY TO THE OTHER.


U)                                     ILLEGAL ACTIVITIES; ANTI-MONEY LAUNDERING
LAWS. SELLER HAS NOT ENGAGED, IS NOT ENGAGING, AND SHALL NOT IN THE FUTURE
ENGAGE IN ANY CONDUCT OR ACTIVITY THAT COULD SUBJECT ITS ASSETS TO FORFEITURE OR
SEIZURE, INCLUDING WITHOUT LIMITATION, CONDUCT OR ACTIVITIES IN VIOLATION OF

35


--------------------------------------------------------------------------------





THE RACKETEER INFLUENCED AND CORRUPT ORGANIZATIONS ACT, THE BANK SECRECY ACT OR
NARCOTIC DRUG LAWS.  SELLER HAS COMPLIED WITH ALL APPLICABLE ANTI-MONEY
LAUNDERING LAWS AND REGULATIONS, INCLUDING WITHOUT LIMITATION THE USA PATRIOT
ACT OF 200L (COLLECTIVELY, THE “ANTI MONEY LAUNDERING LAWS”).  AS AND TO THE
EXTENT REQUIRED BY THE ANTI MONEY LAUNDERING LAWS, SELLER (I) HAS CONDUCTED THE
REQUISITE DUE DILIGENCE IN CONNECTION WITH THE ORIGINATION OF EACH PURCHASED
ASSET FOR PURPOSES OF THE ANTI-MONEY LAUNDERING LAWS, INCLUDING WITH RESPECT TO
THE LEGITIMACY OF THE APPLICABLE MORTGAGOR, DEALERSHIP GUARANTOR, OTHER OBLIGOR,
AND THEIR RESPECTIVE PRINCIPALS, AND THE ORIGIN OF THE ASSETS USED BY THE SAID
MORTGAGOR TO PURCHASE THE PROPERTY IN QUESTION, AND (II) MAINTAINS, AND WILL
MAINTAIN, SUFFICIENT INFORMATION TO IDENTIFY THE APPLICABLE MORTGAGOR AND ITS
PRINCIPALS, FOR PURPOSES OF THE ANTI-MONEY LAUNDERING LAWS.  NO PURCHASED ASSET
IS SUBJECT TO NULLIFICATION PURSUANT TO EXECUTIVE ORDER 13224 (THE “EXECUTIVE
ORDER”) OR THE REGULATIONS PROMULGATED BY THE OFFICE OF FOREIGN ASSETS CONTROL
OF THE UNITED STATES DEPARTMENT OF THE TREASURY (THE “OFAC REGULATIONS”) OR IN
VIOLATION OF THE EXECUTIVE ORDER OR THE OFAC REGULATIONS, AND NO MORTGAGOR OR
ANY OF ITS PRINCIPALS, IS SUBJECT TO THE PROVISIONS OF SUCH EXECUTIVE ORDER OR
THE OFAC REGULATIONS NOR LISTED AS A “BLOCKED PERSON” FOR PURPOSES OF THE OFAC
REGULATIONS.


V)                                     NON-USAGE FEE.  SELLER AGREES TO PAY TO
BUYER ON EACH REPURCHASE DATE THE ACCRUED AND UNPAID NON-USAGE FEE.


15.                               REPURCHASE DATE PAYMENTS/COLLECTIONS

On each Repurchase Date, Seller shall remit or shall cause to be remitted to
Buyer the Repurchase Price together with any other Obligations then due and
payable.


16.                               REPURCHASE OF PURCHASED ASSETS; CHANGE OF LAW


A)                                      UPON DISCOVERY BY SELLER OF A BREACH OF
ANY OF THE REPRESENTATIONS AND WARRANTIES SET FORTH IN APPENDIX A TO THIS
AGREEMENT, SELLER SHALL GIVE PROMPT WRITTEN NOTICE THEREOF TO BUYER.  UPON ANY
SUCH DISCOVERY BY BUYER, BUYER WILL NOTIFY SELLER.  IT IS UNDERSTOOD AND AGREED
THAT THE REPRESENTATIONS AND WARRANTIES SET FORTH IN APPENDIX A TO THIS
AGREEMENT SHALL SURVIVE DELIVERY OF THE RESPECTIVE CUSTODIAN’S LOAN FILES TO
CUSTODIAN AND SHALL INURE TO THE BENEFIT OF BUYER AND BUYER’S SUCCESSORS AND
ASSIGNS.  THE FACT THAT BUYER HAS CONDUCTED OR HAS FAILED TO CONDUCT ANY PARTIAL
OR COMPLETE DUE DILIGENCE INVESTIGATION IN CONNECTION WITH ITS PURCHASE OF ANY
LOAN OR LLC INTERESTS SHALL NOT AFFECT BUYER’S RIGHT TO DEMAND REPURCHASE AS
PROVIDED UNDER THIS AGREEMENT.  SELLER SHALL WITHIN FIVE (5) BUSINESS DAYS OF
THE EARLIER OF SELLER’S DISCOVERY OR SELLER’S RECEIVING NOTICE, WITH RESPECT TO
ANY LOAN OR LLC INTERESTS, OF (I) ANY BREACH OF A REPRESENTATION OR WARRANTY
CONTAINED IN APPENDIX A TO THIS AGREEMENT OR (II) ANY FAILURE TO DELIVER ANY OF
THE ITEMS REQUIRED TO BE DELIVERED AS PART OF THE CUSTODIAN’S LOAN FILE WITHIN
THE TIME PERIOD REQUIRED FOR DELIVERY PURSUANT TO THE CUSTODY AGREEMENT,
PROMPTLY CURE SUCH BREACH OR DELIVERY FAILURE IN ALL MATERIAL RESPECTS.  IF
WITHIN FIVE (5) BUSINESS DAYS AFTER THE EARLIER OF SELLER’S DISCOVERY OF SUCH
BREACH OR DELIVERY FAILURE OR SELLER’S RECEIVING NOTICE THEREOF SUCH BREACH OR
DELIVERY FAILURE HAS NOT BEEN REMEDIED BY SELLER, SELLER SHALL PROMPTLY UPON
RECEIPT OF WRITTEN INSTRUCTIONS FROM BUYER PURCHASE SUCH LOAN OR LLC INTERESTS,
AS APPLICABLE, AT A PURCHASE PRICE EQUAL TO THE REPURCHASE PRICE WITH RESPECT TO
SUCH LOAN OR LLC INTERESTS, AS APPLICABLE, BY DEPOSITING SUCH REPURCHASE PRICE
IN THE COLLECTION ACCOUNT; PROVIDED, HOWEVER, THAT, WITH THE EXCEPTION OF THE
DELIVERY OF A NOTE OR LLC CERTIFICATE, IF SELLER IS DILIGENTLY

36


--------------------------------------------------------------------------------





PURSUING A CURE OF SUCH BREACH OR DELIVERY FAILURE, SELLER SHALL HAVE TEN (10)
DAYS IN ADDITION TO SUCH FIVE (5) BUSINESS DAY PERIOD TO CURE SUCH BREACH OR
DELIVERY FAILURE IN ALL MATERIAL RESPECTS.


B)                                     IF BUYER DETERMINES THAT THE INTRODUCTION
OF, ANY CHANGE IN, OR THE INTERPRETATION OR ADMINISTRATION OF ANY REQUIREMENT OF
LAW HAS MADE IT UNLAWFUL OR COMMERCIALLY IMPRACTICABLE TO ENGAGE IN ANY
TRANSACTIONS WITH A PRICING RATE BASED ON LIBO RATE, THEN SELLER (I) SHALL, UPON
ITS RECEIPT OF NOTICE OF SUCH FACT AND DEMAND FROM BUYER (WITH A COPY OF SUCH
NOTICE TO CUSTODIAN), REPURCHASE THE PURCHASED ASSETS SUBJECT TO THE TRANSACTION
ON THE NEXT SUCCEEDING BUSINESS DAY AND, AT SELLER’S ELECTION, CONCURRENTLY
ENTER INTO A NEW TRANSACTION WITH BUYER WITH A PRICING RATE BASED ON THE PRIME
RATE PLUS THE MARGIN SET FORTH IN THE SIDE LETTER AS PART OF THE PRICING RATE
AND (II) MAY ELECT, BY GIVING NOTICE TO BUYER AND CUSTODIAN, THAT ALL NEW
TRANSACTIONS SHALL HAVE PRICING RATES BASED ON THE PRIME RATE PLUS SUCH MARGIN.


C)                                      IF BUYER DETERMINES IN ITS SOLE
DISCRETION THAT ANY CHANGE IN LAW REGARDING CAPITAL REQUIREMENTS HAS OR WOULD
HAVE THE EFFECT OF REDUCING THE RATE OF RETURN ON BUYER’S CAPITAL OR ON THE
CAPITAL OF ANY AFFILIATE OF BUYER AS A CONSEQUENCE OF SUCH CHANGE IN LAW ON THIS
AGREEMENT, THEN FROM TIME TO TIME SELLER WILL COMPENSATE BUYER OR BUYER’S
AFFILIATE, AS APPLICABLE, FOR SUCH REDUCED RATE OF RETURN SUFFERED AS A
CONSEQUENCE OF SUCH CHANGE IN LAW.  BUYER SHALL PROVIDE SELLER WITH PROMPT
NOTICE AS TO ANY CHANGE IN LAW.  NOTWITHSTANDING ANY OTHER PROVISIONS IN THIS
AGREEMENT, IN THE EVENT OF ANY SUCH CHANGE IN LAW, SELLER WILL HAVE THE RIGHT TO
TERMINATE ALL TRANSACTIONS THEN OUTSTANDING WITHOUT ANY PREPAYMENT PENALTY AS OF
A DATE SELECTED BY SELLER, WHICH DATE SHALL BE PRIOR TO THE THEN APPLICABLE
REPURCHASE DATE AND WHICH DATE SHALL THEREAFTER FOR ALL PURPOSES HEREOF BE
DEEMED TO BE THE REPURCHASE DATE.


17.                               RESERVED


18.                               REPURCHASE TRANSACTIONS

Buyer may, in its sole election, engage in repurchase transactions with the
Purchased Assets or otherwise pledge, hypothecate, assign, transfer or otherwise
convey the Purchased Assets with a counterparty of Buyer’s choice, in all cases
subject to Buyer’s obligation to reconvey the Purchased Assets (and not
substitutes therefor) on the Repurchase Date.  In the event Buyer engages in a
repurchase transaction with any of the Purchased Assets or otherwise pledges or
hypothecates any of the Purchased Assets, Buyer shall have the right to assign
to Buyer’s counterparty any of the applicable representations or warranties in
Appendix A to this Agreement and the remedies for breach thereof, as they relate
to the Purchased Assets that are subject to such repurchase transaction.


19.                               EVENTS OF DEFAULT

With respect to any Transactions covered by or related to this Agreement, the
occurrence of any of the following events shall constitute, if declared as such
by Buyer, an “Event of Default” other than the events described in (f) and (g)
below which, upon their occurrence, shall automatically constitute an Event of
Default:

37


--------------------------------------------------------------------------------





A)                                      SELLER FAILS TO TRANSFER THE PURCHASED
ASSETS TO BUYER ON THE APPLICABLE PURCHASE DATE (PROVIDED BUYER HAS TENDERED THE
RELATED PURCHASE PRICE); OR


B)                                     SELLER EITHER FAILS TO REPURCHASE THE
PURCHASED ASSETS ON THE APPLICABLE REPURCHASE DATE OR FAILS TO PERFORM ITS
OBLIGATIONS UNDER SECTION 6; OR


C)                                      ANY REPRESENTATION, WARRANTY OR
CERTIFICATION MADE OR DEEMED MADE HEREIN OR IN ANY OTHER PROGRAM DOCUMENT BY
SELLER OR GUARANTOR OR ANY CERTIFICATE FURNISHED TO BUYER PURSUANT TO THE
PROVISIONS THEREOF, SHALL PROVE TO HAVE BEEN FALSE OR MISLEADING IN ANY MATERIAL
RESPECT (WHICH FALSITY IS NOT CURED WITHIN TEN (10) BUSINESS DAYS OF THE EARLIER
OF (I) THE RECEIPT OF NOTICE BY SELLER OR GUARANTOR AND (II) ACTUAL KNOWLEDGE OF
SELLER OR GUARANTOR THEREOF, AND COULD REASONABLY RESULT IN A MATERIAL ADVERSE
EFFECT) AS OF THE TIME MADE OR FURNISHED (OTHER THAN THE REPRESENTATIONS AND
WARRANTIES SET FORTH IN APPENDIX A WHICH SHALL BE CONSIDERED SOLELY FOR THE
PURPOSE OF DETERMINING THE PURCHASE PRICE OF THE LOANS OR LLC INTERESTS, AS
APPLICABLE); UNLESS (I) SELLER OR GUARANTOR SHALL HAVE MADE ANY SUCH
REPRESENTATIONS AND WARRANTIES WITH KNOWLEDGE THAT THEY WERE MATERIALLY FALSE OR
MISLEADING AT THE TIME MADE AND THAT SUCH FALSITY COULD REASONABLY RESULT IN A
MATERIAL ADVERSE EFFECT, OR (II) ANY SUCH REPRESENTATIONS AND WARRANTIES HAVE
BEEN DETERMINED BY BUYER IN ITS SOLE DISCRETION TO BE MATERIALLY FALSE OR
MISLEADING ON A REGULAR BASIS AND THAT SUCH FALSITY COULD REASONABLY RESULT IN A
MATERIAL ADVERSE EFFECT); OR


D)                                     SELLER OR GUARANTOR SHALL FAIL TO OBSERVE
OR PERFORM ANY COVENANT OR AGREEMENT CONTAINED IN THIS AGREEMENT OR ANY OTHER
PROGRAM DOCUMENT AND SUCH FAILURE TO OBSERVE OR PERFORM SHALL CONTINUE
UNREMEDIED FOR A PERIOD OF FIVE (5) BUSINESS DAYS AFTER THE EARLIER OF (I)
RECEIPT OF NOTICE BY SELLER OR GUARANTOR OR (II) ACTUAL KNOWLEDGE OF SELLER OR
GUARANTOR; OR


E)                                      A FINAL JUDGMENT OR JUDGMENTS FOR THE
PAYMENT OF MONEY IN EXCESS OF $2,000,000 IN THE AGGREGATE (TO THE EXTENT THAT IT
IS, IN THE REASONABLE DETERMINATION OF BUYER, UNINSURED AND PROVIDED THAT ANY
INSURANCE OR OTHER CREDIT POSTED IN CONNECTION WITH AN APPEAL SHALL NOT BE
DEEMED INSURANCE FOR THESE PURPOSES) SHALL BE RENDERED AGAINST SELLER OR ANY OF
ITS SUBSIDIARIES BY ONE OR MORE COURTS, ADMINISTRATIVE TRIBUNALS OR OTHER BODIES
HAVING JURISDICTION OVER THEM AND THE SAME SHALL NOT BE DISCHARGED (OR PROVISION
SHALL NOT BE MADE FOR SUCH DISCHARGE) OR BONDED, OR A STAY OF EXECUTION THEREOF
SHALL NOT BE PROCURED, WITHIN SIXTY (60) DAYS FROM THE DATE OF ENTRY THEREOF AND
SELLER OR GUARANTOR OR ANY SUCH SUBSIDIARY SHALL NOT, WITHIN SAID PERIOD OF
SIXTY (60) DAYS, OR SUCH LONGER PERIOD DURING WHICH EXECUTION OF THE SAME SHALL
HAVE BEEN STAYED OR BONDED, APPEAL THEREFROM AND CAUSE THE EXECUTION THEREOF TO
BE STAYED DURING SUCH APPEAL; OR


F)                                        SELLER OR GUARANTOR SHALL ADMIT IN
WRITING ITS INABILITY TO PAY ITS DEBTS AS SUCH DEBTS BECOME DUE; OR


G)                                     SELLER OR GURANTOR OR ANY OF ITS
SUBSIDIARIES SHALL (I) APPLY FOR OR CONSENT TO THE APPOINTMENT OF, OR THE TAKING
OF POSSESSION BY, A RECEIVER, CUSTODIAN, TRUSTEE, EXAMINER OR LIQUIDATOR OF
ITSELF OR OF ALL OR A SUBSTANTIAL PART OF ITS PROPERTY, (II) MAKE A GENERAL
ASSIGNMENT FOR THE BENEFIT OF ITS CREDITORS, (III) COMMENCE A VOLUNTARY CASE
UNDER THE BANKRUPTCY CODE, (IV) FILE A PETITION SEEKING TO TAKE ADVANTAGE OF ANY
OTHER LAW RELATING TO BANKRUPTCY, INSOLVENCY, REORGANIZATION, LIQUIDATION,
DISSOLUTION, ARRANGEMENT OR WINDING-UP, OR COMPOSITION OR READJUSTMENT OF DEBTS,
(V) FAIL TO CONTROVERT IN A TIMELY AND APPROPRIATE MANNER, OR ACQUIESCE IN

38


--------------------------------------------------------------------------------





WRITING TO, ANY PETITION FILED AGAINST IT IN AN INVOLUNTARY CASE UNDER THE
BANKRUPTCY CODE OR (VI) TAKE ANY CORPORATE OR OTHER ACTION FOR THE PURPOSE OF
EFFECTING ANY OF THE FOREGOING; OR


H)                                     A PROCEEDING OR CASE SHALL BE COMMENCED,
WITHOUT THE APPLICATION OR CONSENT OF SELLER OR GUARANTOR OR ANY OF ITS
SUBSIDIARIES, IN ANY COURT OF COMPETENT JURISDICTION, SEEKING (I) ITS
REORGANIZATION, LIQUIDATION, DISSOLUTION, ARRANGEMENT OR WINDING-UP, OR THE
COMPOSITION OR READJUSTMENT OF ITS DEBTS, (II) THE APPOINTMENT OF, OR TAKING OF
POSSESSION BY, A RECEIVER, CUSTODIAN, TRUSTEE, EXAMINER, LIQUIDATOR OR THE LIKE
OF SELLER OR GUARANTOR OR ANY SUCH SUBSIDIARY OR OF ALL OR ANY SUBSTANTIAL PART
OF ITS PROPERTY, OR (III) SIMILAR RELIEF IN RESPECT OF SELLER OR GURANTOR OR ANY
SUCH SUBSIDIARY UNDER ANY LAW RELATING TO BANKRUPTCY, INSOLVENCY,
REORGANIZATION, LIQUIDATION, DISSOLUTION, ARRANGEMENT OR WINDING-UP, OR
COMPOSITION OR ADJUSTMENT OF DEBTS, AND SUCH PROCEEDING OR CASE SHALL CONTINUE
UNDISMISSED, OR AN ORDER, JUDGMENT OR DECREE APPROVING OR ORDERING ANY OF THE
FOREGOING SHALL BE ENTERED AND CONTINUE UNSTAYED AND IN EFFECT, FOR A PERIOD OF
SIXTY (60) OR MORE DAYS; OR AN ORDER FOR RELIEF AGAINST SELLER OR GUARANTOR OR
ANY SUCH SUBSIDIARY SHALL BE ENTERED IN AN INVOLUNTARY CASE UNDER THE BANKRUPTCY
CODE; OR


I)                                         WITHOUT THE EXPRESS PRIOR WRITTEN
CONSENT OF BUYER, THE CUSTODY AGREEMENT OR ANY PROGRAM DOCUMENT SHALL FOR
WHATEVER REASON (INCLUDING AN EVENT OF DEFAULT THEREUNDER) BE TERMINATED OR THE
LIEN ON THE COLLATERAL CREATED BY THIS AGREEMENT OR SELLER’S MATERIAL
OBLIGATIONS HEREUNDER SHALL CEASE TO BE IN FULL FORCE AND EFFECT, OR THE
ENFORCEABILITY THEREOF SHALL BE CONTESTED BY SELLER; OR


J)                                         ANY MATERIAL ADVERSE EFFECT OR BUYER
REASONABLY DETERMINES THAT THERE EXISTS A MATERIAL IMPAIRMENT OF SELLER’S OR
GUARANTOR’S ABILITY TO PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT, THE NOTE OR
ANY OTHER PROGRAM DOCUMENT; OR


K)                                      (I) ANY PERSON SHALL ENGAGE IN ANY
“PROHIBITED TRANSACTION” (AS DEFINED IN SECTION 406 OF ERISA OR SECTION 4975 OF
THE CODE) INVOLVING ANY PLAN OR MULTIEMPLOYER PLAN, (II) ANY MATERIAL
“ACCUMULATED FUNDING DEFICIENCY” (AS DEFINED IN SECTION 302 OF ERISA), WHETHER
OR NOT WAIVED, SHALL EXIST WITH RESPECT TO ANY PLAN OR MULTIEMPLOYER PLAN OR ANY
LIEN IN FAVOR OF PBGC OR A PLAN OR MULTIEMPLOYER PLAN SHALL ARISE ON THE ASSETS
OF SELLER OR ANY ERISA AFFILIATE, (III) A REPORTABLE EVENT SHALL OCCUR WITH
RESPECT TO, OR PROCEEDINGS SHALL COMMENCE TO HAVE A TRUSTEE APPOINTED, OR A
TRUSTEE SHALL BE APPOINTED, TO ADMINISTER OR TO TERMINATE, ANY PLAN, WHICH
REPORTABLE EVENT OR COMMENCEMENT OF PROCEEDINGS OR APPOINTMENT OF A TRUSTEE IS,
IN THE REASONABLE OPINION OF BUYER, LIKELY TO RESULT IN THE TERMINATION OF SUCH
PLAN FOR PURPOSES OF TITLE IV OF ERISA, (IV) ANY PLAN SHALL TERMINATE FOR
PURPOSES OF TITLE IV OF ERISA, (V) SELLER OR ANY ERISA AFFILIATE SHALL, OR IN
THE REASONABLE OPINION OF BUYER IS LIKELY TO, INCUR ANY LIABILITY IN CONNECTION
WITH A WITHDRAWAL FROM, OR THE INSOLVENCY OR REORGANIZATION OF, A MULTIEMPLOYER
PLAN OR (VI) ANY OTHER EVENT OR CONDITION SHALL OCCUR OR EXIST WITH RESPECT TO A
PLAN OR MULTIEMPLOYER PLAN; AND IN EACH CASE IN CLAUSES (I) THROUGH (VI) ABOVE,
SUCH EVENT OR CONDITION, TOGETHER WITH ALL OTHER SUCH EVENTS OR CONDITIONS, IF
ANY, COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT; OR


L)                                         ANY CHANGE IN CONTROL OF SELLER OR
GUARANTOR SHALL HAVE OCCURRED WITHOUT THE PRIOR CONSENT OF BUYER; OR

39


--------------------------------------------------------------------------------





M)                                   SELLER SHALL GRANT, OR SUFFER TO EXIST, ANY
LIEN ON ANY OF THE PURCHASED ASSETS OR THE COLLATERAL EXCEPT THE LIENS
CONTEMPLATED HEREBY; OR THE LIENS CONTEMPLATED HEREBY SHALL CEASE TO BE FIRST
PRIORITY PERFECTED LIENS ON THE PURCHASED ASSETS OR THE COLLATERAL IN FAVOR OF
BUYER OR SHALL BE LIENS IN FAVOR OF ANY PERSON OTHER THAN BUYER; OR


N)                                     BUYER SHALL REASONABLY REQUEST,
SPECIFYING THE REASONS FOR SUCH REQUEST, INFORMATION, AND/OR WRITTEN RESPONSES
TO SUCH REQUESTS, REGARDING THE FINANCIAL WELL-BEING OF SELLER AND SUCH
INFORMATION AND/OR RESPONSES SHALL NOT HAVE BEEN PROVIDED WITHIN FIVE (5)
BUSINESS DAYS OF SUCH REQUEST; OR


O)                                     SELLER OR ANY SUBSIDIARY OR AFFILIATE OF
SELLER SHALL DEFAULT UNDER, OR FAIL TO PERFORM AS REQUIRED UNDER, OR SHALL
OTHERWISE MATERIALLY BREACH THE TERMS OF ANY INSTRUMENT, AGREEMENT OR CONTRACT
BETWEEN SELLER OR SUCH OTHER ENTITY, ON THE ONE HAND, AND BUYER OR ANY OF
BUYER’S AFFILIATES ON THE OTHER; OR SELLER OR ANY SUBSIDIARY OR AFFILIATE OF
SELLER SHALL DEFAULT UNDER, OR FAIL TO PERFORM AS REQUESTED UNDER, THE TERMS OF
ANY REPURCHASE AGREEMENT, LOAN AND SECURITY AGREEMENT OR SIMILAR CREDIT FACILITY
OR AGREEMENT FOR BORROWED FUNDS ENTERED INTO BY SELLER OR SUCH OTHER ENTITY AND
ANY THIRD PARTY, WHICH DEFAULT OR FAILURE ENTITLES ANY PARTY TO REQUIRE
ACCELERATION OR PREPAYMENT OF ANY INDEBTEDNESS THEREUNDER IN AN AMOUNT GREATER
THAN $1,000,000.


20.                               REMEDIES

Upon the occurrence of an Event of Default, Buyer, at its option (which option
shall be deemed to have been exercised immediately upon the occurrence of an
Event of Default pursuant to Section 19(f) or (g) hereof), shall have any or all
of the following rights and remedies, which may be exercised by Buyer:


A)                                      THE REPURCHASE DATE FOR EACH TRANSACTION
HEREUNDER SHALL BE DEEMED IMMEDIATELY TO OCCUR.


B)                                (I)                                    
SELLER’S OBLIGATIONS HEREUNDER TO REPURCHASE ALL PURCHASED ASSETS AT THE
REPURCHASE PRICE THEREFOR ON THE REPURCHASE DATE IN SUCH TRANSACTIONS SHALL
THEREUPON BECOME IMMEDIATELY DUE AND PAYABLE; ALL INCOME PAID AFTER SUCH
EXERCISE OR DEEMED EXERCISE SHALL BE REMITTED TO AND RETAINED BY BUYER AND
APPLIED TO THE AGGREGATE REPURCHASE PRICES AND ANY OTHER AMOUNTS OWING BY SELLER
HEREUNDER; SELLER SHALL IMMEDIATELY DELIVER TO BUYER OR ITS DESIGNEE ANY AND ALL
ORIGINAL PAPERS, RECORDS AND FILES RELATING TO THE PURCHASED ASSETS SUBJECT TO
SUCH TRANSACTION THEN IN SELLER’S POSSESSION AND/OR CONTROL; AND ALL RIGHT,
TITLE AND INTEREST IN AND ENTITLEMENT TO SUCH PURCHASED ASSETS AND SERVICING
RIGHTS THEREON SHALL BE DEEMED TRANSFERRED TO BUYER.

(II)                             BUYER SHALL HAVE THE RIGHT TO (A) SELL, ON OR
FOLLOWING THE BUSINESS DAY FOLLOWING THE DATE ON WHICH THE REPURCHASE PRICE
BECAME DUE AND PAYABLE PURSUANT TO SECTION 20(B) WITHOUT NOTICE OR DEMAND OF ANY
KIND, AT A PUBLIC OR PRIVATE SALE AND AT SUCH PRICE OR PRICES AS BUYER MAY
REASONABLY DEEM SATISFACTORY ANY OR ALL PURCHASED ASSETS OR (B) IN ITS SOLE
DISCRETION, EXERCISED IN GOOD FAITH, ELECT, IN LIEU OF SELLING ALL OR A PORTION
OF SUCH PURCHASED ASSETS, TO GIVE SELLER CREDIT FOR SUCH PURCHASED ASSETS IN AN
AMOUNT EQUAL TO THE MARKET VALUE OF THE PURCHASED ASSETS AGAINST THE AGGREGATE
UNPAID

40


--------------------------------------------------------------------------------




REPURCHASE PRICE AND ANY OTHER AMOUNTS OWING BY SELLER HEREUNDER.  SELLER SHALL
REMAIN LIABLE TO BUYER FOR ANY AMOUNTS THAT REMAIN OWING TO BUYER FOLLOWING A
SALE AND/OR CREDIT UNDER THE PRECEDING SENTENCE.  THE PROCEEDS OF ANY
DISPOSITION OF PURCHASED ASSETS SHALL BE APPLIED: FIRST, TO THE COSTS AND
EXPENSES INCURRED BY BUYER IN CONNECTION WITH OR AS A RESULT OF AN EVENT OF
DEFAULT; SECOND, TO THE AGGREGATE REPURCHASE PRICES; THIRD, TO ALL OTHER
OBLIGATIONS; AND ANY AMOUNTS REMAINING SHALL BE PAID TO SELLER.

(III)                          THE PARTIES RECOGNIZE THAT IT MAY NOT BE POSSIBLE
TO PURCHASE OR SELL ALL OF THE PURCHASED ASSETS ON A PARTICULAR BUSINESS DAY, OR
IN A TRANSACTION WITH THE SAME PURCHASER, OR IN THE SAME MANNER BECAUSE THE
MARKET FOR SUCH PURCHASED ASSETS MAY NOT BE LIQUID.  IN VIEW OF THE NATURE OF
THE PURCHASED ASSETS, THE PARTIES AGREE THAT LIQUIDATION OF A TRANSACTION OR THE
UNDERLYING PURCHASED ASSETS DOES NOT REQUIRE A PUBLIC PURCHASE OR SALE AND THAT
A GOOD FAITH PRIVATE PURCHASE OR SALE SHALL BE DEEMED TO HAVE BEEN MADE IN A
COMMERCIALLY REASONABLE MANNER.  ACCORDINGLY, BUYER MAY ELECT THE TIME AND
MANNER OF LIQUIDATING ANY PURCHASED ASSET AND NOTHING CONTAINED HEREIN SHALL
OBLIGATE BUYER TO LIQUIDATE ANY PURCHASED ASSET ON THE OCCURRENCE OF AN EVENT OF
DEFAULT OR TO LIQUIDATE ALL PURCHASED ASSETS IN THE SAME MANNER OR ON THE SAME
BUSINESS DAY OR CONSTITUTE A WAIVER OF ANY RIGHT OR REMEDY OF BUYER. 
NOTWITHSTANDING THE FOREGOING, THE PARTIES TO THIS AGREEMENT AGREE THAT THE
TRANSACTIONS HAVE BEEN ENTERED INTO IN CONSIDERATION OF AND IN RELIANCE UPON THE
FACT THAT ALL TRANSACTIONS HEREUNDER CONSTITUTE A SINGLE BUSINESS AND
CONTRACTUAL OBLIGATION AND THAT EACH TRANSACTION HAS BEEN ENTERED INTO IN
CONSIDERATION OF THE OTHER TRANSACTIONS.


C)                                      IN ADDITION TO ITS RIGHTS HEREUNDER,
BUYER SHALL HAVE THE RIGHT TO PROCEED AGAINST ANY OF SELLER’S ASSETS WHICH MAY
BE IN THE POSSESSION OF BUYER, ANY OF BUYER’S AFFILIATES OR ITS DESIGNEE
(INCLUDING CUSTODIAN, TO THE EXTENT ACTING AS A CUSTODIAN FOR THE BENEFIT OF
BUYER), INCLUDING THE RIGHT TO LIQUIDATE SUCH ASSETS AND TO SET-OFF THE PROCEEDS
AGAINST MONEYS OWED BY SELLER TO BUYER PURSUANT TO THIS AGREEMENT.  BUYER MAY
SET OFF CASH, THE PROCEEDS OF THE LIQUIDATION OF THE PURCHASED ASSETS AND
ADDITIONAL PURCHASED ASSETS, ANY OTHER COLLATERAL OR ITS PROCEEDS AND ALL OTHER
SUMS OR OBLIGATIONS OWED BY BUYER TO SELLER HEREUNDER AGAINST ALL OF SELLER’S
OBLIGATIONS TO BUYER, WHETHER UNDER THIS AGREEMENT, UNDER A TRANSACTION, OR
UNDER ANY OTHER AGREEMENT BETWEEN THE PARTIES, OR OTHERWISE, WHETHER OR NOT SUCH
OBLIGATIONS ARE THEN DUE, WITHOUT PREJUDICE TO BUYER’S RIGHT TO RECOVER ANY
DEFICIENCY.


D)                                     BUYER SHALL HAVE THE RIGHT TO OBTAIN
PHYSICAL POSSESSION OF THE RECORDS AND ALL OTHER FILES OF SELLER RELATING TO THE
PURCHASED ASSETS AND ALL DOCUMENTS RELATING TO THE PURCHASED ASSETS WHICH ARE
THEN OR MAY THEREAFTER COME INTO THE POSSESSION OF SELLER OR ANY THIRD PARTY
ACTING FOR SELLER AND SELLER SHALL DELIVER TO BUYER SUCH ASSIGNMENTS AS BUYER
SHALL REQUEST.


E)                                      BUYER MAY DIRECT ALL PERSONS SERVICING
THE PURCHASED ASSETS TO TAKE SUCH ACTION WITH RESPECT TO THE PURCHASED ASSETS AS
BUYER DETERMINES APPROPRIATE.


F)                                        SELLER SHALL BE LIABLE TO BUYER FOR
THE AMOUNT OF ALL EXPENSES (PLUS INTEREST THEREON AT A RATE EQUAL TO THE DEFAULT
RATE), AND ALL COSTS AND EXPENSES INCURRED IN CONNECTION WITH HEDGING OR
COVERING TRANSACTIONS RELATED TO THE PURCHASED ASSETS.

41


--------------------------------------------------------------------------------





G)                                     SELLER SHALL CAUSE ALL SUMS RECEIVED BY
IT OR ON ITS BEHALF WITH RESPECT TO THE PURCHASED ASSETS TO BE DEPOSITED WITH
CUSTODIAN (OR SUCH OTHER PERSON AS BUYER MAY DIRECT) AFTER RECEIPT THEREOF.


H)                                     BUYER SHALL WITHOUT REGARD TO THE
ADEQUACY OF THE SECURITY FOR THE OBLIGATIONS, BE ENTITLED TO THE APPOINTMENT OF
A RECEIVER BY ANY COURT HAVING JURISDICTION, WITHOUT NOTICE, TO TAKE POSSESSION
OF AND PROTECT, COLLECT, MANAGE, LIQUIDATE, AND SELL THE PURCHASED ASSETS AND
ANY OTHER COLLATERAL OR ANY PORTION THEREOF, COLLECT THE PAYMENTS DUE WITH
RESPECT TO THE PURCHASED ASSETS AND ANY OTHER COLLATERAL OR ANY PORTION THEREOF,
AND DO ANYTHING THAT BUYER IS AUTHORIZED HEREUNDER TO DO.  SELLER SHALL PAY ALL
COSTS AND EXPENSES INCURRED BY BUYER IN CONNECTION WITH THE APPOINTMENT AND
ACTIVITIES OF SUCH RECEIVER.

Buyer may enforce its rights and remedies hereunder without prior judicial
process or hearing, and Seller hereby expressly waives, to the extent permitted
by law, any right Seller might otherwise have to require Buyer to enforce its
rights by judicial process.  Seller also waives, to the extent permitted by law,
any defense Seller might otherwise have to the Obligations, arising from use of
nonjudicial process, enforcement and sale of all or any portion of the Purchased
Assets and any other Collateral or from any other election of remedies.  Seller
recognizes that nonjudicial remedies are consistent with the usages of the
trade, are responsive to commercial necessity and are the result of a bargain at
arm’s length.

In addition to all the rights and remedies specifically provided herein, Buyer
shall have all other rights and remedies provided by applicable federal, state,
foreign, and local laws, whether existing at law, in equity or by statute.

Buyer shall have, except as otherwise expressly provided in this Agreement, the
right to exercise any of its rights and/or remedies without presentment, demand,
protest or further notice of any kind other than as expressly set forth herein,
all of which are hereby expressly waived by Seller.

Seller hereby authorizes Buyer, at Seller’s expense, to file such financing
statement or statements relating to the Purchased Assets and the Collateral
without Seller’s signature thereon as Buyer at its option may deem appropriate,
and appoints Buyer as Seller’s attorney-in-fact to execute any such financing
statement or statements in Seller’s name and to perform all other acts which
Buyer deems appropriate to perfect and continue the lien and security interest
granted hereby and to protect, preserve and realize upon the Purchased Assets
and the Collateral, including, but not limited to, the right to endorse notes,
complete blanks in documents and execute assignments on behalf of Seller as its
attorney-in-fact.  This power of attorney is coupled with an interest and is
irrevocable without Buyer’s consent.


21.                               DELAY NOT WAIVER; REMEDIES ARE CUMULATIVE

No failure on the part of Buyer to exercise, and no delay in exercising, any
right, power or remedy hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise by Buyer of any right, power or remedy hereunder
preclude any other or further exercise thereof or the exercise of any other
right, power or remedy.  All rights and remedies of Buyer provided for herein
are cumulative and in addition to any and all other rights and remedies provided
by law,

42


--------------------------------------------------------------------------------




the Program Documents and the other instruments and agreements contemplated
hereby and thereby, and are not conditional or contingent on any attempt by
Buyer to exercise any of its rights under any other related document.  Buyer may
exercise at any time after the occurrence of an Event of Default one or more
remedies, as it so desires, and may thereafter at any time and from time to time
exercise any other remedy or remedies.


22.                               USE OF EMPLOYEE PLAN ASSETS

No assets of an employee benefit plan subject to any provision of ERISA shall be
used by either party hereto in a Transaction.


23.                               INDEMNITY


A)                                      SELLER AGREES TO PAY ON DEMAND (I) ALL
REASONABLE OUT-OF-POCKET COSTS AND EXPENSES OF BUYER IN CONNECTION WITH THE
PREPARATION, EXECUTION, DELIVERY, MODIFICATION, ADMINISTRATION AND AMENDMENT OF
THE PROGRAM DOCUMENTS (INCLUDING, WITHOUT LIMITATION, (A) ALL COLLATERAL REVIEW
AND UCC SEARCH AND FILING FEES AND EXPENSES AND (B) THE REASONABLE FEES AND
EXPENSES OF COUNSEL FOR BUYER WITH RESPECT THERETO, WITH RESPECT TO ADVISING
BUYER AS TO ITS RIGHTS AND RESPONSIBILITIES, OR THE PERFECTION, PROTECTION OR
PRESERVATION OF RIGHTS OR INTERESTS, UNDER THIS AGREEMENT, WITH RESPECT TO
NEGOTIATIONS WITH SELLER OR WITH OTHER CREDITORS OF SELLER OR ANY OF THEIR
SUBSIDIARIES ARISING OUT OF ANY DEFAULT OR ANY EVENTS OR CIRCUMSTANCES THAT MAY
GIVE RISE TO A DEFAULT AND WITH RESPECT TO PRESENTING CLAIMS IN OR OTHERWISE
PARTICIPATING IN OR MONITORING ANY BANKRUPTCY, INSOLVENCY OR OTHER SIMILAR
PROCEEDING INVOLVING CREDITORS’ RIGHTS GENERALLY AND ANY PROCEEDING ANCILLARY
THERETO) AND (II) ALL COSTS AND EXPENSES OF BUYER IN CONNECTION WITH THE
ENFORCEMENT OF THIS AGREEMENT, WHETHER IN ANY ACTION, SUIT OR LITIGATION, ANY
BANKRUPTCY, INSOLVENCY OR OTHER SIMILAR PROCEEDING AFFECTING CREDITORS’ RIGHTS
GENERALLY (INCLUDING, WITHOUT LIMITATION, THE REASONABLE FEES AND EXPENSES OF
COUNSEL FOR BUYER) WHETHER OR NOT THE TRANSACTIONS CONTEMPLATED HEREBY ARE
CONSUMMATED.


B)                                     SELLER AGREES TO INDEMNIFY AND HOLD
HARMLESS BUYER AND EACH OF ITS RESPECTIVE AFFILIATES AND THEIR OFFICERS,
DIRECTORS, EMPLOYEES, AGENTS AND ADVISORS (EACH, AN “INDEMNIFIED PARTY”) FROM
AND AGAINST (AND WILL REIMBURSE EACH INDEMNIFIED PARTY AS THE SAME IS INCURRED)
ANY AND ALL CLAIMS, DAMAGES, LOSSES, LIABILITIES AND EXPENSES (INCLUDING,
WITHOUT LIMITATION, REASONABLE FEES AND EXPENSES OF COUNSEL) THAT MAY BE
INCURRED BY OR ASSERTED OR AWARDED AGAINST ANY INDEMNIFIED PARTY, IN EACH CASE
ARISING OUT OF OR IN CONNECTION WITH OR BY REASON OF (INCLUDING, WITHOUT
LIMITATION, IN CONNECTION WITH ANY INVESTIGATION, LITIGATION OR OTHER PROCEEDING
(WHETHER OR NOT SUCH INDEMNIFIED PARTY IS A PARTY THERETO) RELATING TO,
RESULTING FROM OR ARISING OUT OF ANY OF THE PROGRAM DOCUMENTS AND ALL OTHER
DOCUMENTS RELATED THERETO, ANY BREACH OF A REPRESENTATION OR WARRANTY OF SELLER
OR SELLER’S OFFICER IN THIS AGREEMENT OR ANY OTHER PROGRAM DOCUMENT, AND ALL
ACTIONS TAKEN PURSUANT THERETO) (I) THE TRANSACTIONS, THE ACTUAL OR PROPOSED USE
OF THE PROCEEDS OF THE TRANSACTIONS, THIS AGREEMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED THEREBY, INCLUDING, WITHOUT LIMITATION, ANY ACQUISITION OR PROPOSED
ACQUISITION OR ANY INDEMNITY PAYABLE UNDER ANY SERVICING AGREEMENT OR OTHER
SERVICING ARRANGEMENT, (II) THE ACTUAL OR ALLEGED PRESENCE OF HAZARDOUS
MATERIALS ON ANY PROPERTY OR ANY ENVIRONMENTAL ACTION RELATING IN ANY WAY TO ANY
PROPERTY OR (III) THE ACTUAL OR ALLEGED VIOLATION OF ANY FEDERAL, STATE,
MUNICIPAL OR LOCAL PREDATORY LENDING LAWS, EXCEPT TO THE EXTENT SUCH CLAIM,
DAMAGE, LOSS, LIABILITY OR EXPENSE IS FOUND IN A FINAL, NON-APPEALABLE JUDGMENT
BY A COURT OF COMPETENT JURISDICTION TO

43


--------------------------------------------------------------------------------





HAVE RESULTED FROM SUCH INDEMNIFIED PARTY’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.  SELLER ALSO AGREES NOT TO ASSERT ANY CLAIM AGAINST BUYER OR ANY OF
ITS AFFILIATES, OR ANY OF THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES,
ATTORNEYS AND AGENTS, ON ANY THEORY OF LIABILITY, FOR SPECIAL, INDIRECT,
CONSEQUENTIAL OR PUNITIVE DAMAGES ARISING OUT OF OR OTHERWISE RELATING TO THE
PROGRAM DOCUMENTS, THE ACTUAL OR PROPOSED USE OF THE PROCEEDS OF THE
TRANSACTIONS, THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED THEREBY. 
THE FOREGOING INDEMNITY AND AGREEMENT NOT TO ASSERT CLAIMS EXPRESSLY APPLIES,
WITHOUT LIMITATION, TO THE NEGLIGENCE (BUT NOT GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT) OF THE INDEMNIFIED PARTIES.


C)                                      IF SELLER FAILS TO PAY WHEN DUE ANY
COSTS, EXPENSES OR OTHER AMOUNTS PAYABLE BY IT UNDER THIS AGREEMENT, INCLUDING,
WITHOUT LIMITATION, REASONABLE FEES AND EXPENSES OF COUNSEL AND INDEMNITIES,
SUCH AMOUNT MAY BE PAID ON BEHALF OF SELLER BY BUYER, IN ITS SOLE DISCRETION AND
SELLER SHALL REMAIN LIABLE FOR ANY SUCH PAYMENTS TO BUYER.  NO SUCH PAYMENT BY
BUYER SHALL BE DEEMED A WAIVER OF ANY OF BUYER’S RIGHTS UNDER THE PROGRAM
DOCUMENTS.


D)                                     WITHOUT PREJUDICE TO THE SURVIVAL OF ANY
OTHER AGREEMENT OF SELLER HEREUNDER, THE AGREEMENTS AND OBLIGATIONS OF SELLER
CONTAINED IN THIS SECTION SHALL SURVIVE THE PAYMENT IN FULL OF THE REPURCHASE
PRICE AND ALL OTHER AMOUNTS PAYABLE HEREUNDER AND DELIVERY OF THE PURCHASED
ASSETS BY BUYER AGAINST FULL PAYMENT THEREFOR.


24.                               WAIVER OF REDEMPTION AND DEFICIENCY RIGHTS

Seller hereby expressly waives, to the fullest extent permitted by law, every
statute of limitation on a deficiency judgment, any reduction in the proceeds of
any Purchased Assets as a result of restrictions upon Buyer or Custodian
contained in the Program Documents or any other instrument delivered in
connection therewith, and any right that it may have to direct the order in
which any of the Purchased Assets shall be disposed of in the event of any
disposition pursuant hereto.


25.                               REIMBURSEMENT

All sums reasonably expended by Buyer in connection with the exercise of any
right or remedy provided for herein shall be and remain Seller’s obligation. 
Seller agrees to pay, with interest at the Default Rate to the extent that an
Event of Default has occurred, the reasonable out-of-pocket expenses and
reasonable attorneys’ fees incurred by Buyer and/or Custodian in connection with
the enforcement of the Program Documents, the taking of any action, including
legal action, required or permitted to be taken by Buyer (without duplication to
Buyer) and/or Custodian pursuant thereto, any “due diligence” or loan agent
reviews conducted by Buyer or on its behalf or any refinancing or restructuring
in the nature of a “workout”.  If Buyer determines that, due to the introduction
of, any change in, or the compliance by Buyer with (i) any eurocurrency reserve
requirement or (ii) the interpretation of any law, regulation or any guideline
or request from any central bank or other Governmental Authority (whether or not
having the force of law), there shall be an increase in the cost to Buyer in
engaging in the present or any future Transactions, then Seller agrees to pay to
Buyer, from time to time, upon demand by Buyer (with a copy to Custodian) the
actual cost of additional amounts as specified by Buyer to compensate Buyer for
such increased costs.  Notwithstanding any other provisions in this

44


--------------------------------------------------------------------------------




Agreement, in the event of any such change in the eurocurrency reserve
requirement or the interpretation of any law, regulation or any guideline or
request from any central bank or other Governmental Authority, Seller will have
the right to terminate all Transactions then outstanding as of a date selected
by Seller, which date shall be prior to the applicable Repurchase Date and which
date shall thereafter for all purposes hereof, be deemed to be the Repurchase
Date.  In addition, Buyer shall promptly notify Seller if any events in clause
(i) or (ii) of this Section 25 occur.

In addition to any rights and remedies of Buyer hereunder and by law, Buyer
shall have the right, without prior notice to Seller, any such notice being
expressly waived by Seller to the extent permitted by applicable law, upon any
amount becoming due and payable by Seller hereunder (whether at the stated
maturity, by acceleration or otherwise) to set-off and appropriate and apply
against such amount any and all deposits (general or special, time or demand,
provisional or final), in any currency, and any other credits, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by Buyer or any
Affiliate thereof to or for the credit or the account of Seller or any Affiliate
thereof.  Buyer agrees promptly to notify Seller after any such set off and
application made by Buyer; provided, that the failure to give such notice shall
not affect the validity of such set off and application.


26.                               FURTHER ASSURANCES

Seller agrees to do such further acts and things and to execute and deliver to
Buyer such additional assignments, acknowledgments, agreements, powers and
instruments as are reasonably required by Buyer to carry into effect the intent
and purposes of this Agreement, to perfect the interests of Buyer in the
Purchased Assets or to better assure and confirm unto Buyer its rights, powers
and remedies hereunder.


27.                               ENTIRE AGREEMENT; PRODUCT OF NEGOTIATION

This Agreement supersedes and integrates all previous negotiations, contracts,
agreements and understandings between the parties relating to a sale and
repurchase of Purchased Assets and Additional Purchased Assets thereto, and it,
together with the other Program Documents, and the other documents delivered
pursuant hereto or thereto, contains the entire final agreement of the parties. 
No prior negotiation, agreement, understanding or prior contract shall have any
validity hereafter.


28.                               TERMINATION

This Agreement shall remain in effect until the earlier of: (i) October 12,
2007; provided, that such date may be extended, in Buyer’s sole discretion, upon
written request of Seller delivered to Buyer not less than 30 days prior to such
date, or (ii) at Buyer’s option, the occurrence of an Event of Default (such
date, the “Termination Date”).  However, no such termination shall affect
Seller’s outstanding obligations to Buyer at the time of such termination. 
Pursuant to any extension of this Agreement, Seller shall pay to Buyer the
Renewal Fee.  Seller’s obligations to indemnify Buyer pursuant to this Agreement
shall survive the termination hereof. 

45


--------------------------------------------------------------------------------





FAILURE OF BUYER TO RESPOND TO SELLER’S REQUEST FOR AN EXTENSION PURSUANT TO
CLAUSE (I) ABOVE SHALL BE DEEMED A REJECTION OF SUCH REQUEST.


29.                               ASSIGNMENT


A)                                      THE PROGRAM DOCUMENTS ARE NOT ASSIGNABLE
BY SELLER.  BUYER MAY FROM TIME TO TIME ASSIGN ALL OR A PORTION OF ITS RIGHTS
AND OBLIGATIONS UNDER THIS AGREEMENT AND THE PROGRAM DOCUMENTS; PROVIDED,
HOWEVER, THAT BUYER SHALL MAINTAIN, FOR REVIEW BY SELLER UPON WRITTEN REQUEST, A
REGISTER OF ASSIGNEES AND A COPY OF AN EXECUTED ASSIGNMENT AND ACCEPTANCE BY
BUYER AND ASSIGNEE (“ASSIGNMENT AND ACCEPTANCE”), SPECIFYING THE PERCENTAGE OR
PORTION OF SUCH RIGHTS AND OBLIGATIONS ASSIGNED.  UPON SUCH ASSIGNMENT, (A) SUCH
ASSIGNEE SHALL BE A PARTY HERETO AND TO EACH PROGRAM DOCUMENT TO THE EXTENT OF
THE PERCENTAGE OR PORTION SET FORTH IN THE ASSIGNMENT AND ACCEPTANCE, AND SHALL
SUCCEED TO THE APPLICABLE RIGHTS AND OBLIGATIONS OF BUYER HEREUNDER, AND (B)
BUYER SHALL, TO THE EXTENT THAT SUCH RIGHTS AND OBLIGATIONS HAVE BEEN SO
ASSIGNED BY IT TO EITHER (I) AN AFFILIATE OF BUYER WHICH ASSUMES THE OBLIGATIONS
OF SUCH BUYER OR (II) TO ANOTHER PERSON WHICH ASSUMES THE OBLIGATIONS OF BUYER,
BE RELEASED FROM ITS OBLIGATIONS HEREUNDER ACCRUING THEREAFTER AND UNDER THE
PROGRAM DOCUMENTS.  UNLESS OTHERWISE STATED IN THE ASSIGNMENT AND ACCEPTANCE,
SELLER SHALL CONTINUE TO TAKE DIRECTIONS SOLELY FROM BUYER UNLESS OTHERWISE
NOTIFIED BY BUYER IN WRITING.  BUYER MAY DISTRIBUTE TO ANY PROSPECTIVE ASSIGNEE
ANY DOCUMENT OR OTHER INFORMATION DELIVERED TO BUYER BY SELLER.  NOTWITHSTANDING
ANY ASSIGNMENT BY BUYER PURSUANT TO THIS SECTION 29, BUYER SHALL REMAIN LIABLE
AS TO THE TRANSACTIONS.


B)                                     BUYER MAY SELL TO ONE OR MORE PERSONS
PARTICIPATIONS IN ALL OR A PORTION OF ITS RIGHTS AND OBLIGATIONS UNDER THIS
AGREEMENT OR OTHERWISE ENTER INTO ONE OR MORE SYNDICATIONS OF ITS RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT.  IN THE EVENT OF ANY SUCH SALE OR SYNDICATION,
BUYER SHALL BE ENTITLED, AFTER CONSULTATION WITH SELLER, TO CHANGE THE
STRUCTURE, TERMS (INCLUDING PRICING) OR AMOUNT, IF BUYER DETERMINES THAT SUCH
CHANGES ARE ADVISABLE IN ORDER TO ACHIEVE A SUCCESSFUL SALE OR SYNDICATION;
PROVIDED, HOWEVER THAT SUCH CHANGE TO THE STRUCTURE, TERMS (INCLUDING PRICING)
OR AMOUNT IS NOT REASONABLY LIKELY TO TRIGGER AN EVENT OF DEFAULT.  WITH RESPECT
TO ANY SUCH SALE OR SYNDICATION, SELLER AGREES TO (A) PROVIDE AND CAUSE ITS
OFFICERS, DIRECTORS AND ADVISORS TO PROVIDE BUYER AND ANY OTHER PROPOSED BUYER
THAT BECOMES PART OF THE SYNDICATE OF BUYERS UPON REQUEST WITH ALL INFORMATION
REASONABLY DEEMED NECESSARY BY BUYER TO EFFECTUATE SUCH SALE OR SYNDICATION, (B)
ASSIST BUYER UPON ITS REASONABLE REQUEST IN THE PREPARATION OF AN OFFERING
MEMORANDUM TO BE USED IN CONNECTION WITH SUCH SALE OR SYNDICATION AND (C) MAKE
AVAILABLE THE OFFICERS, DIRECTORS AND ADVISORS OF SELLER AND ITS AFFILIATES,
FROM TIME TO TIME, TO ATTEND AND MAKE PRESENTATIONS REGARDING THE BUSINESS AND
PROSPECTS OF SELLER AND ITS AFFILIATES, AS APPROPRIATE, AT A MEETING OR MEETINGS
OF PROSPECTIVE BUYERS.  NOTWITHSTANDING THE TERMS OF SECTION 8, EACH PARTICIPANT
OF BUYER SHALL BE ENTITLED TO THE ADDITIONAL COMPENSATION AND OTHER RIGHTS AND
PROTECTIONS AFFORDED BUYER UNDER SECTION 8 TO THE SAME EXTENT AS BUYER WOULD
HAVE BEEN ENTITLED TO RECEIVE THEM WITH RESPECT TO THE PARTICIPATION SOLD TO
SUCH PARTICIPANT.


30.                               AMENDMENTS, ETC.

No amendment or waiver of any provision of this Agreement nor any consent to any
failure to comply herewith or therewith shall in any event be effective unless
the same shall be in writing and signed by Seller and Buyer, and then such
amendment, waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given.

46


--------------------------------------------------------------------------------





31.                               SEVERABILITY

If any provision of Program Document is declared invalid by any court of
competent jurisdiction, such invalidity shall not affect any other provision of
the Program Documents, and each Program Document shall be enforced to the
fullest extent permitted by law.


32.                               BINDING EFFECT; GOVERNING LAW

This Agreement shall be binding and inure to the benefit of the parties hereto
and their respective successors and assigns, except that Seller may not assign
or transfer any of its rights or obligations under this Agreement or any other
Program Document without the prior written consent of Buyer.  THIS AGREEMENT
SHALL BE CONSTRUED IN ACCORDANCE WITH, AND GOVERNED BY, THE LAW OF THE STATE OF
NEW YORK, WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF.


33.                               CONSENT TO JURISDICTION

SELLER HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY AND ALL RIGHTS TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT, THE PROGRAM DOCUMENTS OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.  SELLER HEREBY IRREVOCABLY AND UNCONDITIONALLY
CONSENTS, ON BEHALF OF ITSELF AND ITS PROPERTY, TO THE NON EXCLUSIVE
JURISDICTION OF ANY COURT OF THE STATE OF NEW YORK, OR IN THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, ARISING OUT OF OR RELATING
TO THE PROGRAM DOCUMENTS IN ANY ACTION OR PROCEEDING.  SELLER HEREBY SUBMITS TO,
AND WAIVES ANY OBJECTION SELLER MAY HAVE TO, NON EXCLUSIVE PERSONAL JURISDICTION
AND VENUE IN THE COURTS OF THE STATE OF NEW YORK AND THE UNITED STATES DISTRICT
COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, WITH RESPECT TO ANY DISPUTES
ARISING OUT OF OR RELATING TO THE PROGRAM DOCUMENTS.  SELLER HEREBY IRREVOCABLY
CONSENTS TO THE SERVICE OF A SUMMONS AND COMPLAINT AND OTHER PROCESS IN ANY
ACTION, CLAIM OR PROCEEDING BROUGHT BY BUYER IN CONNECTION WITH THIS AGREEMENT
OR THE OTHER PROGRAM DOCUMENTS, ANY RIGHTS OR OBLIGATIONS HEREUNDER OR
THEREUNDER, OR THE PERFORMANCE OF SUCH RIGHTS AND OBLIGATIONS, ON BEHALF OF
ITSELF OR ITS PROPERTY, IN THE MANNER SPECIFIED IN THIS SECTION 33 AND TO
SELLER’S ADDRESS SPECIFIED IN SECTION 36 OR SUCH OTHER ADDRESS AS SELLER SHALL
HAVE PROVIDED IN WRITING TO BUYER.  NOTHING IN THIS SECTION 33 SHALL AFFECT THE
RIGHT OF THE BUYER TO (I) SERVE LEGAL PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW, OR (II) BRING ANY ACTION OR PROCEEDING AGAINST SELLER OR ITS
PROPERTIES IN THE COURTS OF ANY OTHER JURISDICTIONS.

47


--------------------------------------------------------------------------------





34.                               SINGLE AGREEMENT

Seller and Buyer acknowledge that, and have entered hereinto and will enter into
each Transaction hereunder in consideration of and in reliance upon the fact
that, all Transactions hereunder constitute a single business and contractual
relationship and have been made in consideration of each other.  Accordingly,
Seller and Buyer each agree (i) to perform all of its obligations in respect of
each Transaction hereunder, and that a default in the performance of any such
obligations shall constitute a default by it in respect of all Transactions
hereunder, and (ii) that payments, deliveries and other transfers made by any of
them in respect of any Transaction shall be deemed to have been made in
consideration of payments, deliveries and other transfer in respect of any other
Transaction hereunder, and the obligations to make any such payments, deliveries
and other transfers may be applied against each other and netted.


35.                               INTENT

Seller and Buyer recognize that each Transaction is a “repurchase agreement” as
that term is defined in Section 101 of Title 11 of the United States Code, as
amended (“USC”) (except insofar as the Loans or LLC Interests subject to such
Transaction or the term of such Transaction would render such definition
inapplicable), a “forward contract” as that term is defined in Section 101 of
Title 11 of the USC and a “securities contract” as that term is defined in
Section 741 of Title 11 of the USC (except insofar as the Loans or LLC Interests
subject to such Transaction or the term of such Transaction would render such
definition inapplicable).

It is understood that Buyer’s right to liquidate the Purchased Assets delivered
to it in connection with the Transactions hereunder or to exercise any other
remedies pursuant to Section 20 hereof is a contractual right to liquidate such
Transaction as described in Sections 555 and 559 of Title 11 of the USC.


36.                               NOTICES AND OTHER COMMUNICATIONS

Except as provided herein, any notice required or permitted by this Agreement
shall be in writing and shall be effective and deemed delivered only when
received by the party to which it is sent; provided, however, that a facsimile
transmission shall be deemed to be received when transmitted so long as the
transmitting machine has provided an electronic confirmation (without error
message) of such transmission.  Any such notice shall be sent to a party at the
address or facsimile transmission number set forth below:

if to Loan Seller:

Spirit SPE Warehouse Funding, LLC

14631 N. Scottsdale Road

Suite 200

Scottsdale, Arizona 85254-2711

Attention:

Catherine Stevenson

Telephone:

(480) 606-0820

Facsimile:

(480) 606-0826

 

 

with a copy to:

 

 

48


--------------------------------------------------------------------------------




 

Kutak Rock LLP

1801 California St., Suite 3100

Denver, Colorado 80202

Attention:

Paul E. Belitz, Esq.

Telephone:

(303) 297-2400

Facsimile:

(303) 292-7799

 

if to LLC Seller:

 

Spirit Finance Acquisitions, LLC

14631 N. Scottsdale Road

Suite 200

Scottsdale, Arizona 85254-2711

Attention:

Catherine Stevenson

Telephone:

(480) 606-0820

Facsimile:

(480) 606-0826

 

 

with a copy to:

Kutak Rock LLP

1801 California St., Suite 3100

Denver, Colorado 80202

Attention:

Paul E. Belitz, Esq.

Telephone:

(303) 297-2400

Facsimile:

(303) 292-7799

 

if to Spirit Seller:

 

Spirit Finance Corporation

14631 N. Scottsdale Road

Suite 200

Scottsdale, Arizona 85254-2711

Attention:

Catherine Stevenson

Telephone:

(480) 606-0820

Facsimile:

(480) 606-0826

 

 

with a copy to:

Kutak Rock LLP

1801 California St., Suite 3100

Denver, Colorado 80202

Attention:

Paul E. Belitz, Esq.

Telephone:

(303) 297-2400

Facsimile:

(303) 292-7799

 

if to Buyer or Agent:

 

Citigroup Global Markets Realty Corp.

390 Greenwich Street

 

49


--------------------------------------------------------------------------------




 

New York, New York 10013

Attention: Christian Anderson

Telephone: (212) 723-9714

Facsimile: (212) 723-8591

 

Citigroup Global Markets Realty Corp.

390 Greenwich Street

New York, New York 10013

Attention: John Pawlowski

Telephone: (212) 723-4928

Facsimile: (212) 723-8591

 

as such address or number may be changed by like notice.


37.                               CONFIDENTIALITY

Buyer acknowledges that Spirit Seller is a public company subject to the
Securities Act of 1933 and Securities Exchange Act of 1934 and that the
information furnished by Spirit Seller to Buyer in the Collection Report, Asset
Base Certificate and otherwise under this Agreement may constitute material
non-public information (“Confidential Information”) within the meaning of such
acts.  Except as consented to by Spirit Seller, Buyer hereby agrees that it will
keep all Confidential Information confidential and not disclose such
Confidential Information to any third party and will not engage in, directly or
indirectly, any transactions involving Spirit Seller’s publicly traded
securities based upon such Confidential Information. Notwithstanding the
foregoing provisions of this Section 37, nothing herein shall prevent any
division or department of Buyer from engaging in any lawful transaction in
Spirit Seller’s publicly traded securities in connection with the ordinary
course of the business of such division or department, provided that the
decision to enter into such transaction is, as required by applicable law, not
based, in whole or in part, on any part of the Confidential Information that is
material non-public information.

This Agreement and its terms, provisions, supplements and amendments, and
transactions and notices hereunder, are proprietary to Buyer and Agent and shall
be held by Seller (and Seller shall cause Servicer to hold it) in strict
confidence and shall not be disclosed to any third party without the consent of
Buyer except for (i) disclosure to Seller’s direct and indirect parent
companies, directors, attorneys, agents or accountants, provided that such
attorneys or accountants likewise agree to be bound by this covenant of
confidentiality or (ii) upon prior written notice to Buyer, disclosure required
by law, rule, regulation or order of a court or other regulatory body or (iii)
to the extent necessary in dealing with obligors or tenants in connection with
Purchased Assets or (iv) with prior written notice to Buyer, to any approved
Hedge Counterparty to the extent necessary to obtain any Hedge Instrument
hereunder or (v) with prior written notice to Buyer, any required Securities and
Exchange Commission or state securities’ law disclosures or filings; provided,
that Spirit Seller shall not file the Side Letter with the Securities and
Exchange Commission or state securities office, unless otherwise agreed by Buyer
in writing, and Spirit Seller agrees to use best efforts not to file the terms
of the Side Letter with any such filing.  Notwithstanding anything herein to the
contrary, each party (and each employee, representative, or other agent of each
party) may disclose to any and all persons, without limitation of any kind, the
tax treatment and tax structure of the transaction and all

50


--------------------------------------------------------------------------------




materials of any kind (including opinions or other tax analyses) that are
provided to it relating to such tax treatment and tax structure.  For this
purpose, tax treatment and tax structure shall not include (i) the identity of
any existing or future party (or any Affiliate of such party) to this Agreement
or (ii) any specific pricing information or other commercial terms, including
the amount of any fees, expenses, rates or payments arising in connection with
the transactions contemplated by this Agreement.


38.                               HEDGE INSTRUMENTS


SELLER SHALL NOTIFY BUYER TWO (2) BUSINESS DAYS PRIOR TO ENTERING INTO ANY HEDGE
INSTRUMENTS.


39.                               DUE DILIGENCE

Seller agrees to promptly provide Buyer and its agents with access to, copies of
and extracts from any and all documents, records, agreements, instruments or
information (including, without limitation, any of the foregoing in computer
data banks and computer software systems) relating to its financial condition,
the performance of its obligations under the Program Documents, the documents
contained in the Servicing File or the Purchased Assets in the possession, or
under the control, of Seller.  In addition, Buyer has the right to perform
continuing due diligence reviews of (x) Seller and its Affiliates, directors,
officers, employees and significant shareholders, including, without limitation,
their respective financial condition and performance of their obligations under
the Program Documents, (y) the Servicing File and the Purchased Assets and (z)
Servicer.  Seller shall also make available to Buyer a knowledgeable financial
or accounting officer for the purpose of answering questions respecting the
Purchased Assets.  Without limiting the generality of the foregoing, Seller
acknowledges that Buyer shall enter into transactions with Seller based solely
upon the information provided by Seller to Buyer and the representations,
warranties and covenants contained herein, and that Buyer, at its option, has
the right at any time to conduct a partial or complete due diligence review on
some or all of the Purchased Assets, including, without limitation, ordering new
credit reports, new Appraisals on the related Mortgaged Properties and otherwise
re-generating the information used to originate such Purchased Assets.  Seller
shall pay Buyer’s out-of-pocket costs and expenses incurred by Buyer in
connection with any due diligence hereunder.

[Signature Page Follows]

51


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, Buyer and Seller have caused their names to be signed to
this Agreement by their respective officers thereunto duly authorized as of the
date first above written.

CITIGROUP GLOBAL MARKETS REALTY
CORP., as Buyer and Agent, as applicable

 

 

 

 

 

By:

/s/ John Pawlowski

 

Name:  John Pawlowski

 

Title:    Authorized Signer

 

 

 

 

 

SPIRIT FINANCE ACQUISITIONS, LLC, as LLC
Seller

 

 

 

 

 

By:

/s/ Catherine Long

 

Name:  Catherine Long

 

Title:    Senior Vice President

 

 

 

 

 

SPIRIT SPE WAREHOUSE FUNDING, LLC, as
Loan Sellers

 

 

 

 

 

By:

/s/ Michael T. Bennett

 

Name:  Michael T. Bennett

 

Title:    Senior Vice President

 

 

 

 

Acknowledged and Consented to:

 

 

 

SPIRIT FINANCE CORPORATION, as
Guarantor

 

 

 

 

 

By:

/s/ Christopher H. Volk

 

Name:  Christopher H. Volk

 

Title:    President

 

 


--------------------------------------------------------------------------------


 

SPIRIT FINANCE CORPORATION, as Spirit
Seller

 

 

 

 

 

By:

/s/ Catherine Long

 

Name:  Catherine Long

 

Title:    Chief Financial Officer

 


--------------------------------------------------------------------------------


Annex I

Buyer Acting as Agent

This Annex I forms a part of the Master Repurchase Agreement, dated as of
October 13, 2006 (the “Agreement”), among Citigroup Global Markets Realty Corp.,
Spirit Finance Acquisitions, LLC, Spirit SPE Warehouse Funding, LLC and Spirit
Finance Corporation.  This Annex I sets forth the terms and conditions governing
all transactions in which a party selling assets or buying assets, as the case
may be (“Agent”), in a Transaction is acting as agent for one or more third
parties (each, a “Principal”).  Capitalized terms used but not defined in this
Annex I shall have the meanings ascribed to them in the Agreement.

1.                                       ADDITIONAL REPRESENTATIONS.  AGENT
HEREBY MAKES THE FOLLOWING REPRESENTATIONS, WHICH SHALL CONTINUE DURING THE TERM
OF ANY TRANSACTION: PRINCIPAL HAS DULY AUTHORIZED AGENT TO EXECUTE AND DELIVER
THE AGREEMENT ON ITS BEHALF, HAS THE POWER TO SO AUTHORIZE AGENT AND TO ENTER
INTO THE TRANSACTIONS CONTEMPLATED BY THE AGREEMENT AND TO PERFORM THE
OBLIGATIONS OF SELLER OR BUYER, AS THE CASE MAY BE, UNDER SUCH TRANSACTIONS, AND
HAS TAKEN ALL NECESSARY ACTION TO AUTHORIZE SUCH EXECUTION AND DELIVERY BY AGENT
AND SUCH PERFORMANCE BY IT.

2.                                       IDENTIFICATION OF PRINCIPALS.  AGENT
AGREES (A) TO PROVIDE THE OTHER PARTY, PRIOR TO THE DATE ON WHICH THE PARTIES
AGREE TO ENTER INTO ANY TRANSACTION UNDER THE AGREEMENT, WITH A WRITTEN LIST OF
PRINCIPALS FOR WHICH IT INTENDS TO ACT AS AGENT (WHICH LIST MAY BE AMENDED IN
WRITING FROM TIME TO TIME WITH THE CONSENT OF THE OTHER PARTY), AND (B) TO
PROVIDE THE OTHER PARTY, BEFORE THE CLOSE OF BUSINESS ON THE NEXT BUSINESS DAY
AFTER ORALLY AGREEING TO ENTER INTO A TRANSACTION, WITH NOTICE OF THE SPECIFIC
PRINCIPAL OR PRINCIPALS FOR WHOM IT IS ACTING IN CONNECTION WITH SUCH
TRANSACTION.  IF (I) AGENT FAILS TO IDENTIFY SUCH PRINCIPAL OR PRINCIPALS PRIOR
TO THE CLOSE OF BUSINESS ON SUCH NEXT BUSINESS DAY OR (II) THE OTHER PARTY SHALL
DETERMINE IN ITS SOLE DISCRETION THAT ANY PRINCIPAL OR PRINCIPALS IDENTIFIED BY
AGENT ARE NOT ACCEPTABLE TO IT, THE OTHER PARTY MAY REJECT AND RESCIND ANY
TRANSACTION WITH SUCH PRINCIPAL OR PRINCIPALS, RETURN TO AGENT ANY PURCHASED
ASSETS OR PORTION OF THE PURCHASE PRICE, AS THE CASE MAY BE, PREVIOUSLY
TRANSFERRED TO THE OTHER PARTY AND REFUSE ANY FURTHER PERFORMANCE UNDER SUCH
TRANSACTION, AND AGENT SHALL IMMEDIATELY RETURN TO THE OTHER PARTY ANY PORTION
OF THE PURCHASE PRICE OR PURCHASED ASSETS, AS THE CASE MAY BE, PREVIOUSLY
TRANSFERRED TO AGENT IN CONNECTION WITH SUCH TRANSACTION; PROVIDED, HOWEVER,
THAT (A) THE OTHER PARTY SHALL PROMPTLY (AND IN ANY EVENT WITHIN ONE BUSINESS
DAY) NOTIFY AGENT OF ITS DETERMINATION TO REJECT AND RESCIND SUCH TRANSACTION
AND (B) TO THE EXTENT THAT ANY PERFORMANCE WAS RENDERED BY ANY PARTY UNDER ANY
TRANSACTION REJECTED BY THE OTHER PARTY, SUCH PARTY SHALL REMAIN ENTITLED TO ANY
PRICE DIFFERENTIAL OR OTHER AMOUNTS THAT WOULD HAVE BEEN PAYABLE TO IT WITH
RESPECT TO SUCH PERFORMANCE IF SUCH TRANSACTION HAD NOT BEEN REJECTED.  THE
OTHER PARTY ACKNOWLEDGES THAT AGENT SHALL NOT HAVE ANY OBLIGATION TO PROVIDE IT
WITH CONFIDENTIAL INFORMATION REGARDING THE FINANCIAL STATUS OF ITS PRINCIPALS;
AGENT AGREES, HOWEVER, THAT IT WILL ASSIST THE OTHER PARTY IN OBTAINING FROM
AGENT’S PRINCIPALS SUCH INFORMATION REGARDING THE FINANCIAL STATUS OF SUCH
PRINCIPALS AS THE OTHER PARTY MAY REASONABLY REQUEST.

1


--------------------------------------------------------------------------------




3.                                       LIMITATION OF AGENT’S LIABILITY.  THE
PARTIES EXPRESSLY ACKNOWLEDGE THAT IF THE REPRESENTATIONS OF AGENT UNDER THE
AGREEMENT, INCLUDING THIS ANNEX I, ARE TRUE AND CORRECT IN ALL MATERIAL RESPECTS
DURING THE TERM OF ANY TRANSACTION AND AGENT OTHERWISE COMPLIES WITH THE
PROVISIONS OF THIS ANNEX I, THEN (A) AGENT’S OBLIGATIONS UNDER THE AGREEMENT
SHALL NOT INCLUDE A GUARANTEE OF PERFORMANCE BY ITS PRINCIPAL OR PRINCIPALS AND
(B) THE OTHER PARTY’S REMEDIES SHALL NOT INCLUDE A RIGHT OF SETOFF IN RESPECT OF
RIGHTS OR OBLIGATIONS, IF ANY, OF AGENT ARISING IN OTHER TRANSACTIONS IN WHICH
AGENT IS ACTING AS PRINCIPAL.

4.                                       MULTIPLE PRINCIPALS.

(a)                                  In the event that Agent proposes to act for
more than one Principal hereunder, Agent and the other party shall elect whether
(i) to treat Transactions under the Agreement as transactions entered into on
behalf of separate Principals or (ii) to aggregate such Transactions as if they
were transactions by a single Principal.  Failure to make such an election in
writing shall be deemed an election to treat Transactions under the Agreement as
transactions on behalf of a single Principal.

(b)                                 In the event that Agent and the other party
elect (or are deemed to elect) to treat Transactions under the Agreement as
transactions on behalf of separate Principals, the parties agree that (i) Agent
will provide the other party, together with the notice described in Section 2(b)
of this Annex I, notice specifying the portion of each Transaction allocable to
the account of each of the Principals for which it is acting (to the extent that
any such Transaction is allocable to the account of more than one Principal);
(ii) the portion of any individual Transaction allocable to each Principal shall
be deemed a separate Transaction under the Agreement; (iii) the margin
maintenance obligations of Seller under Section 6 of the Agreement shall be
determined on a Transaction-by-Transaction basis (unless the parties agree to
determine such obligations on a Principal-by-Principal basis); and (iv) Buyer’s
and Seller’s remedies under the Agreement upon the occurrence of an Event of
Default shall be determined as if Agent had entered into a separate Agreement
with the other party on behalf of each of its Principals.

(c)                                  In the event that Agent and the other party
elect to treat Transactions under the Agreement as if they were transactions by
a single Principal, the parties agree that (i) Agent’s notice under Section 2(b)
of this Annex I need only identify the names of its Principals but not the
portion of each Transaction allocable to each Principal’s account; (ii) the
margin maintenance obligations of Seller under Section 6 of the Agreement shall,
subject to any greater requirement imposed by applicable law, be determined on
an aggregate basis for all Transactions entered into by Agent on behalf of any
Principal; and (iii) Buyer’s and Seller’s remedies upon the occurrence of an
Event of Default shall be determined as if all Principals were a single Seller
or Buyer, as the case may be.

(d)                                 Notwithstanding any other provision of the
Agreement (including, without limitation, this Annex I), the parties agree that
any Transactions by Agent on

2


--------------------------------------------------------------------------------




behalf of an employee benefit plan under ERISA shall be treated as Transactions
on behalf of separate Principals in accordance with Section 4(b) of this Annex I
(and all margin maintenance obligations of the parties shall be determined on a
Transaction-by-Transaction basis).

5.                                       INTERPRETATION OF TERMS.  ALL
REFERENCES TO “SELLER” OR “BUYER”, AS THE CASE MAY BE, IN THE AGREEMENT SHALL,
SUBJECT TO THE PROVISIONS OF THIS ANNEX I (INCLUDING, AMONG OTHER PROVISIONS,
THE LIMITATIONS ON AGENT’S LIABILITY IN SECTION 3 OF THIS ANNEX I), BE CONSTRUED
TO REFLECT THAT (I) EACH PRINCIPAL SHALL HAVE, IN CONNECTION WITH ANY
TRANSACTION OR TRANSACTIONS ENTERED INTO BY AGENT ON ITS BEHALF, THE RIGHTS,
RESPONSIBILITIES, PRIVILEGES AND OBLIGATIONS OF A “SELLER” OR “BUYER”, AS THE
CASE MAY BE, DIRECTLY ENTERING INTO SUCH TRANSACTION OR TRANSACTIONS WITH THE
OTHER PARTY UNDER THE AGREEMENT, AND (II) AGENT’S PRINCIPAL OR PRINCIPALS HAVE
DESIGNATED AGENT AS THEIR SOLE AGENT FOR PERFORMANCE OF SELLER’S OBLIGATIONS TO
BUYER OR BUYER’S OBLIGATIONS TO SELLER, AS THE CASE MAY BE, AND FOR RECEIPT OF
PERFORMANCE BY BUYER OF ITS OBLIGATIONS TO SELLER OR SELLER OF ITS OBLIGATIONS
TO BUYER, AS THE CASE MAY BE, IN CONNECTION WITH ANY TRANSACTION OR TRANSACTIONS
UNDER THE AGREEMENT (INCLUDING, AMONG OTHER THINGS, AS AGENT FOR EACH PRINCIPAL
IN CONNECTION WITH TRANSFERS OF SECURITIES, CASH OR OTHER PROPERTY AND AS AGENT
FOR GIVING AND RECEIVING ALL NOTICES UNDER THE AGREEMENT).  BOTH AGENT AND ITS
PRINCIPAL OR PRINCIPALS SHALL BE DEEMED “PARTIES” TO THE AGREEMENT AND ALL
REFERENCES TO A “PARTY” OR “EITHER PARTY” IN THE AGREEMENT SHALL BE DEEMED
REVISED ACCORDINGLY.


 

3


--------------------------------------------------------------------------------


EXHIBIT A

RESERVED


 

A-1


--------------------------------------------------------------------------------


EXHIBIT B

ASSET BASE CERTIFICATE

SPIRIT FINANCE ACQUISITIONS, LLC/

SPIRIT FINANCE CORPORATION/

SPIRIT SPE WAREHOUSE FUNDING, LLC

ASSET BASE CERTIFICATE

AS OF

[Date]

 

 

 

 

 

TOTAL LOANS

 

 

 

 

 

 

 

Purchased Assets Collateral Value as shown on Asset Schedule (Appraised Values):

 

 

 

 

 

 

 

 

 

 

 

(a) Total Collateral Value =

 

 

 

$

—

 

 

 

 

 

 

 

(b) Less Collateral Values that are not “Eligible Assets” =

 

 

 

$

—

 

 

 

 

 

 

 

(c) Total Eligible Collateral Value

 

 

 

$

—

 

 

 

 

 

 

 

Master Repurchase Agreement Advance Rate

 

 

 

$

—

 

 

 

 

 

 

 

Total Asset Base (up to facility limit of $                  )

 

 

 

$

—

 

 

 

 

 

 

 

Purchased Assets Outstanding (prior Asset Base Certificate):

 

 

 

$

—

 

 

 

 

 

 

 

Purchase Request As Of:

[Date]

 

 

 

 

 

 

 

 

 

 

 

Principal Repayments

 

 

 

 

$

—

 

 

 

 

 

 

 

Purchased Assets Outstanding as of

[Date]

 

 

 

$

—

 

 

 

 

 

 

 

Excess Availability (Deficiency) versus Borrowing Base

 

 

 

$

—

 

 

 

 

 

 

 

Maximum Aggregate Purchase Price

 

 

 

$

 

 

 

 

 

 

 

 

Unused Aggregate Purchase Price

 

 

 

$

(               

)

 


--------------------------------------------------------------------------------


SCHEDULE A

SUBSIDIARIES

Spirit SPE Warehouse Funding, LLC

(a Delaware LLC)

Spirit Finance Acquisitions, LLC

(a Delaware LLC)

Spirit Management Company

(a Maryland Corporation)

Spirit Property Holdings, LLC

(a Delaware LLC)

Spirit Pocono Corporation

(a Pennsylvania Corporation)

Spirit SPE Property Holdings II, LLC

(a Delaware LL)

Spirit SPE Canton LLC

(a Delaware LLC)

Spirit Master Funding, LLC

(a Delaware LLC)

Spirit Master Funding II, LLC

(a Delaware LLC)

Spirit Master Funding III, LLC

(a Delaware LLC)

Spirit SPE Missoula, LLC

i


--------------------------------------------------------------------------------




(a Delaware LLC)

Spirit SPE Raleigh, LLC

(a Delaware LLC)

Spirit SPE Johnston, LLC

(a Delaware LLC)

Spirit SPE Columbia, LLC

(a Delaware LLC)

Spirit SPE US Plainview, LLC (1)

(a Delaware LLC)

Spirit SPE Covina, LLC

(a Delaware LLC)

Spirit SPE Worcester, LLC

(a Delaware LLC)

Spirit SPE Portfolio 2005-1, LLC

(a Delaware LLC)

Spirit SPE Portfolio 2005-2, LLC

(a Delaware LLC)

Spirit SPE Portfolio 2005-3, LLC

(a Delaware LLC)

Spirit SPE Portfolio 2005-5, LLC

(a Delaware LLC)

Spirit SPE General Holdings, LLC

(a Delaware LLC)

Spirit Limited Holdings, LLC

(a Delaware LLC)

ii


--------------------------------------------------------------------------------




Spirit SPE General Holdings II, LLC

(a Delaware LLC)

Spirit SPE Portfolio 2005-4, LP

(a Delaware limited partnership)

Spirit SPE US Vernon, LP

(a Delaware limited partnership)

Spirit SPE US Levelland, LP

(a Delaware limited partnership)

Spirit SPE US Lubbock, LP

(a Delaware limited partnership)

Spirit SPE US Burkburnett, LP

(a Delaware limited partnership)

Spirit SPE US Wichita Falls, LP

(a Delaware limited partnership)

Spirit SPE US Childress, LP

(a Delaware limited partnership)

Spirit SPE US Amarillo 522, LP

(a Delaware limited partnership)

Spirit SPE US Amarillo 526, LP

(a Delaware limited partnership)

Spirit SPE US Amarillo 527, LP

(a Delaware limited partnership)

Spirit SPE US Amarillo 533, LP

(a Delaware limited partnership)

Spirit SPE US Snyder, LP

iii


--------------------------------------------------------------------------------




(a Delaware limited partnership)

Spirit SPE US Perryton, LP

(a Delaware limited partnership)

Spirit SK Acquisition, LLC

(a Delaware LLC)

Spirit SPE Portfolio 2005-6, LLC

(a Delaware LLC)

Spirit SPE SK Acquisition, LLC

(a Delaware LLC)

Spirit SPE Portfolio 2006-1, LLC

(a Delaware LLC)

Spirit SPE Portfolio 2006-2, LLC

(a Delaware LLC)

Spirit SPE Portfolio 2006-3, LLC

(a Delaware LLC)


 

iv


--------------------------------------------------------------------------------


APPENDIX A

REPRESENTATIONS AND WARRANTIES


 

i


--------------------------------------------------------------------------------


 

Representations, Warranties and Indemnities in Favor of
Buyer and Subsequent Purchasers with Respect to the Loans and the LLC Interests

(I)            By delivering a Transaction Notice, Seller shall be deemed to
represent and warrant to Buyer, unless otherwise disclosed to and approved by
Buyer, with respect to each such Loan transferred on any Purchase Date and,
unless otherwise expressly disclosed by Seller in the list of exceptions to
these representations and warranties listed in the schedule of exceptions
delivered by Seller (the “Exception Schedule”) and approved by Buyer, as of each
Purchase Date (or such other date as specified below), as follows:

(a)           Immediately prior to the transfer and assignment of the Loan to
Buyer, Seller had good and insurable fee title to, and was the sole owner and
holder of, the Loan, free and clear of any and all liens, encumbrances and other
interests on, in or to the Loan.  Unless the Mortgage is in the name of
Collateral Agent, the related Assignment of Mortgage and assignment of leases
and rents (if any), constitutes the legal, valid and binding assignment of the
Mortgage and the related assignment of leases and rents from Seller to
Collateral Agent on behalf of Buyer. The endorsement of each Note is genuine,
properly endorsed and constitutes the legal, valid and binding assignment of the
Note and, together with the Assignment of Mortgage and assignment of leases and
rents (if any), legally and validly conveys all right, title and interest in the
subject Loan from Seller to Buyer.

(b)           Seller has full right and authority to sell, contribute, assign
and transfer the Loan to Buyer.  The entire agreement with the related Borrower
(whether originated by Seller or a different originator) is contained in the
Loan Documents and there are no warranties, agreements or options regarding such
Loan or the related Mortgaged Property not set forth therein.  Other than the
Loan Documents, there are no agreements between any predecessor in interest in
the Loan and Borrower.

(c)           The information pertaining to the Loan set forth in the Loan
Schedule is true and correct in all material respects.  The Loan is an Eligible
Asset. The Loan was originated or acquired in accordance with, and fully
complies with, the Underwriting Guidelines in all material respects.  The
related Custodian’s Loan File contains all of the documents and instruments
required to be contained therein.

(d)           The following (“Permitted Exceptions”): (i) liens for real estate
taxes and special assessments not yet due and payable or due but not yet
delinquent, (ii) covenants, conditions and restrictions, rights-of-way,
easements and other matters of public record, such exceptions being of a type or
nature that are acceptable to mortgage lending institutions generally,
(iii) certain purchase options and (iv) other matters to which like properties
are commonly subject, which matters referred to in clauses (i), (ii), (iii) and
(iv) do not, individually or in the aggregate, materially interfere with the
value of the Mortgaged Property, do not materially interfere or restrict the
current use or operation of the Mortgaged Property relating to the Loan and do
not materially interfere with the

1


--------------------------------------------------------------------------------




security intended to be provided by the Mortgage, the current use or operation
of the Mortgaged Property or the current ability of the Mortgaged Property to
generate net operating income sufficient to service the Loan.  Financing
Statements have been filed and/or recorded (or, if not filed and/or recorded,
have been submitted in proper form for filing and recording), in all public
places necessary to perfect a valid first priority security interest in all
items of personal property pledged by Borrower, if any, in connection with such
Loan and in all cases, subject to any applicable purchase money security
interest and to the extent perfection may be effected pursuant to applicable law
solely by recording or filing Financing Statements.

(e)           With respect to each Loan, the related Mortgage constitutes a
valid, legally binding and enforceable first priority lien upon the related
Mortgaged Property securing such Loan and the improvements located thereon and
forming a part thereof, prior to all other liens and encumbrances, except for
Permitted Exceptions.  The lien of the Mortgage is insured by an ALTA lender’s
title insurance policy (“Title Policy”), or its equivalent as adopted in the
applicable jurisdiction, issued by a nationally recognized title insurance
company, insuring the originator of the Loan, its successors and assigns, as to
the first priority lien of the Mortgage in the original principal amount of the
Loan after all advances of principal, subject only to Permitted Exceptions (or,
if a title insurance policy has not yet been issued in respect of the Loan, a
policy meeting the foregoing description is evidenced by a commitment for title
insurance “marked up” (or by “pro-forma” otherwise agreed to in a closing
instruction letter countersigned by the title company) as of the closing date of
the Loan).  Each Title Policy (or, if it has yet to be issued, the coverage to
be provided thereby) is in full force and effect, all premiums thereon have been
paid and no material claims have been made thereunder and no claims have been
paid thereunder.  Seller has not, by act or omission, done anything that would
materially impair the coverage under such Title Policy.  Immediately following
the transfer and assignment of the Loan to Buyer, such Title Policy (or, if it
has yet to be issued, the coverage to be provided thereby) will inure to the
benefit of Buyer without the consent of or notice to the insurer.

(f)            Seller has not waived any material default, breach, violation or
event of acceleration existing under the Mortgage or Mortgage Note.

(g)           Borrower has not waived any material default, breach, violation or
event of acceleration by Tenant existing under the Lease.

(h)           There is no valid offset, defense or counterclaim to the payment
or performance obligations of the Loan.

(i)            The Mortgaged Property securing any Loan is free and clear of any
damage that would materially and adversely affect its value as security for the
Loan.  No proceeding for the condemnation of all or any material portion of the
Mortgaged Property has been commenced and the Mortgaged Property is free and
clear of any damage that would materially and adversely affect the value or use
of such Mortgaged Property.

2


--------------------------------------------------------------------------------




(j)            The Loan complied with all applicable usury laws in effect at its
date of origination.

(k)           The proceeds of the Loan have been fully disbursed and there is no
requirement for future advances thereunder.  All costs, fees and expenses
incurred in making, closing and recording the Loan, including, but not limited
to, mortgage recording taxes and recording and filing fees relating to the
origination of such Loan, have been paid.  Any and all requirements as to
completion of any on-site or off-site improvement by Borrower and as to
disbursements of any escrow funds therefor that were to have been complied with
have been complied with.

(l)            Borrower under the related Mortgage Note, Mortgage and all other
Loan Documents had the power, authority and legal capacity to enter into,
execute and deliver the same, and, as applicable, such Mortgage Note, Mortgage
and Loan Documents have been duly authorized, properly executed and delivered by
the parties thereto, and each is the legal, valid and binding obligation of the
maker thereof (subject to any non recourse provisions contained in any of the
foregoing agreements and any applicable state anti deficiency legislation),
enforceable in accordance with its terms, except as such enforcement may be
limited by bankruptcy, insolvency, reorganization, receivership, moratorium or
other laws relating to or affecting the rights of creditors generally and by
general principles of equity (regardless of whether such enforcement is
considered in a proceeding in equity or at law).

(m)          All improvements upon the Mortgaged Property securing any Loan are
insured under insurance policies (as described in Schedule A the “Insurance
Schedule”).  The Loan documents require Borrower to maintain, or cause Tenant to
maintain, and the Lease requires Tenant to maintain insurance coverage described
on the Insurance Schedule and all insurance required under applicable law
including, without limitation, insurance against loss by hazards with extended
coverage in an amount (subject to a customary deductible) at least equal to the
full replacement cost of the improvements located on such Mortgaged Property,
including without limitation, flood insurance if any portion of the improvements
located upon the Mortgaged Property was, at the time of the origination of the
Loan, in a flood zone area as identified in the Federal Register by the Federal
Emergency Management Agency as a 100-year flood zone or special hazard area, and
flood insurance was available under the then current guidelines of the Federal
Insurance Administration is in effect with a generally acceptable insurance
carrier.  The Loan Documents require Borrower to maintain, or to cause Tenant to
maintain on the Mortgaged Property securing any Loan a fire and extended perils
insurance policy, in an amount not less than the replacement cost and the amount
necessary to avoid the operation of any co-insurance provisions with respect to
the Mortgaged Property. All such insurance policies contain a standard
“additional insured” clause (or similar clause) naming Borrower (as landlord
under the related Lease), its successors and assigns (including, without
limitation, subsequent owners of the Mortgaged Property), as additional insured,
and may not be reduced, terminated or canceled without thirty (30) days’ prior
written notice to the additional insured.  In addition, the Mortgage requires
Borrower to (i) cause Seller, as the Mortgagee, to be named as an additional
insured mortgagee, and (ii) maintain (or to require Tenant to

3


--------------------------------------------------------------------------------




maintain) in respect of the Mortgaged Property workers’ compensation insurance
(if applicable), commercial general, liability insurance in amounts generally
required by Seller, and at least six (6) months rental or business interruption
insurance.  The related Loan Documents obligate Borrower to maintain such
insurance and, at such Borrower’s failure to do so, authorizes the mortgagee to
maintain such insurance at Borrower’s cost and expense and to seek reimbursement
therefor from such Borrower.  Each such insurance policy, as applicable, is
required to name the holder of the Mortgage as an additional insured or contain
a mortgagee endorsement naming the holder of the Mortgage as loss payee and
requires prior notice to the holder of the Mortgage of termination or
cancellation, and no such notice has been received, including any notice of
nonpayment of premiums, that has not been cured.  There have been no acts or
omissions that would impair the coverage of any such insurance policy or the
benefits of the mortgage endorsement.  All insurance contemplated in this
section is maintained with insurance companies with a General Policy Rating of
“A” or better by S&P or A:VI or better by Best’s Insurance Guide and are
licensed to do business in the state wherein Borrower or the Mortgaged Property
subject to the policy, as applicable, is located.

(n)           The Mortgaged Property securing any Loan was subject to one or
more environmental site assessments or reports (or an update of a previously
conducted assessment or report) prior to the origination of such Loan, and
Seller has no knowledge of any material and adverse environmental conditions or
circumstance affecting such Mortgaged Property that was not disclosed in the
related assessment or report(s).  There are no material and adverse
environmental conditions or circumstances affecting the Mortgaged Property
securing any such Loan other than, with respect to any adverse environmental
condition described in such report, those conditions for which remediation has
been completed and, thereafter, to the extent that such report or remediation
program so recommended, (i) a program of annual integrity testing and/or
monitoring was recommended and implemented in connection with the Mortgaged
Property securing any such Loan or an adjacent or neighboring property; (ii) an
operations and maintenance plan or periodic monitoring of such mortgaged
Property or nearby properties was recommended and implemented or (iii) a
follow-up plan was otherwise required to be taken under CERCLA (as defined
below) or under regulations established thereunder from time to time by the
Environmental Protection agency and such plan has been implemented in the case
of (i), (ii) and (iii) above, Seller determined in accordance with the
Underwriting Guidelines that adequate funding was available for such program or
plan, as applicable.  Seller has not taken any action with respect to the Loan
or the Mortgaged Property securing such Loan that could subject Buyer, or its
successors and assigns in respect of the Loan, to any liability under the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended (“CERCLA”) or any other applicable federal, state or local environmental
law, and Seller has not received any actual notice of a material violation of
CERCLA or any applicable federal, state or local environmental law with respect
to the Mortgaged Property securing such Loan that was not disclosed in the
related report.  The Mortgage or other Loan Documents require Borrower (and the
Leases require Tenant) to comply with all applicable federal, state and local
environmental laws and regulations.

4


--------------------------------------------------------------------------------




(o)           The Loan is not cross-collateralized with any mortgage loan that
is not a Purchased Asset.

(p)           The terms of the Mortgage, Mortgage Note, and other Loan Documents
have not been impaired, waived, altered, modified, satisfied, canceled or
subordinated in any material respect, except by written instruments that are
part of the Custodian’s Loan File, recorded or filed in the applicable public
office if necessary to maintain the priority of the lien of the related
Mortgage, delivered to Buyer or its designee.

(q)           There are no delinquent taxes, ground rents, assessments for
improvements or other similar outstanding lienable charges affecting the
Mortgaged Property which are or may become a lien of priority equal to or higher
than the lien of the Mortgage.  For purposes of this representation and
warranty, real property taxes and assessments shall not be considered unpaid
until the date on which interest and/or penalties would be payable thereon.

(r)            Except for Loans secured by Ground Leases, the interest of
Borrower in the Mortgaged Property consists of a fee simple estate in real
property.

(s)           Each Loan is a whole loan and not a participation interest.

(t)            The assignment of the Mortgage referred to in the Custodian’s
Loan File constitutes the legal, valid and binding assignment of such Mortgage
from the relevant assignor to Buyer or to Collateral Agent.  The Assignment of
Leases and Rents set forth in the Mortgage or separate from the Mortgage and
related to and delivered in connection with each Loan establishes and creates a
valid, subsisting and, subject only to Permitted Exceptions, enforceable first
priority lien and first priority security interest in Borrower’s interest in all
leases, subleases, licenses or other agreements pursuant to which any person is
entitled to occupy, use or possess all or any portion of the real property
subject to the Mortgage, and each assignor thereunder has the full right to
assign the same.  The related assignment of Mortgage or any assignment of leases
and rents not included in a Mortgage, executed and delivered in favor of Buyer
is in recordable form and constitutes a legal, valid and binding assignment,
sufficient to convey to the assignee named therein all of the assignor’s right,
title and interest in, to and under such assignment of leases and rents.

(u)           All escrow deposits relating to the Loan that are required to be
deposited with the related Seller or its agent have been so deposited.

(v)           As of the date of origination of such Loan and, as of the Transfer
Date, as the case may be, the Mortgaged Property securing such Loan was and is
free and clear of any mechanics’ and materialmen’s liens or liens in the nature
thereof which create a lien prior to that created by the Mortgage, except those
which are insured against by the Title Policy referred to in (e) above.

(w)          As of the date of the origination of the Loan, no improvement that
was included for the purpose of determining the appraised value of the related
Mortgaged

5


--------------------------------------------------------------------------------




Property securing such Loan at the time of origination of the Loan lay outside
the boundaries and building restriction lines of such property in any way that
would materially and adversely affect the value of such Mortgaged Property or
the ability to operate the Mortgaged Property under the related Lease (unless
affirmatively covered by the title insurance referred to in paragraph (e)
above), and no improvements on adjoining properties encroached upon such
Mortgaged Property to any material extent.

(x)            (i) There exists no material default, breach or event of
acceleration under the Loan, the Master Loan Agreement or any of the Loan
Documents or the Lease, (ii) there exists no event (other than payments due but
not yet delinquent) that, with the passage of time or with notice and the
expiration of any grace or cure period, would constitute such a material
default, breach or event of acceleration and (iii) no payment on any Loan is, or
has previously been 30 or more days delinquent, however, that this
representation and warranty does not cover any default, breach or event of
acceleration that specifically pertains to any matter otherwise covered or
addressed by any other representation and warranty made by Seller with respect
to the Loans.

(y)           In connection with the origination of each Loan, Seller inspected
or caused to be inspected the Mortgaged Property securing the Loan by
inspection, appraisal or otherwise as required in Seller’s Underwriting
Guidelines then in effect.

(z)            The Loan contains no equity participation by or shared
appreciation rights in the lender or beneficiary under the Mortgage, and does
not provide for any contingent or additional interest in the form of
participation in the cash flow of the Mortgaged Property securing the Loan, or
for negative amortization.

(aa)         No holder of the Loan has advanced funds or induced, solicited or
knowingly received any advance of funds from a party other than the owner of the
Mortgaged Property securing the Loan, directly or indirectly, for the payment of
any amount required by the Loan (other than amounts paid by Tenant as
specifically provided under the related Lease).

(bb)         To Seller’s knowledge, based on due diligence customarily performed
in the origination or acquisition of comparable mortgage loans by Seller, as of
the date of origination or acquisition of the Loans, the related Borrowers were
in compliance with all applicable laws relating to the ownership and operation
of the Mortgaged Properties securing the Loan as they were then operated and
were in possession of all material licenses, permits and authorizations required
by applicable laws for the ownership and operation of such Mortgaged Properties
as they were operated; and, to Seller’s knowledge, (1) Tenant is not in default
of its obligations under any such applicable license, permit or agreement and
(2) each such license, permit and agreement is in full force and effect.  With
respect to Mortgaged Properties that are operated as franchised properties, and
except with respect to Loans for which the related Tenant is the franchisor,
Tenant of such Mortgaged Property has entered into a legal, valid, and binding
franchise agreement and such Tenant has represented in the applicable lease
documents that, as of the date of origination or acquisition of the Loan, there
were no defaults under the franchise agreement by such Tenant.


 

6


--------------------------------------------------------------------------------


 

(cc)         The origination, servicing and collection practices Seller used
with respect to the Loan, have complied with applicable law in all material
respects and are consistent and in accordance with the terms of the related Loan
Documents and in accordance with the applicable servicing standard and customary
industry standards.

(dd)         The Mortgage or Mortgage Note, together with applicable state law,
contains customary and enforceable provisions (subject to the exceptions set
forth in paragraph (l) above) such as to render the rights and remedies of the
holders thereof adequate for the practical realization against the Mortgaged
Property securing the Loan of the principal benefits of the security intended to
be provided thereby, including the right of foreclosure under the laws of the
state in which the Mortgaged Property securing the Loan is located governing
foreclosures of mortgages and deeds of trust under power of sale.

(ee)         The Mortgage provides that insurance proceeds and condemnation
proceeds will be applied for one of the following purposes: either to restore or
repair the Mortgaged Property securing the Loan, to repay the principal of the
Loan or as otherwise directed by the holder of such Mortgage.

(ff)           There are no actions, suits, legal, arbitration or administrative
proceedings or investigations by or before any court or governmental authority
or, to the best of Seller’s knowledge, pending against or affecting Borrower,
the Mortgaged Property securing the Loan that, if determined adversely to such
Borrower, Mortgaged Property securing the Loan, would materially and adversely
affect the value of the Mortgaged Property securing the Loan or the ability of
Borrower to pay principal, interest or any other amounts due under the Loan or
the Lease, as applicable.

(gg)         If the Mortgage is a deed of trust, a trustee, duly qualified under
applicable law to serve as such, is properly designated and serving under such
Mortgage.  Except in connection with a trustee’s sale or as otherwise required
by applicable law, after default by Borrower, no fees or expenses are payable to
such trustee.

(hh)         Except in cases where either (i) a release of a portion of the
Mortgaged Property securing the Loan was contemplated at origination of the Loan
and such portion was not considered material for purposes of  underwriting the
Loan, or (ii) release is conditioned upon the satisfaction of certain
underwriting and legal requirements and the payment of a release price, the
Mortgage Note or Mortgage do not require the holder thereof to release all or
any portion of the Mortgaged Property securing the Loan from the lien of the
Mortgage except upon payment in full of all amounts due under the Loan.

(ii)           The Mortgage does not permit the Mortgaged Property securing the
Loan to be encumbered by any lien junior to or of equal priority with the lien
of the Mortgage (excluding any lien relating to another Loan that is cross
collateralized with the Loan) without the prior written consent of the holder
thereof.

7


--------------------------------------------------------------------------------




(jj)           Borrower is not a debtor in any state or federal bankruptcy or
insolvency proceeding.

(kk)         As of the date of origination or acquisition of each Mortgage by
Seller, each Borrower which is not a natural person was duly organized and
validly existing under the laws of the state of its jurisdiction.

(ll)           The Loan contains provisions for the acceleration of the payment
of the unpaid principal balance of the Loan if, without complying with the
requirements of the Loan, the Mortgaged Property securing the Loan, or any
controlling interest in Borrower, is directly or indirectly transferred or sold.

(mm)       The Loan Documents for each of the Loans provide that Borrower is to
provide periodic financial and operating reports including, without limitation,
annual profit and loss statements, statements of cash flow and other related
information that Buyer reasonably requests from time to time.

(nn)         To Seller’s actual knowledge, based upon zoning letters, zoning
report, the title insurance policy insuring the lien of the Mortgage, historical
use and/or other due diligence customarily performed by Seller in connection
with the origination of the Loan, the improvements located on or forming part of
such Mortgaged Property securing the Loan comply in all material respects with
applicable zoning laws and ordinances (except to the extent that they may
constitute legal non-conforming uses).

(oo)         Each Mortgaged Property is located within one of the 50 United
States or the District of Columbia.

(pp)         With respect to Loans and Net Lease Loans secured by Mortgaged
Property located in California or “seismic zones” 3 or 4, (i) the related
Borrower has obtained, and is required under the Loan Documents to maintain,
earthquake insurance with respect to the Improvements on such Mortgaged Property
or is required to cause Tenant to maintain (and Tenant has obtained) earthquake
insurance if such Mortgaged Property is located in any such area or (ii)
Qualified Originator’s investment committee has approved self-insurance by
Borrower with respect to earthquake risk or (iii) a seismic study was performed
in connection with the origination of such Loan and such study indicates a
probable maximum loss of less than 20% of the appraised value of such Mortgaged
Property.

(qq)         Seller does not have knowledge of any circumstance or condition
with respect to such Loan, the Mortgaged Property securing the Loan, the Lease
or Borrower’s or Tenant’s credit standing that could reasonably be expected to
cause Buyer to regard such Loan as unacceptable security, cause such Loan or
Lease to become delinquent or have a material adverse effect on the value or
marketability of such Loan.

(rr)           The Mortgaged Property securing the Loan has adequate rights of
access to public rights-of-way and is served by utilities, including, without
limitation, adequate water, sewer, electricity, gas, telephone, sanitary sewer,
and storm drain facilities. All public utilities necessary to the continued use
and enjoyment of the

8


--------------------------------------------------------------------------------




Mortgaged Property securing the Loan as presently used and enjoyed are located
in such public right-of-way abutting such Mortgaged Property or are the subject
of access easements for the benefit of the Mortgaged Property, and all such
utilities are connected so as to serve such Mortgaged Property without passing
over other property or are the subject of access easements for  the benefit of
such Mortgaged Property. All roads necessary for the full use of the Mortgaged
Property securing the Loan for its current purpose have been completed and
dedicated to public use and accepted by all governmental authorities or are the
subject of access easements for the benefit of such Mortgaged Property.

(ss)         With respect to any Loan where all or a material portion of the
Mortgaged Property securing such Loan is a leasehold estate, and the related
Mortgage does not also encumber the related lessor’s fee interest in such
Mortgaged Property, based upon the terms of the Ground Lease and any estoppel
letter or other writing received from the Ground Lessor included in the related
Custodian’s Loan File and, if applicable, the related Mortgage:

(1)           The Ground Lease or a memorandum regarding such Ground Lease has
been duly recorded.  The Ground Lessor has permitted the interest of the Ground
Lessee to be encumbered by the related Mortgage.  To the best of Seller’s
knowledge, there has been no material change in the terms of the Ground Lease
since its recordation, except by any written instruments which are included in
the related Custodian’s Loan File.

(2)           The Ground Lease may not be amended, modified, canceled or
terminated without the prior written consent of the lender and that any such
action without such consent is not binding on the lender, its successors or
assigns.

(3)           The Ground Lease has an original term (or an original term plus
one or more optional renewal terms, which, under all circumstances, may be
exercised, and is enforceable, by the lender) that extends not less than 20
years beyond the stated maturity of the related Loan.

(4)           Based on the title insurance policy referenced in (e) above, the
Ground Leasehold interest is not subject to any liens or encumbrances superior
to, or of equal priority with, the Mortgage, subject to Permitted Encumbrances
and liens that encumber the Ground Lessor’s fee interest.

(5)           The Ground Lease is assignable to the lender and its assigns
without the consent of the lessor thereunder.

(6)           The Ground Lease is in full force and effect and no default has
occurred under the Ground Lease and there is no existing condition which, but
for the passage of time or the giving of notice, would result in a material
default under the terms of the Ground Lease.

9


--------------------------------------------------------------------------------




(7)           The Ground Lessor is required to give notice of any default by the
related lessee to the lender.

(8)           The lender is permitted a reasonable opportunity (including, where
necessary, sufficient time to gain possession of the interest of the lessee
under the Ground Lease through legal proceedings, or to take other action so
long as the lender is proceeding diligently) to cure any default under the
Ground Lease, which is curable after the receipt of notice of any default,
before the Ground Lessor thereunder may terminate the Ground Lease.

(9)           Either (i) the Ground Lease does not impose restrictions on
subletting or (ii) the Ground Lessor has consented to the existing Ground Lease
with respect to the related Mortgaged Property securing the related Loan.  The
Ground Lessor is not permitted to disturb the possession, interest or quiet
enjoyment of any subtenant of the lessee in the relevant portion of the
Mortgaged Property subject to the Ground Lease for any reason, or in any
material manner, which would adversely affect the security provided by the
related Mortgage.

(10)         Any related insurance proceeds or condemnation award (other than in
respect of a total or substantially total loss or taking) is required to be
applied either to the repair or restoration of all or part of the related
Mortgaged Property, with the lender or a trustee appointed by it having the
right to hold and disburse such proceeds as repair or restoration progresses, or
to the payment of the outstanding principal balance of the Loan, together with
any accrued interest, except that in the case of condemnation awards, the Ground
Lessor may be entitled to a portion of such award.

(11)         Any related insurance proceeds, or condemnation award in respect of
a total or substantially total loss or taking of the related Mortgaged Property
is required to be applied first to the payment of the outstanding principal
balance of the Loan, together with any accrued interest (except as provided by
applicable law or in cases where a different allocation would not be viewed as
commercially unreasonable by any institutional investor, taking into account the
relative duration of the Ground Lease and the related Mortgage and the ratio of
the market value of the related Mortgaged Property to the outstanding principal
balance of such Loan).  Until the principal balance and accrued interest are
paid in full, neither the lessee nor the Ground Lessor under the Ground Lease
has an option to terminate or modify the Ground Lease without the prior written
consent of the lender as a result of any casualty or partial condemnation,
except to provide for an abatement of the rent.

(12)         Provided that the lender cures any defaults which are susceptible
to being cured, the Ground Lessor has agreed to enter into a

10


--------------------------------------------------------------------------------




new lease upon termination of the Ground Lease for any reason, including
rejection of the Ground Lease in a bankruptcy proceeding.

(tt)           None of the Loans are construction loans.

(uu)         Each Lease for the related Mortgaged Property was not delinquent
(giving effect to any applicable grace period) in the payment of any monthly
Lease payments (other than percentage rents that are being recalculated with
respect to certain Leases set forth in the Lease Schedule) as of the Closing
Date, and has not been during the time owned by Seller, 30 days or more
delinquent in respect of any monthly Lease payment required thereunder.

(vv)         Lessor estoppels containing protection provisions have been
obtained from the owner of the fee simple interest in each Mortgaged Property in
which Seller has only a ground leasehold interest.

(ww)       Neither each Lease nor any other agreement, document or instrument
executed in connection with such Lease has been waived, modified, altered,
satisfied, cancelled or subordinated in any material respect, and such Lease has
not been terminated or cancelled, nor has any instrument been executed that
would effect any such waiver, modification, alteration, satisfaction,
termination, cancellation, subordination or release, except in each case by a
written instrument that is part of the related Custodian’s Loan File.

(xx)          The Loan is not a Defaulted Loan or a Delinquent Loan as of the
Closing Date.

(yy)         There are no pending actions, suits or proceedings by or before any
court or governmental authority against or affecting, any Lease, such Mortgaged
Property or, to Seller’s knowledge, Tenant, that is reasonably likely to be
determined adversely and, if determined adversely, would materially and
adversely effect the value of the Lease or use or value of the Mortgaged
Property, or the ability of Tenant to pay any amounts due under the Lease.

(zz)          All of the material improvements built or to be built on the
Mortgaged Property that were included for the purpose of determining the
appraised value of the Mortgaged Property lay within the boundaries of such
Mortgaged Property and there are no encroachments into the building setback
restriction lines of such Mortgaged Property in any way that would materially
and adversely affect the value of the Mortgaged Property or the ability of
Tenant to pay any amounts due under the Lease (unless affirmatively covered in
the applicable Title Policy described in (e) above.)

(aaa)       There is no valid dispute, claim, offset, defense or counterclaim to
Seller’s rights in the Lease.

(bbb)      Each Lease or other agreement, document or instrument executed in
connection with such Lease is the legal, valid and binding and enforceable
obligation

11


--------------------------------------------------------------------------------




of Tenant (subject to certain creditors’ rights exceptions and other exceptions
of general application) and is in full force and effect.

(ccc)       Each Lease, together with applicable state law, contains customary
and enforceable provisions such as to render the rights and remedies of the
lessors thereof adequate for the practical realization against the related
Mortgaged Property of the principal benefits of the security intended to be
provided thereby.

(ddd)      With respect to each Mortgaged Property:

(1)           such Mortgaged Property is not subject to any lease other than a
sublease and/or the related Lease; no person has any possessory interest in, or
right to occupy, the leased property except under and pursuant to the Lease or
such sublease; Tenant (or sub-tenant) is in occupancy of the Mortgaged Property
and is paying rent pursuant to the Lease; and, in the case of any sublease,
Tenant remains primarily liable on the Lease;

(2)           except with respect to those Properties with respect to which
Tenant can terminate the related Lease during the last forty-two (42) months of
the lease term in the event of a casualty and any insurance proceeds related
thereto are payable to Tenant, the obligations of Tenant, including, but not
limited to, the obligation to pay fixed and additional rent, are not affected by
reason of: any damage to or destruction of any portion of the leased property;
any taking of the leased property or any part thereof by condemnation or
otherwise; or any prohibition, limitation, interruption, cessation, restriction,
prevention or interference of Tenant’s use, occupancy or enjoyment of the leased
property, except Tenant’s rights to abate or terminate its obligation to pay
fixed or additional rent are coupled with insurance proceeds or condemnation
awards going to the lessor; or the right to abate as a result of a landlord’s
default;

(3)           Seller as lessor under the Lease does not have any monetary
obligations under the Lease that have not been satisfied;

(4)           Tenant has not been released, in whole or in part, from its
obligations under the terms of the Lease;

(5)           all obligations related to the initial construction of the
improvements on the Mortgaged Property have been satisfied and except for the
obligation to rebuild such improvements after a casualty (which obligation is
limited by available insurance proceeds), Seller does not have any nonmonetary
obligations under the Lease and has made no representation or warranty under the
Lease, the breach of which would result in the abatement of rent, a right of
setoff or termination of the Lease;


 

12


--------------------------------------------------------------------------------


 

(6)           there is no right of rescission, set-off, abatement (except in the
case of casualty or condemnation), diminution, defense or counterclaim to the
Lease, nor does  the operation of any of the terms of the Lease, or the exercise
of any rights thereunder, render the Lease unenforceable, in whole or in part,
or subject to any right of rescission, set-off, abatement, diminution, defense
or counterclaim, and no such right has been asserted;

(7)           Tenant has agreed to indemnify the lessor from any claims of any
nature relating to the Lease and the related leased property other than the
lessor’s gross negligence or willful misconduct, including, without limitation,
arising as a result of violations of environmental and hazardous waste laws
resulting from Tenant’s operation of the property;

(8)           any obligation or liability imposed on the lessor by any easement
or reciprocal easement agreement is also an obligation of Tenant under the
Lease;

(9)           Tenant is required to make rental payments as directed by the
lessor and its successors and assigns; and

(10)         except in certain cases where Tenant may exercise a right of first
refusal, the Lease is freely assignable by the lessor and its successors and
assigns to any person without the consent of Tenant, and in the event the
lessor’s interest is so assigned, Tenant is obligated to recognize the assignee
as lessor under such Lease, whether under the Lease or by operation of law.

(eee)       In connection with Leases with a guaranty:

(1)           such guaranty, on its face, is unconditional, irrevocable and
absolute, and is a guaranty of payment and not merely of collection and contains
no conditions to such payment, other than a notice and right to cure; and the
guaranty provides that it is the guaranty of both the performance and payment of
the financial obligations of Tenant under the Lease and does not provide for
offset, counterclaim or defense; and

(2)           such guaranty is binding on the successors and assigns of the
guarantor and inures to the benefit of the lessor’s successors and assigns and
cannot be released or amended without the lessor’s consent or unless a
predetermined performance threshold is achieved.

(fff)         No fraudulent acts were committed by Seller during the origination
process with respect to the Lease related to such Mortgaged Property.

(ggg)      The origination, servicing and collection of monthly Lease payments
on such Lease is in all respects legal, proper and prudent and in accordance
with customary industry standards.

13


--------------------------------------------------------------------------------




(hhh)      To the extent required under applicable law, Seller was authorized to
transact and do business in the jurisdiction in which such Mortgaged Property is
located, except where such failure to qualify would not result in a material
adverse effect on the enforceability of the related Lease.

(iii)          The Custodian’s Loan File contains a survey with respect to such
Mortgaged Property, which survey was deemed sufficient to delete the standard
title survey exception (to the extent the deletion of such exception is
available in the related state).

(jjj)          Seller did not intentionally select such Loan, whether
individually or together with other Loans, in a manner adverse to Buyer or in a
manner that results in Buyer receiving Loans that are of lesser quality than
Loans pledged to other lenders pursuant to any other facility to which Seller or
any of its Affiliates are a party.

(kkk)       With respect to any of the Properties which are the subject of a
Master Lease (noting that not all properties subject to such Master Lease are
included in the Properties), the lessor under the Master Lease has assigned its
interest in the Leases of the Properties to Seller and Seller and the other
lessors under the Master Leases have entered into inter-lessor agreements by
which the rents and the rights to enforce the provisions of the Master Leases
pertinent to any of the Properties have also been assigned to Seller.

(lll)          Such Mortgaged Property is (i) free of any damage that would
materially and adversely affect the use or value of such Mortgaged Property,
(ii) in good repair and condition so as not to materially and adversely affect
the use or value of such Mortgaged Property; and all building systems contained
in such Mortgaged Property are in good working order so as not to materially and
adversely affect the use or value of such Mortgaged Property.

(mmm)    All security deposits collected in connection with such Mortgaged
Property are being held in accordance with all applicable laws.

(nnn)      Seller has taken (or has caused to be taken) all such actions and
precautions as a reasonably prudent lender would take to protect and preserve
the Collateral and its security interest in all Collateral, including without
limitation, notation of Seller as lien holder on any certificates of title to
property the nature of which is such that ownership thereof is evidenced by a
certificate of title, where such notation is required under applicable law to
perfect the interest therein.

(ooo)      Each Mortgage, Security Agreement and every other Loan Document,
contains customary and enforceable provisions so as to render the rights and
remedies of the holder thereof adequate for the practical realization of the
benefits of the security interests intended to be provided thereby, including,
where applicable, by judicial foreclosure, subject to the limitations described
in the next succeeding sentence. There is no exemption under existing law
available to the related Borrower which would interfere with the mortgagee’s or
secured party’s right to foreclose or to realize upon such

14


--------------------------------------------------------------------------------




related Mortgage, Security Agreement or other Loan Document, if any, as
applicable, other than which may be available under the insolvency laws, other
laws of general application relating to or affecting the enforcement of
creditors’ rights generally, applicable debt relief or homestead statutes or
general principles of equity.

(ppp)      Reserved.

(qqq)      As of the date of origination, the LTV (as defined in the
Underwriting Guidelines) of such Loan (other than Net Lease Loans) does not
exceed the required LTV specified in the Underwriting Guidelines for such Loan
type. With respect to Net Lease Loans, as of the date of origination, the fair
market value of the Mortgaged Property relating to such Net Lease Loan, as
determined by an Appraisal, was at least 100% of the principal amount of such
Net Lease Loan.

(rrr)         There has been performed, not more than six months prior to the
origination date for such Loan, an Appraisal of the related Mortgaged Property.

(sss)       All principal, interest and any other amounts due under such Loan
are payable in U.S. dollars.  Interest and, as applicable, principal, is payable
on a monthly basis.

(ttt)         Neither Borrower nor any officer, director, employee, member or
Affiliate thereof is an officer, director, employee, shareholder or partner or
Affiliate of the Originator or Seller.

(uuu)      The information furnished to Buyer by Seller and its Affiliates in
connection with Buyer’s investigation of each Loan, whether before or after the
date hereof, is true and correct in all material respects and does not omit any
information necessary to make the statements contained therein not misleading.

(vvv)      There is no action, suit, legal or arbitration proceeding or
administrative proceeding or investigation pending or, to the best of Seller’s
knowledge, threatened against or affecting any Loan, Loan Document, Borrower or
Collateral that have a reasonable probability of having a material adverse
effect on the Mortgaged Property or the related Loan.

(www)    Seller is not subject to any judgment, writ, decree, injunction or
order of any federal, foreign, state or local court or Governmental Authority
relating to the acquisition, collection, administration or enforcement of any
Loan or the foreclosure, acquisition or disposition of any Collateral or, in
each case, any transactions or activities incidental thereto.

(xxx)        The transfer and assignment of the Loans by Seller pursuant to this
Agreement (i) does not constitute a sale of all or substantially all of Seller’s
assets and (ii) is not subject to the bulk transfer, bulk sales or any similar
statutory provisions in effect in any applicable jurisdiction.

15


--------------------------------------------------------------------------------




(II)           By delivering a Transaction Notice, Seller shall be deemed to
represent and warrant to Buyer, unless otherwise disclosed to and approved by
Buyer, with respect to each of the LLC Interests transferred on any Purchase
Date and, unless otherwise expressly disclosed by Seller in the Exception
Schedule and approved by Buyer, as of each Purchase Date (or such other date as
specified below), as follows:


(A)            IMMEDIATELY PRIOR TO THE TRANSFER AND ASSIGNMENT TO BUYER, SELLER
HAS GOOD TITLE TO AND IS THE 100% OWNER AND HOLDER OF THE LLC INTERESTS. 
IMMEDIATELY PRIOR TO THE TRANSFER AND ASSIGNMENT TO BUYER, THE LLC INTERESTS ARE
NOT SUBJECT TO AN ASSIGNMENT OR PLEDGE AND SELLER HAS FULL RIGHT AND AUTHORITY
TO SELL AND ASSIGN THE LLC INTERESTS.  SELLER IS TRANSFERRING SUCH LLC INTERESTS
TO BUYER FREE AND CLEAR OF ANY AND ALL LIENS, PLEDGES, CHARGES OR SECURITY
INTERESTS OF ANY NATURE ENCUMBERING THE LLC INTERESTS.


(B)            THE INITIAL ISSUANCE AND SALE OF THE LLC INTERESTS WAS DULY
AUTHORIZED BY ALL REQUISITE ACTION ON THE PART OF THE APPLICABLE NET LEASE
BORROWER.  THE LLC INTERESTS CONFORM AS OF THE RELATED PURCHASE DATE TO THE
DESCRIPTION THEREOF CONTAINED IN THE RELATED LLC AGREEMENT, ARE DULY AND VALIDLY
AUTHORIZED, EXECUTED, AND DELIVERED IN ACCORDANCE WITH THE RELATED LLC
AGREEMENT, AND ARE VALIDLY ISSUED AND OUTSTANDING AND ENTITLED TO THE BENEFITS
OF SUCH LLC AGREEMENT.  THE LLC INTERESTS ARE FULLY PAID AND NON-ASSESSABLE AND
HAVE BEEN OFFERED, ISSUED AND SOLD TO SELLER IN COMPLIANCE WITH ALL APPLICABLE
LAWS.


(C)            THE LLC INTERESTS ARE IN CERTIFICATED FORM AND HELD BY SELLER.


(D)            OTHER THAN WITH RESPECT TO THE TRANSACTION CONTEMPLATED BY THIS
AGREEMENT, THERE ARE (I) NO OUTSTANDING RIGHTS, OPTIONS, WARRANTS OR AGREEMENTS
FOR A PURCHASE, SALE OR ISSUANCE, IN CONNECTION WITH THE LLC INTERESTS, (II) NO
AGREEMENTS ON THE PART OF SELLER TO SELL OR DISTRIBUTE THE LLC INTERESTS, AND
(III) NO OBLIGATIONS ON THE PART OF SELLER (CONTINGENT OR OTHERWISE) TO
PURCHASE, REPURCHASE, REDEEM OR OTHERWISE ACQUIRE ANY SECURITIES OR ANY INTEREST
THEREIN (OTHER THAN FROM BUYER) OR TO PAY ANY DIVIDEND OR MAKE ANY DISTRIBUTION
IN RESPECT OF THE LLC INTERESTS (OTHER THAN TO BUYER).


(E)            THE INFORMATION SET FORTH ON THE LOAN SCHEDULE IS TRUE AND
CORRECT IN ALL MATERIAL RESPECTS AS OF THE FIRST DAY OF THE MONTH FOR WHICH SUCH
LOAN SCHEDULE RELATES OR SUCH OTHER DATE AS MAY BE INDICATED IN SUCH SCHEDULE.


(F)             EXCEPT AS OTHERWISE PERMITTED BY THE AGREEMENT, THE TERMS OF THE
RELATED PROGRAM DOCUMENTS AND THE RELATED LLC INTERESTS HAVE NOT BEEN IMPAIRED,
ALTERED OR MODIFIED IN ANY MATERIAL RESPECT.


(G)            THE LLC INTERESTS ARE ASSIGNABLE BY BUYER IN ACCORDANCE WITH THE
LLC AGREEMENT.  THE RELATED PROGRAM DOCUMENTS PERMIT BUYER TO SELL, ASSIGN,
PLEDGE OR TRANSFER SUCH LLC INTERESTS.


(H)            ALL REPORTS PROVIDED BY SELLER TO BUYER IN CONNECTION WITH THE
TRANSACTION CONTEMPLATED HEREUNDER ARE TRUE AND CORRECT IN ALL MATERIAL
RESPECTS.

16


--------------------------------------------------------------------------------





(I)             THE RELATED NET LEASE BORROWER IS NOT IN DEFAULT UNDER ANY
MATERIAL PROVISIONS OF ANY AGREEMENT, CONTRACT, INSTRUMENT OR INDENTURE TO WHICH
SUCH NET LEASE BORROWER IS A PARTY OR BY WHICH IT IS BOUND, NOR HAS ANY EVENT
OCCURRED WHICH, WITH NOTICE OR LAPSE OF TIME OR BOTH, WOULD CONSTITUTE A DEFAULT
UNDER ANY SUCH AGREEMENT, CONTRACT, INSTRUMENT OR INDENTURE, WHICH EVENT OF
DEFAULT COULD HAVE A MATERIAL ADVERSE EFFECT ON THE PERFORMANCE BY SELLER OF ITS
OBLIGATIONS UNDER THE PROGRAM DOCUMENTS TO WHICH IT IS A PARTY.


 

17


--------------------------------------------------------------------------------